               Case 19-11292-JTD             Doc 367        Filed 07/30/19        Page 1 of 161




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :       Chapter 11
                                                             :
Insys Therapeutics, Inc., et al.                             :       Case No. 19-11292 (KG)
                                                             :
                  Debtors.1                                  :       (Jointly Administered)
                                                             :
------------------------------------------------------------ x

     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
      AND DISCLAIMERS REGARDING DEBTORS’ SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

On June 10, 2019 (the “Petition Date”), Insys Therapeutics, Inc. (“Insys Therapeutics”) and its
affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”) each commenced a voluntary case under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). The Debtors are authorized to operate their
business and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has been
made in these chapter 11 cases. The Debtors’ chapter 11 cases are being jointly administered for
procedural purposes only under case number 19-11292 (KG) pursuant to Rule 1015(b) of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                   OVERVIEW OF GLOBAL NOTES

Each of the Debtors has herewith filed separate Schedules of Assets and Liabilities (“Schedules”)
and Statements of Financial Affairs (“Statements”). These Global Notes and Statement of
Limitations, Methodology, and Disclaimers Regarding Debtors’ Schedules and Statements
(the “Global Notes”) pertain to, and are incorporated by reference in, each Debtor’s Schedules
and Statements and set forth the basis upon which the Schedules and Statements are presented.
These Global Notes comprise an integral part of the Schedules and Statements and should
be referred to and considered in connection with any review of the Schedules and Statements.
The Global Notes are in addition to any specific notes contained in any Debtor’s Schedules or
Statements. Information in the Schedules and Statements is presented as of the Petition Date and
on an individual Debtor-by-Debtor basis, in each case unless otherwise noted. Disclosure of
information in one Schedule, Statement, exhibit, or continuation sheet, even if incorrectly placed,


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); IPSC, LLC (6577); Insys
Development Company, Inc. (3020); Insys Manufacturing, LLC (0789); IPT 355, LLC (0155); and Insys Pharma, Inc.
(9410). The Debtors’ mailing address is 410 S. Benson Lane; Chandler, AZ 85224.
             Case 19-11292-JTD         Doc 367       Filed 07/30/19    Page 2 of 161




shall be deemed to be disclosed in the correct Schedule, Statement, exhibit, or continuation sheet.

The Schedules, Statements, and Global Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any
of the Debtors.

The Schedules and Statements have been prepared pursuant to section 521 of the Bankruptcy Code
and Bankruptcy Rule 1007 by the Debtors’ management with the assistance of their advisors and
other professionals and have necessarily relied upon the efforts, statements, advice, and
representations of personnel of the Debtors and the Debtors’ advisors and other professionals.
Although management has made reasonable efforts to ensure that the Schedules and Statements
are accurate and complete based upon information that was available to it at the time of
preparation, subsequent information or discovery thereof may result in material changes to the
Schedules and Statements, and inadvertent errors or omissions may exist. Moreover, the
Schedules and Statements contain unaudited information, which is subject to further review and
potential adjustment.

The Schedules and Statements for each Debtor have been signed by Andrew Long, Chief
Executive Officer. In reviewing and signing the Schedules and Statements, Mr. Long necessarily
relied upon the efforts, statements, and representations of the Debtors’ advisors other personnel
and professionals. Mr. Long has not (and could not have) personally verified the accuracy of each
such statement and representation, including, for example, statements and representations
concerning amounts owed to creditors, classification of such amounts, and their addresses.


               GLOBAL NOTES AND OVERVIEW OF METHODOLOGY

1.   General Reservation of Rights. Although the Debtors’ management has made every
     reasonable effort to ensure that the Schedules and Statements are as accurate and complete
     as possible under the circumstances based on information that was available to it at the time
     of preparation, subsequent information or discovery may result in material changes to the
     Schedules and Statements, and inadvertent errors or omissions may have occurred, some of
     which may be material. Because the Schedules and Statements contain unaudited
     information, which remains subject to further review, verification, and potential adjustment,
     there can be no assurance that the Schedules and Statements are complete. The Debtors
     reserve all rights to amend the Schedules and Statements from time to time, in any and all
     respects, as may be necessary or appropriate, including the right to dispute or otherwise assert
     offsets or defenses to any claim reflected in the Schedules and Statements as to amount,
     liability, or classification, or to otherwise subsequently designate any claim as “disputed,”
     “contingent,” or “unliquidated.” Furthermore, nothing contained in the Schedules and
     Statements shall constitute an admission of any claims or a waiver of any of the Debtors’
     rights with respect to these chapter 11 cases, including issues involving substantive
     consolidation, recharacterization, equitable subordination, and/or causes of action arising
     under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-bankruptcy
     laws to recover assets or avoid transfers. Any specific reservation of rights contained
     elsewhere in the Global Notes does not limit in any respect the general reservation of rights
     contained in this paragraph.


                                                 2
            Case 19-11292-JTD         Doc 367       Filed 07/30/19    Page 3 of 161




2.   Description of Cases and “As Of” Information Date. Unless otherwise stated herein,
     liabilities are reported as of the Petition Date.

3.   Basis of Presentation. For financial reporting purposes, the Debtors generally prepare
     consolidated financial statements. Where practicable, the Schedules and Statements reflect
     the assets and liabilities of each separate Debtor. Because the Debtors’ accounting systems,
     policies, and practices were developed for consolidated reporting purposes, rather than by
     individual legal entity, it is possible that not all assets, liabilities or amounts of cash
     disbursements have been recorded with the correct legal entity on the Schedules and
     Statements. The Debtors reserve all rights relating to the legal ownership of assets and
     liabilities among the Debtors, and nothing in the Schedules or Statements shall constitute a
     waiver or relinquishment of such rights. Information contained in the Schedules and
     Statements has been derived from the Debtors’ books and records. The Schedules and
     Statements do not purport to represent financial statements prepared in accordance with
     Generally Accepted Accounting Principles in the United States nor are they intended to be
     fully reconciled to audited financial statements of each Debtor.

4.   Totals. All totals that are included in the Schedules and Statements represent totals of all
     known amounts included in the Debtors’ books and records. To the extent there are unknown
     or undetermined amounts, the actual total may be different than the listed total, and the
     difference may be material. In addition, the amounts shown for total liabilities exclude items
     identified as “unknown,” “disputed,” “contingent,” “unliquidated,” or “undetermined,” and,
     thus, ultimate liabilities may differ materially from those stated in the Schedules and
     Statements. To the extent a Debtor is a guarantor of debt held by another Debtor, the amounts
     reflected in the Schedules are inclusive of each Debtor’s guarantor obligations.

5.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
     and liabilities from the Schedules and Statements, including goodwill, intangibles, and
     certain accrued liabilities including, but not limited to, certain accrued employee
     compensation and benefits, certain customer accruals, tax accruals, accrued accounts
     payable, accrued contract termination damages, deferred income accruals, litigation accruals,
     and certain deposits. The Debtors have also excluded potential claims arising on account of
     the potential rejection of executory contracts and unexpired leases, to the extent such claims
     exist. Certain immaterial assets and liabilities that are not reported or tracked centrally may
     have been excluded.

6.   Amendments and Supplements; All Rights Reserved. The Debtors reserve all rights, but
     are not required, to amend and/or supplement the Schedules and Statements from time to
     time as is necessary and appropriate.

7.   References. Reference to applicable agreements and related documents is necessary for a
     complete description of the nature, extent, and priority of liens and/or claims. Nothing in the
     Global Notes or the Schedules and Statements shall be deemed a modification or
     interpretation of the terms of such agreements.

8.   Currency. All amounts are reflected in U.S. dollars.




                                                3
               Case 19-11292-JTD             Doc 367        Filed 07/30/19       Page 4 of 161




9.    Intercompany. The Debtors have reported for each Debtor the aggregate net intercompany
      balances between such Debtors and each other Debtor as assets on Schedule A/B or as
      liabilities on Schedule E/F, as appropriate, and as of May 31, 2019. The listing in the
      Schedules or Statements (including, without limitation, Schedule A/B or Schedule E/F) by
      the Debtors of any obligation between a Debtor and another Debtor is a statement of what
      appears in the Debtors’ books and records and does not reflect any admission or conclusion
      of the Debtors regarding whether such amount would be allowed as a Claim or how such
      obligations may be classified and/or characterized in a plan of reorganization or otherwise
      by the Bankruptcy Court. The Debtors reserve all rights with respect to such obligations.

10.   Book Value. Unless otherwise indicated, the Debtors’ assets are shown on the basis of their
      net book values as of May 31, 2019, and the Debtors’ liabilities are shown on the basis of
      their net book values as of the Petition Date. Thus, unless otherwise noted, the Schedules
      and Statements reflect the carrying value of the assets and liabilities as recorded on the
      Debtors’ books. Net book values may vary, sometimes materially, from market values. The
      Debtors do not intend to amend these Schedules and Statements to reflect market values.

11.   Paid Claims. The Bankruptcy Court has authorized the Debtors to pay certain outstanding
      prepetition claims—including, but not limited to, payments to employees, independent
      contractors, customers, and certain vendors—pursuant to various “first day” orders entered
      by the Bankruptcy Court (the “First Day Orders”). Accordingly, certain outstanding
      liabilities may have been reduced by post-petition payments made on account of prepetition
      liabilities. Where the Schedules list creditors and set forth the Debtors’ scheduled amount
      of such claims, such scheduled amounts reflect amounts owed as of the Petition Date adjusted
      for any post-petition payments made pursuant to the authority granted to the Debtors by the
      Bankruptcy Court. To the extent the Debtors pay any of the claims listed in the Schedules
      and Statements pursuant to any First Day Order, the Debtors reserve all rights to amend or
      supplement the Schedules and Statements or take other action, such as filing claims
      objections, as is necessary and appropriate to avoid overpayment or duplicate payments for
      liabilities. The Debtors will provide any creditor listed on these Schedules and Statements
      with notice of the bar date, regardless of whether the Debtors have subsequently paid such
      creditor’s claim. The Debtors have not listed any claims for Employee Obligations (as
      defined in the Wages Motion)2, Critical Vendors (as defined in the Critical Vendor Motion)3,
      and Customer Obligations (as defined in the Customer Programs Motion)4 that have since
      had their prepetition claims satisfied in full pursuant to the First Day Orders.


2See the Motion of the Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority to (A) Pay Certain
Prepetition Wages and Reimbursable Employee Expenses (B) Pay and Honor Employee Medical and Other Benefits,
and (C) Continue Employee Benefits Programs and (II) Related Relief [ECF No. 5] (the “Wages Motion”).
3 See the Motion of Debtors for Entry of an Order (I) Authorizing Payment of Certain Prepetition Claims of Critical
Vendors (II) Confirming Administrative Expense Priority of Undisputed and Outstanding Prepetition Orders, and
(III) Granting Related Relief [ECF No. 8] (the “Critical Vendor Motion”).
4See the Motion of the Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b) for Authority to (I) Maintain and
Administer Prepetition Customer Programs, Promotions, and Practices, and (II) Pay and Honor Related Prepetition
Obligations, [ECF No. 9] (the “Customer Programs Motion”).



                                                        4
             Case 19-11292-JTD          Doc 367       Filed 07/30/19    Page 5 of 161




12.   Recharacterization. Notwithstanding that the Debtors have made reasonable efforts to
      correctly characterize, classify, categorize, or designate certain claims, assets, executory
      contracts, unexpired leases, and other items reported in the Schedules and Statements, certain
      items may have been improperly characterized, classified, categorized, or designated. The
      Debtors are continuing to review all relevant documents and expressly reserve all rights to
      amend, recharacterize, reclassify, recategorize, or redesignate items reported in the
      Schedules and Statements at a later time as they determine to be necessary and appropriate.

13.   Claims of Third-Party Entities. Although the Debtors have made reasonable efforts to
      classify properly each Claim listed in the Schedules as being either disputed or undisputed,
      liquidated or unliquidated, and/or contingent or non-contingent, the Debtors have not been
      able to fully reconcile all payments made to certain third-party entities on account of the
      Debtors’ obligations to both such entity and its affiliates, and are continuing to review all
      relevant documents. Therefore, to the extent that the Debtors have classified their estimate
      of claims of a creditor as disputed, for example, all claims of such creditor’s affiliates listed
      in the Schedules and Statements shall similarly be considered disputed, whether or not they
      are individually designated as such.

14.   Liabilities. The Debtors have allocated liabilities between the prepetition and post-petition
      periods based on the information and research conducted in connection with the preparation
      of the Schedules and Statements. As additional information becomes available, and further
      research is conducted, particularly with respect to the Debtors’ accounts payable, the
      allocation of liabilities between the prepetition and post-petition periods may change. The
      Debtors reserve the right to, but are not required to, amend the Schedules and Statements as
      they deem appropriate to reflect this.

      The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
      under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights
      to dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
      Bankruptcy Code or the characterization of the structure of any such transaction or any
      document or instrument related to any creditor’s claim.

15.   Guarantees and Other Secondary Liability Claims. The Debtors have not identified or
      scheduled any known guarantees or other secondary liability claims. It is possible that certain
      guarantees embedded in the Debtors’ executory contracts, unexpired leases, secured
      financings, debt instruments, and other such agreements may have been inadvertently
      omitted. The Debtors reserve their rights to amend the Schedules to the extent that
      guarantees are identified.

16.   Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed to be an admission that such intellectual property rights have been abandoned,
      have been terminated or otherwise expired by their terms, or have been assigned or otherwise
      transferred pursuant to a sale, acquisition, or other transaction. Conversely, inclusion of
      certain intellectual property shall not be construed to be an admission that such intellectual
      property rights have not been abandoned, have not been terminated or otherwise expired by
      their terms, or have not been assigned or otherwise transferred pursuant to a sale, acquisition,
      or other transaction. The Debtors have made significant efforts to attribute intellectual


                                                  5
             Case 19-11292-JTD           Doc 367       Filed 07/30/19     Page 6 of 161




      property to the rightful Debtor owner; however, in some instances intellectual property
      owned by one Debtor may, in fact, be owned by another. Accordingly, the Debtors reserve
      all rights with respect to the legal status and proper attribution of any and all such intellectual
      property rights.

17.   Executory Contracts and Unexpired Leases. The Debtors have not set forth executory
      contracts or unexpired leases as assets in the Schedules and Statements. The Debtors’
      executory contracts and unexpired leases have been set forth in Schedule G. In addition,
      while the Debtors have made diligent attempts to properly identify all executory contracts
      and unexpired leases, inadvertent errors, omissions, or over-inclusion may have occurred.

18.   Claims Description. Schedules D and E/F permit each of the Debtors to designate a Claim
      as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
      given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
      does not constitute an admission by the Debtor that such amount is not “disputed,”
      “contingent,” or “unliquidated” or that such Claim is not subject to objection. The Debtors
      reserve all rights to dispute any Claim reflected on their respective Schedules and Statements
      on any grounds, including, without limitation, liability or classification, or to otherwise
      subsequently designate such claims as “disputed,” “contingent,” or “unliquidated.” In
      addition, the Debtors reserve their rights to object to any listed Claim on the grounds that,
      among other things, the Claim has already been satisfied.

19.   Causes of Action. Despite their reasonable efforts, the Debtors may not have listed all of
      their causes of action or potential causes of action against third parties as assets in their
      Schedules and Statements, including, without limitation, affirmative claims, avoidance
      actions arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-
      bankruptcy laws to recover assets. The Debtors reserve all rights to any claims, causes of
      action, or avoidance actions they may have, and neither these Global Notes nor the Schedules
      and Statements shall be deemed a waiver of any such claims, causes of actions, or avoidance
      actions or in any way prejudice or impair the assertion of such claims.

20.   Undetermined Amounts. Claim amounts that could not readily be quantified by the Debtors
      are scheduled as “unknown,” “TBD,” or “undetermined”. The description of an amount as
      “unknown,” “TBD,” or “undetermined” is not intended to reflect upon the materiality of such
      amount.

21.   Liens. Property and equipment listed in the Schedules and Statements are presented without
      consideration of any liens that may attach (or have attached) to such property or equipment.

22.   Employee Addresses. For current and former employees and directors the last known
      address is listed where applicable.

23.   Global Notes Control. In the event that the Schedules and Statements differ from these
      Global Notes, the Global Notes shall control.

24.   Confidentiality. There may be instances in the Schedules and Statements where the Debtors
      have deemed it necessary and appropriate to redact from the public record information such
      as names, addresses, or amounts. Typically, the Debtors have used this approach because of


                                                   6
            Case 19-11292-JTD         Doc 367       Filed 07/30/19    Page 7 of 161




     an agreement between the Debtors and a third party, concerns of confidentiality, or concerns
     for the privacy of, or otherwise preserving the confidentiality of, personally identifiable
     information.

                         General Disclosures Applicable to Schedules

1.   Classifications. Listing a Claim on Schedule D as “secured,” or on Schedule E/F as
     “priority,” or “unsecured,” or a contract on Schedule G as “executory” or “unexpired,” does
     not in each case constitute an admission by the Debtors of the legal rights of the claimant, or
     a waiver of the Debtors’ right to recharacterize or reclassify such Claim or contract.

2.   Schedule A/B - Real and Personal Property.

          a) Schedule A/B.3. Bank account and investment account balances are as of the
             Petition Date. Certificates of Deposit are listed inclusive of accrued interest as of
             the Petition Date.

          b) Schedule A/B.11. Schedule A/B identifies the net accounts receivable balance as
             of the Petition Date. The value of the net accounts receivable balance is lower than
             the gross accounts receivable balance due to offsets on accounts receivable incurred
             as part of the Debtors’ various customer programs, otherwise known as “gross-to-
             net” programs.

          c) Schedule A/B.15. The Debtors’ equity interest in Centrexion Therapeutics Corp.
             arises from its common stock ownership. For purposes of these Schedules, the
             Debtors have listed the book value of this investment.

          d) Schedule A/B.16. Investments are listed at their accrued value as of the Petition
             Date.

          e) Schedules A/B.39-41. Interest in office furniture, equipment, and collectibles are
             scheduled as being owned by a specific Debtor based on the Debtors’ books and
             records. It would be burdensome and an inefficient use of estate resources, as well
             as impracticable, to review, verify and assign each interest in office furniture,
             fixtures, equipment, and collectibles to a specific Debtor. Accordingly, Schedules
             A/B.39-41 of any particular Debtor may list interests in office furniture, fixtures,
             equipment, and collectibles that are owned by other Debtors.

          f) Schedule A/B.50. Interest in machinery, fixtures, and equipment are scheduled as
             being owned by a specific Debtor based on the Debtors’ books and records. If any
             such machinery, fixtures, and equipment are leased, the applicable leases will
             appear on the relevant Debtor’s Schedule G of executory contracts and unexpired
             leases.

          g) Schedule A/B.72. Debtors have filed extensions for all Federal and State tax returns
             for the calendar year 2018. Taxable income or Net Operating Loss from the current
             year’s activity has not been determined as of Petition Date. Prepaid tax assets
             derived from prior tax year overpayments, estimated tax payments, and amounts


                                                7
            Case 19-11292-JTD         Doc 367       Filed 07/30/19    Page 8 of 161




              paid with extension are included in Schedule A/B.72.


          h) Schedule A/B.73. The Debtors maintain a variety of insurance policies including
             property, general liability, and workers' compensation policies and other employee
             related policies. The Debtors’ interest in these types of policies is limited to the
             amount of the premiums that the Debtors have prepaid, if any, as of May 31, 2019,
             and any prefunded claim tails. To the extent the Debtors have made a determination
             of the amount of prepaid insurance premiums or prefunded claim tails as of May
             31, 2019, such amounts are listed on Exhibit A/B, Part 2, Question 8.

          i) Schedule A/B.74. Despite exercising their reasonable efforts to identify all known
             assets, the Debtors may not have listed all of their causes of action or potential
             causes of action against third parties as assets in their Schedules including, but not
             limited to, avoidance actions arising under chapter 5 of the Bankruptcy Code and
             actions under other relevant non-bankruptcy laws to recover assets. Unless
             otherwise noted on specific responses, items reported on Schedule A/B are reported
             from the Debtors’ book and records as of the Petition Date. The Debtors reserve
             all of their rights with respect to any claims and causes of action they may have.
             Neither these Global Notes nor the Schedules shall be deemed a waiver of any such
             claims or causes of action or to prejudice or impair the assertion thereof in any way.

          j) Schedule A/B.75. In the ordinary course of business, the Debtors may have
             accrued, or may in the future accrue, certain rights to counter-claims, cross-claims,
             setoffs, and/or refunds with Debtors’ customers and suppliers, or potential warranty
             claims against their suppliers. Additionally, certain of the Debtors may be party to
             pending litigation in which the Debtors have asserted, or may assert, claims as a
             plaintiff or counter-claims and/or cross-claims as a defendant. Because such claims
             are unknown to the Debtors and not quantifiable as of the Petition Date, they are
             not listed on Schedule A/B.75.

          k) Schedule A/B.77. Debtors Insys Therapeutics, Inc., Insys Development Company,
             Inc. and Insys Manufacturing Company, LLC record right of use assets for lease
             accounting purposes in accordance with GAAP under ASC 842. Right of use assets
             have been excluded from Schedule A/B.77.

3.   Schedule D – Creditors Holding Secured Claims. The Debtors are not aware of any
     secured claims against the Debtors.

     Real property lessors, utility companies, and other parties that may hold security deposits
     have not been listed on Schedule D. The Debtors reserve their rights to amend Schedule D
     to the extent that the Debtors determine that any claims associated with such agreements
     should be reported on Schedule D.

     Moreover, the Debtors have not included on Schedule D claims that may be secured through
     setoff rights or inchoate statutory lien rights. The Debtors have not investigated which of the
     claims against the Debtors may include such rights, and their population is currently


                                                8
            Case 19-11292-JTD         Doc 367       Filed 07/30/19   Page 9 of 161




     unknown.

4.   Schedule E/F– Creditors Holding Unsecured Claims.

     The Debtors have used reasonable efforts to report all general unsecured claims against the
     Debtors on Schedule E/F based upon the Debtors’ existing books and records as of the
     Petition Date; however, inadvertent errors or omissions may have occurred. The claims
     listed on Schedule E/F arose or were incurred on various dates. In certain instances, the date
     on which a Claim arose may be an open issue of fact. In addition, the claims of individual
     creditors for, among other things, goods or services are listed as either the lower of the
     amounts invoiced by such creditor or the amounts entered on the Debtors’ books and records
     and may not reflect credits, rebates, or allowances due from such creditors to the applicable
     Debtors.

     Certain former directors, officers and/or employees of the Debtors have asserted
     indemnification claims against the Debtors. In these cases, the Debtors listed such claimants’
     counsel as the creditors rather than the claimants themselves, and identified such claims as
     indemnification claims.

     The Debtors have not listed any tax, wage, wage-related obligations, or certain trade payables
     that the Debtors were granted authority to pay and have paid pursuant to First Day Orders on
     Schedule E/F.

     The Debtors believe that all such claims for wages, salaries, expenses, benefits, and other
     compensation as described in the First Day Orders have been or will be satisfied in the
     ordinary course during these chapter 11 cases pursuant to the authority granted to the Debtors
     in the relevant First Day Orders. Unpaid amounts for severed employees have not been
     analyzed to determine whether such amounts should be viewed as priority claims. In
     addition, for severed employees, there has been no analysis of whether any unpaid amounts
     exceed the priority claim limit or whether there should be a bifurcation of amounts owed
     between priority and nonpriority unsecured amounts. Accordingly, such claims are listed in
     Part 2 of Schedule E/F. The Debtors reserve their right to dispute or challenge whether
     creditors listed on Schedule E/F are entitled to priority claims.

     Claims owing to various taxing and regulatory authorities to which the Debtors may
     potentially be liable are included on the Debtors’ Schedule E/F. Certain of such claims,
     however, may be subject to on-going audits and/or the Debtors are otherwise unable to
     determine with certainty the amount of the remaining claims listed on Schedule E/F.
     Therefore, the Debtors have listed all such claims as nonpriority, pending final resolution of
     on-going audits or other outstanding issues.

     Notwithstanding the foregoing, where creditors have yet to provide proper invoices for
     prepetition goods or services, such amounts may not be reflected on Schedule E/F. Moreover,
     Schedule E/F does not include certain balances including deferred liabilities, accruals, or
     general reserves. Such amounts are, however, reflected on the Debtors’ books and records as
     required in accordance with GAAP. Such accruals primarily represent general estimates of
     liabilities and do not represent specific claims as of the Petition Date.



                                                9
           Case 19-11292-JTD         Doc 367      Filed 07/30/19     Page 10 of 161




     Schedule E/F also contains information regarding pending litigation involving the Debtors.
     The dollar amount of potential claims associated with any such pending litigation is listed as
     “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules and
     Statements. Some of the litigation claims listed on Schedule E/F may be subject to
     subordination pursuant to section 510 of the Bankruptcy Code.

     On June 10, 2019, the Debtors filed a motion [ECF No. 28] (the “9019 Motion”) seeking
     approval under Bankruptcy Rule 9019 of a stipulation entered into between Insys
     Therapeutics, Inc. and the United States that fixes a general unsecured claim of the United
     States in these Chapter 11 Cases in the amount of $243 million, capped at a recovery of $195
     million (inclusive of a $5 million prepetition payment), on account of the Covered Conduct
     and any claims under the Civil Settlement Agreement, as such terms are defined and more
     fully described in the 9019 Motion. The 9019 Motion is currently scheduled to be considered
     by the Bankruptcy Court at a hearing on August 15, 2019.

     Generally, the Debtors’ accounts payable are scheduled as being owed by a specific Debtor
     based on the Debtors’ books and records. There may be instances when one Debtor engages
     in a transaction or series of transactions which might generate accounts payable or other
     entries reported in the Schedules and Statements of another Debtor. It would be burdensome
     and an inefficient use of estate resources for the Debtors to allocate their accounts payable
     on a Debtor-by-Debtor basis in certain instances. Additionally, certain accounts payable
     reported in the Schedules of one of the Debtors may, in fact, be owed by one or more of the
     other Debtors. Consequently, Schedule E/F of each Debtor may list accounts payable
     liabilities of other Debtors.

5.   Schedule G – Executory Contracts and Unexpired Leases. While every effort has been
     made to ensure the accuracy of Schedule G, review is ongoing and inadvertent errors,
     omissions, or over-inclusion may have occurred. Each lease and contract listed in Schedule
     G may include one or more ancillary documents, including any underlying assignment and
     assumption agreements, amendments, supplements, full and partial assignments, renewals
     and partial releases. Certain of the leases and contracts listed on Schedule G may contain
     certain renewal options, guarantees of payment, options to purchase, rights of first refusal,
     and other miscellaneous rights. Such rights, powers, duties, and obligations are not set forth
     on Schedule G. In addition, the Debtors may have entered into various other types of
     agreements in the ordinary course of business, such as indemnity agreements, non-executory
     supplemental agreements, amendments/letter agreements, and confidentiality agreements.
     Such documents may not be set forth on Schedule G. Certain of the contracts, agreements,
     and leases listed on Schedule G may have been entered into by more than one of the Debtors.
     The Debtors may have included such contracts on the Schedule G of only one Debtor and
     excluded it from other Debtor counterparties.

     In certain circumstances, the specific Debtor obligor(s) to certain of the Agreements could
     not be specifically identified. In such cases, the Debtors have made reasonable efforts to
     identify the correct Debtor’s Schedule G on which to list the agreement. In some cases, the
     same supplier or provider appears multiple times in Schedule G. This multiple listing is to
     reflect distinct agreements between the applicable Debtor and such supplier or provider. In
     such cases, the Debtors made their best efforts to determine the correct Debtor on which to


                                               10
            Case 19-11292-JTD          Doc 367     Filed 07/30/19      Page 11 of 161




     list such executory contracts or unexpired leases. Certain of the executory contracts may not
     have been memorialized in writing and could be subject to dispute.

     The agreements listed on Schedule G may have expired or may have been renewed, modified,
     amended, or supplemented from time to time by various amendments, restatements, waivers,
     estoppel certificates, letters and other documents, instruments and agreements, which may
     not be listed on Schedule G.

     Any and all of the Debtors’ rights, claims, and causes of action with respect to the agreements
     listed on Schedule G are hereby reserved and preserved, including, but not limited to, the
     Debtors’ rights to (i) dispute the validity, status, or enforceability of any agreements set forth
     on Schedule G, (ii) dispute or challenge the characterization of the structure of any
     transaction, or any document or instrument related to a creditor’s claim, including, but not
     limited to, the agreements listed on Schedule G and (iii) amend or supplement Schedule G
     as necessary. Inclusion or exclusion of any agreement on Schedule G does not constitute an
     admission that such agreement is an executory contract or unexpired lease, and the Debtors
     reserve all rights in that regard, including that any agreement is not executory, has expired
     pursuant to its terms, or was terminated prepetition.

     The Debtors have made reasonable efforts to list each executory contract or unexpired lease
     at the correct Debtor or Debtor(s). However, liabilities associated with certain executory
     contracts or unexpired leases may be reported on the Schedules of a particular Debtor while
     the corresponding executory contract or unexpired lease is listed on the Schedule G of a
     different Debtor.

6.   Schedule H - Codebtors. In the ordinary course of their business, the Debtors are involved
     in pending or threatened litigation and claims arising out of the conduct of their business.
     These matters may involve multiple plaintiffs and defendants, some or all of whom may
     assert cross-claims and counterclaims against other parties. Because such claims are listed
     elsewhere in the Statements and Schedules, they have not been set forth individually on
     Schedule H.

     The Debtors may not have identified certain guarantees that are embedded in the Debtors’
     executory contracts, unexpired leases and other such agreements. The Debtors reserve their
     right, but shall not be required, to amend the Schedules to the extent that guarantees are
     identified.

                         General Disclosures Applicable to Statements

a. Statements – Question 1 – Revenue. Historically, revenue is reported on the Debtors’
   consolidated financials; however, revenue is recorded in the Debtors’ books and records on an
   individual Debtor basis. In response to Question 1, revenue is listed on an individual Debtor
   basis.

b. Statements – Question 3 - 90 Day Payments. The Debtors have responded to Question 3 in
   the Statements in a detailed format, categorized by payee. All disbursements listed in Question
   3 are made through the Debtors’ cash management system, more fully described in the Cash



                                                 11
              Case 19-11292-JTD            Doc 367        Filed 07/30/19       Page 12 of 161




    Management Motion.5 Dates listed in Question 3 reflect the date upon which the Debtor
    transferred funds to the relevant payee. The response to Question 3 includes any disbursement
    or other transfer made by the Debtors except for those made to insiders (which payments are
    listed in response to Question 4, where applicable), gifts and charitable contributions (which
    payments are listed in response to Question 9, where applicable) and bankruptcy professionals
    (which payments are listed in response to Question 11, where applicable). Not all payees are
    creditors of the Debtors. Certain payees have received payments listed on behalf of other
    parties or have received payments that are not on account of antecedent debts. In addition, the
    response to Question 3 does not include checks that were either voided or not presented before
    the Petition Date.

    In April 2019, thirty of the Debtors’ employees were paid a Key Employee Retention Bonus
    (“KERP Bonus”). The KERP Bonus payments totaled $4.876 million, of which $2.113 million
    was paid to three insiders: (1) Andrew Long, Chief Executive Officer ($1.1 million), (2)
    Andrece Housley, Chief Financial Officer ($400,000), and (3) Mark Nance, Chief Legal
    Officer and General Counsel ($613,000). KERP Bonus payments to insiders are included in
    the response to Question 4. The KERP Bonus payments to non-insiders are excluded from
    Question 3.

c. Statements – Question 4 – Payments to or for the Benefit of Insiders. For purposes of the
   Schedules and Statements, the Debtors define insiders as individuals who, based upon the
   totality of circumstances, have a controlling interest in, or exercise sufficient control over, the
   respective Debtor so as to unqualifiedly dictate corporate policy and the disposition of assets.
   Individuals listed in the Statements as insiders have been included for informational purposes
   only. The Debtors do not take any position with respect to (i) such person’s influence over the
   control of the Debtors; (ii) the management responsibilities or functions of such individual;
   (iii) the decision-making or corporate authority or such individual; or (iv) whether such
   individual could successfully argue that he or she is not an “insider” under applicable law,
   including the federal securities law, or with respect to any theories of liability or any other
   purpose. As such, the Debtors reserve all rights to dispute whether someone identified in
   response to Question 4 is in fact an “insider” as defined in section 101(31) of the Bankruptcy
   Code. For more information regarding each Debtor’s officers and directors, see Questions 28
   and 29.

    The payroll-related amounts shown in response to this question for any salary, bonus or
    additional compensation, and/or severance payments are gross amounts that do not include
    reductions for amounts including employee tax or benefit withholdings.

d. Statements – Question 7: Legal Actions or Assignments. The Debtors reserve all of their
   rights and defenses with respect to any and all listed lawsuits and administrative proceedings.
   The listing of any such suits and proceedings shall not constitute an admission by the Debtors

5See Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 345, 363, 364, 503, and 507 for (I) Authority to (A) Continue
Using Existing Cash Management System, Bank Accounts, and Business Forms, (B) Honor Obligations Relating
Thereto, and (C) Implement Ordinary Course Changes to Cash Management System, (II) Administrative Expense
Priority for Postpetition Intercompany Claims, (III) Waiver or Extension of Time to Comply with Requirements of 11
U.S.C § 345(b), and (IV) Related Relief [D.I. 4] (the “Cash Management Motion”).



                                                       12
            Case 19-11292-JTD         Doc 367      Filed 07/30/19      Page 13 of 161




   of any liabilities or that the actions or proceedings were correctly filed against the Debtors or
   any affiliates of the Debtors. The Debtors also reserve their rights to assert that a Debtor is not
   an appropriate party to such actions or proceedings.

   The Debtors have devoted substantial resources to identify and provide as much information
   for as many proceedings as possible in response to Statements Question 7 using records that
   were reasonably accessible and reviewable. While the Debtors believe they were diligent in
   their efforts, information the Debtors were unable to locate for proceedings that were listed
   was left blank.

e. Statements – Question 9: Charitable Contributions. The donations and/or charitable
   contributions listed in response to Question 9 represent payments made to third parties during
   the applicable timeframe that were recorded as such within the Debtors’ books and records.

f. Statements – Question 11 – Payments Related to Bankruptcy. The Debtors have used
   reasonable efforts to identify payments for services of any entities that provided consultation
   concerning debt counseling or restructuring services, relief under the Bankruptcy Code, or
   preparation of a petition in bankruptcy within one year immediately before the Petition Date.
   Additional information regarding the Debtors’ retention of professional service firms is more
   fully described in the individual retention applications for those firms and related orders. Not
   all payments made and listed are on account of debt counseling or restructuring services.

g. Statements – Question 13 – Transfers Not Already Listed. While the Debtors have made
   reasonable efforts to respond comprehensively to Question 13, certain de minimis asset sales
   and transfers may be omitted unintentionally. In addition, the Debtors buy and sell certain
   assets in the ordinary course of business. Such dispositions made in the ordinary course of
   business have not been reflected in responses to Question 13. The Debtors further do not take
   any position with respect to whether transfers identified in response to Question 13 are made
   in the ordinary course of business. Certain transfers listed in this response are included solely
   out of an abundance of caution.

h. Statements – Question 14 – Previous Addresses. With the exception of Insys
   Manufacturing, LLC, the Debtors list 1333 S. Spectrum Blvd., Chandler, AZ, 85286 (the
   “Spectrum Location”) as a previous address on Statements Question 14. The Spectrum
   Location was the corporate headquarters address as of Petition Date. Debtors vacated the
   Spectrum Location after the Petition Date. As such, the Spectrum Location address has been
   listed as a previous address on Statements Question 14, with “Present” reflecting that the
   address was active as of the Petition Date.

i. Statements – Question 16 – Personally Identifiable Information (“PII”). In the ordinary
   course of business, the Debtors collect certain PII, consisting of trial patients’ full names,
   signatures, home addresses, telephone numbers, insurance denial letters, letters of medical
   necessity, verification of label indication, and other unsolicited PII. The Debtors maintain a
   privacy policy covering PII.




                                                 13
                                        Case 19-11292-JTD                                  Doc 367                  Filed 07/30/19                        Page 14 of 161
  Fill in this information to identify the case:

 Debtor        Insys Development Company, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number           19-11294 (KG)
  (if known)
                                                                                                                                                                            ¨ Check if this is an
                                                                                                                                                                               amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                    04/19



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                           NOT APPLICABLE
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                            $691,220,841.50
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                            $691,220,841.50
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                           NOT APPLICABLE
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                           NOT APPLICABLE
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +         $772,544,799.91




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                            $772,544,799.91
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                  Page 1 of 1
                                 Case 19-11292-JTD                Doc 367         Filed 07/30/19          Page 15 of 161
  Fill in this information to identify the case:

 Debtor        Insys Development Company, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number         19-11294 (KG)
  (if known)
                                                                                                                                    ¨ Check if this is an
                                                                                                                                       amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                 04/19

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       ¨       No. Go to Part 2.
       þ       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                                    debtor’s interest

 2.    CASH ON HAND
       NONE

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)
       Name of institution (bank or brokerage firm)                   Type of account             Last 4 digits of account number
       3.1.         JP MORGAN                                         CHECKING                    7912                                       $413,725.46
       3.2.         JP MORGAN                                         CHECKING                    7920                                             $0.00
       3.3.         WESTERN ALLIANCE                                  CHECKING                    3863                                             $0.00
       3.4.         WESTERN ALLIANCE                                  CHECKING                    5187                                       $207,982.58

 4.    OTHER CASH EQUIVALENTS
       NONE

 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                          $621,708.04
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       ¨       No. Go to Part 3.
       þ       Yes. Fill in the information below.


                                                                                                                                    Current value of
                                                                                                                                    debtor’s interest

 7.    DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
       DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT
       NONE


Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                        Page 1 of 9
 Debtor                        Case 19-11292-JTD
              Insys Development Company, Inc.                       Doc 367        Filed 07/30/19           Page
                                                                                         Case number (if known)    16 of
                                                                                                                19-11294    161
                                                                                                                         (KG)
              (Name)


                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.1.        PREPAID EXPENSES - AGILENT                                                                                                    $25,703.98
      8.2.        PREPAID EXPENSES - AMPHENOL THERMOMETRICS                                                                                     $19,540.36
      8.3.        PREPAID EXPENSES - APCER LIFE SCIENCES                                                                                         $8,999.98
      8.4.        PREPAID EXPENSES - APTAR EXCLUSIVITY                                                                                         $625,000.00
      8.5.        PREPAID EXPENSES - APTAR INVENTORY                                                                                           $434,461.30
      8.6.        PREPAID EXPENSES - COPYRIGHT CLEARANCE                                                                                         $8,078.80
      8.7.        PREPAID EXPENSES - FULL SPECTRUM ANALYTICS                                                                                    $16,874.42
      8.8.        PREPAID EXPENSES - MASTER CONTROL                                                                                             $31,727.78
      8.9.        PREPAID EXPENSES - PATSNAP                                                                                                     $5,041.69
      8.10.       PREPAID EXPENSES - PROVERIS SCIENTIFIC                                                                                        $32,283.33
      8.11.       PREPAID EXPENSES - SCIENTEK SOFTWARE, INC                                                                                      $3,110.00
      8.12.       PREPAID EXPENSES - SENZER, LTD                                                                                               $717,622.00
      8.13.       PREPAID EXPENSES - UPPSALA MONITORING CENTRE                                                                                  $10,193.82
      8.14.       PREPAID EXPENSES - WATERS TECHNOLOGIES                                                                                         $7,021.90
      8.15.       PREPAID EXPENSES - ZEF                                                                                                        $43,874.01
      8.16.       PREPAID JUNE BENSON 2019 RENT - FRYE ROAD INDUSTRIAL LLC                                                                      $29,261.48
      8.17.       PREPAID JUNE ELLIS RENT '19 - FRYE ROAD TWO LLC                                                                               $24,216.74

 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                                       $2,043,011.60


 Part 3:      ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      ¨    No. Go to Part 4.
      þ    Yes. Fill in the information below.


                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest

 11. ACCOUNTS RECEIVABLE
      RECEIVABLE FROM IC                            $677,906.16                                     $0.00      = è                             $677,906.16
                                                                     -
      OPERATIONS, INC.                                face amount        doubtful or uncollectable accounts
      RECEIVABLE FROM INSYS                      $26,2524,780.33                                    $0.00      = è                         $262,524,780.33
                                                                     -
      MANUFACTURING, LLC                              face amount        doubtful or uncollectable accounts
      RECEIVABLE FROM INSYS                      $217,065,526.45                                    $0.00      = è                         $217,065,526.45
                                                                     -
      PHARMA, INC.                                    face amount        doubtful or uncollectable accounts
      RECEIVABLE FROM INSYS                      $152,733,070.62                                    $0.00      = è                         $152,733,070.62
                                                                     -
      THERAPEUTICS, INC.                              face amount        doubtful or uncollectable accounts
      RECEIVABLE FROM IPSC,                        $3,675,164.49                                    $0.00      = è                            $3,675,164.49
                                                                     -
      LLC                                             face amount        doubtful or uncollectable accounts

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                               $636,676,448.05


 Part 4:      INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      ¨    No. Go to Part 5.
      þ    Yes. Fill in the information below.


                                                                                                              Valuation method used   Current value of
                                                                                                              for current value       debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1



Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                             Page 2 of 9
 Debtor                        Case 19-11292-JTD
              Insys Development Company, Inc.                 Doc 367        Filed 07/30/19           Page
                                                                                   Case number (if known)    17 of
                                                                                                          19-11294    161
                                                                                                                   (KG)
              (Name)


                                                                                                   Valuation method used    Current value of
                                                                                                   for current value        debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:
      NONE

 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE
      Name of entity                                                              % of ownership
      15.1.       INSYS MANUFACTURING, LLC                                      100%                                                  UNKNOWN

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:
      NONE

 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                             UNKNOWN


 Part 5:      INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      þ     No. Go to Part 6.
      ¨     Yes. Fill in the information below.



          General description                         Date of the last     Net book value of       Valuation method used    Current value of
                                                      physical inventory   debtor's interest       for current value        debtor’s interest
                                                                           (Where available)

 19. RAW MATERIALS

 20. WORK IN PROGRESS

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE

 22. OTHER INVENTORY OR SUPPLIES

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                      NOT APPLICABLE

 24. Is any of the property listed in Part 5 perishable?
     þ No
     ¨ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes      Book value                      Valuation method                                                      Current value

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:      FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                              Net book value of       Valuation method used    Current value of
                                                                           debtor's interest       for current value        debtor’s interest
                                                                           (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                    Page 3 of 9
 Debtor                        Case 19-11292-JTD
              Insys Development Company, Inc.                 Doc 367        Filed 07/30/19           Page
                                                                                   Case number (if known)    18 of
                                                                                                          19-11294    161
                                                                                                                   (KG)
              (Name)



          General description                                              Net book value of       Valuation method used    Current value of
                                                                           debtor's interest       for current value        debtor’s interest
                                                                           (Where available)

 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES)


 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6

 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                      NOT APPLICABLE

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 7:      OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      ¨     No. Go to Part 8.
      þ     Yes. Fill in the information below.



          General description                                              Net book value of       Valuation method used    Current value of
                                                                           debtor's interest       for current value        debtor’s interest
                                                                           (Where available)

 39. OFFICE FURNITURE
      39.1.       FURNITURE & FIXTURES                                             $885,341.57     BOOK VALUE                        $885,341.57

 40. OFFICE FIXTURES
      40.1.        INCLUDED IN QUESTION 39

 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE
      41.1.       COMPUTER EQUIPMENT AND SOFTWARE                                     $40,705.61   BOOK VALUE                          $40,705.61

 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND
     CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES




      NONE

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                            $926,047.18


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     ¨ No
     þ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                    Page 4 of 9
 Debtor                        Case 19-11292-JTD
              Insys Development Company, Inc.                    Doc 367       Filed 07/30/19           Page
                                                                                     Case number (if known)    19 of
                                                                                                            19-11294    161
                                                                                                                     (KG)
              (Name)


 Part 8:      MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      ¨     No. Go to Part 9.
      þ     Yes. Fill in the information below.


          General description                                                 Net book value of     Valuation method used     Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value         debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES
      NONE

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS


      NONE

 49. AIRCRAFT AND ACCESSORIES
      NONE

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)
      50.1.       CONSTRUCTION IN PROCESS                                              $78,274.22   BOOK VALUE                           $78,274.22
      50.2.       LEASEHOLD IMPROVEMENTS                                             $683,634.36    BOOK VALUE                         $683,634.36
      50.3.       MANUFACTURING EQUIPMENT                                            $209,745.06    BOOK VALUE                         $209,745.06
      50.4.       SCIENTIFIC EQUIPMENT                                              $2,446,351.44   BOOK VALUE                        $2,446,351.44

 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                             $3,418,005.08


 52. Is a depreciation schedule available for any of the property listed in Part 8?
     ¨ No
     þ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      þ     No. Go to Part 10.
      ¨     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent     Net book value of     Valuation method used     Current value of
          Include street address or other description   of debtor’s           debtor's interest     for current value         debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in           (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available


 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                      NOT APPLICABLE
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes



Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                     Page 5 of 9
 Debtor                       Case 19-11292-JTD
             Insys Development Company, Inc.                  Doc 367        Filed 07/30/19           Page
                                                                                   Case number (if known)    20 of
                                                                                                          19-11294    161
                                                                                                                   (KG)
             (Name)


 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      ¨     No. Go to Part 11.
      þ     Yes. Fill in the information below.



          General description                                              Net book value of      Valuation method used     Current value of
                                                                           debtor's interest      for current value         debtor’s interest
                                                                           (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.1.  BUPRENORPHINE PATENT NO.US9216175                                            $0.00                                       UNKNOWN
      60.2.  BUPRENORPHINE PATENT NO.US9839611                                            $0.00                                       UNKNOWN
      60.3.  BUPRENORPHINE PATENT NO.US9867818                                            $0.00                                       UNKNOWN
      60.4.  BUPRENORPHINE PATENT NO.US9918981                                            $0.00                                       UNKNOWN
      60.5.  BUPRENORPHINE PUBLICATION NO.CA3003293                                       $0.00                                       UNKNOWN
      60.6.  BUPRENORPHINE PUBLICATION NO.EP3368013                                       $0.00                                       UNKNOWN
      60.7.  BUPRENORPHINE PUBLICATION NO.JP2018531964                                    $0.00                                       UNKNOWN
      60.8.  BUPRENORPHINE PUBLICATION NO.US20180153795                                   $0.00                                       UNKNOWN
      60.9.  BUVAYA SERIAL NO.87694643                                                    $0.00                                       UNKNOWN
      60.10. CANNABINOIDS PUBLICATION NO.AU2016267585                                     $0.00                                       UNKNOWN
      60.11. CANNABINOIDS PUBLICATION NO.CA 3025702                                       $0.00                                       UNKNOWN
      60.12. CANNABINOIDS PUBLICATION NO.EP3462885                                        $0.00                                       UNKNOWN
      60.13. CANNABINOIDS PUBLICATION NO.JP2018516281                                     $0.00                                       UNKNOWN
      60.14. CANNABINOIDS PUBLICATION NO.US20150342902                                    $0.00                                       UNKNOWN
      60.15. CANNABINOIDS PUBLICATION NO.US20150343071                                    $0.00                                       UNKNOWN
      60.16. CANNABINOIDS PUBLICATION NO.US20160271252                                    $0.00                                       UNKNOWN
      60.17. CANNABINOIDS PUBLICATION NO.US20160367496                                    $0.00                                       UNKNOWN
      60.18. CANNABINOIDS PUBLICATION NO.US20170224634                                    $0.00                                       UNKNOWN
      60.19. CANNABINOIDS PUBLICATION NO.US20180028489                                    $0.00                                       UNKNOWN
      60.20. CANNABINOIDS PUBLICATION NO.WO/2018/200024                                   $0.00                                       UNKNOWN
      60.21. DICLOFENAC PATENT NO.US9855234                                               $0.00                                       UNKNOWN
      60.22. DISPOSAL SYSTEM PUBLICATION NO.US20160361667                                 $0.00                                       UNKNOWN
      60.23. EPINEPHRINE APPLICATION NO. PCT/US19/12602                                   $0.00                                       UNKNOWN
      60.24. EPINEPHRINE APPLICATION NO.US62615491                                        $0.00                                       UNKNOWN
      60.25. EPINEPHRINE PATENT NO.US10039710                                             $0.00                                       UNKNOWN
      60.26. EPINEPHRINE PUBLICATION NO.US20180289617                                     $0.00                                       UNKNOWN
      60.27. EPINEPHRINE PUBLICATION NO.US20180289639                                     $0.00                                       UNKNOWN
      60.28. EPINEPHRINE PUBLICATION NO.US20190167581                                     $0.00                                       UNKNOWN
      60.29. EPINEPHRINE PUBLICATION NO.US20190209494                                     $0.00                                       UNKNOWN
      60.30. EPINEPHRINE PUBLICATION NO.US20190216750                                     $0.00                                       UNKNOWN
      60.31. EPINEPHRINE PUBLICATION NO.WO/2018/195029                                    $0.00                                       UNKNOWN
      60.32. INSYS CARES SERIAL NO.88163564                                               $0.00                                       UNKNOWN
      60.33. INSYS REGISTRATION NO.3635985                                                $0.00                                       UNKNOWN
      60.34. INSYS REGISTRATION NO.4041151                                                $0.00                                       UNKNOWN
      60.35. INSYS REGISTRATION NO.4854544                                                $0.00                                       UNKNOWN
      60.36. NALOXONE PATENT NO.US10265309                                                $0.00                                       UNKNOWN
      60.37. NALOXONE PATENT NO.US9642848                                                 $0.00                                       UNKNOWN
      60.38. NALOXONE PUBLICATION NO.US20160354363                                        $0.00                                       UNKNOWN
      60.39. NALOXONE PUBLICATION NO.US20170252337                                        $0.00                                       UNKNOWN
      60.40. NALOXONE PUBLICATION NO.US20180147143                                        $0.00                                       UNKNOWN
      60.41. NALOXONE PUBLICATION NO.US20190070105                                        $0.00                                       UNKNOWN
      60.42. NALOXONE PUBLICATION NO.US20190209540                                        $0.00                                       UNKNOWN
      60.43. NALOXONE PUBLICATION NO.WO/2018/034920                                       $0.00                                       UNKNOWN
      60.44. NALVERSAL SERIAL NO.88080631                                                 $0.00                                       UNKNOWN
      60.45. NUBUDEL SERIAL NO.87694799                                                   $0.00                                       UNKNOWN
      60.46. ONDANSETRON PATENT NO.US10172833                                             $0.00                                       UNKNOWN
      60.47. ONDANSETRON PATENT NO.US9566233                                              $0.00                                       UNKNOWN
      60.48. OXYGEN PURGING METHOD PUBLICATION                                            $0.00                                       UNKNOWN
             NO.US20190106232
      60.49. RESQNAR SERIAL NO.88296307                                                   $0.00                                       UNKNOWN
      60.50. RIZATRIPTAN PUBLICATION NO.US20190224171                                     $0.00                                       UNKNOWN



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                    Page 6 of 9
 Debtor                       Case 19-11292-JTD
             Insys Development Company, Inc.               Doc 367        Filed 07/30/19           Page
                                                                                Case number (if known)    21 of
                                                                                                       19-11294    161
                                                                                                                (KG)
             (Name)



          General description                                            Net book value of     Valuation method used      Current value of
                                                                         debtor's interest     for current value          debtor’s interest
                                                                         (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.51.     RIZATRIPTAN PUBLICATION NO.W02019/143925                              $0.00                                            UNKNOWN
      60.52.     SILDENAFIL PATENT NO.US10111833                                       $0.00                                            UNKNOWN
      60.53.     SILDENAFIL PATENT NO.US9370518                                        $0.00                                            UNKNOWN
      60.54.     SILDENAFIL PATENT NO.US9662334                                        $0.00                                            UNKNOWN
      60.55.     SILDENAFIL PUBLICATION NO.CA2981615                                   $0.00                                            UNKNOWN
      60.56.     SILDENAFIL PUBLICATION NO.CN108367010                                 $0.00                                            UNKNOWN
      60.57.     SILDENAFIL PUBLICATION NO.EP3277283                                   $0.00                                            UNKNOWN
      60.58.     SIMNAZ SERIAL NO.88296331                                             $0.00                                            UNKNOWN
      60.59.     SUBSYS CARES REGISTRATION NO.5109407                                  $0.00                                            UNKNOWN
      60.60.     SUBSYS PATENT NO. CA 2698749                                          $0.00                                            UNKNOWN
      60.61.     SUBSYS PATENT NO. US10016403                                          $0.00                                            UNKNOWN
      60.62.     SUBSYS PATENT NO.EP 1976521                                           $0.00                                            UNKNOWN
      60.63.     SUBSYS PATENT NO.EP 2180844                                           $0.00                                            UNKNOWN
      60.64.     SUBSYS PATENT NO.US8486972                                            $0.00                                            UNKNOWN
      60.65.     SUBSYS PATENT NO.US8486973                                            $0.00                                            UNKNOWN
      60.66.     SUBSYS PATENT NO.US8835459                                            $0.00                                            UNKNOWN
      60.67.     SUBSYS PATENT NO.US8835460                                            $0.00                                            UNKNOWN
      60.68.     SUBSYS PATENT NO.US9241935                                            $0.00                                            UNKNOWN
      60.69.     SUBSYS PATENT NO.US9289387                                            $0.00                                            UNKNOWN
      60.70.     SUBSYS PATENT NO.US9642797                                            $0.00                                            UNKNOWN
      60.71.     SUBSYS PATENT NO.US9642844                                            $0.00                                            UNKNOWN
      60.72.     SUBSYS PUBLICATION NO. US20180339842                                  $0.00                                            UNKNOWN
      60.73.     SUBSYS PUBLICATION NO.US20170239230                                   $0.00                                            UNKNOWN
      60.74.     SUBSYS PUBLICATION NO.US20180303813                                   $0.00                                            UNKNOWN
      60.75.     SUBSYS PUBLICATION NO.WO/2017/205710                                  $0.00                                            UNKNOWN
      60.76.     SUBSYS REGISTRATION NO.4143369                                        $0.00                                            UNKNOWN
      60.77.     SYNCAN SERIAL NO.87082849                                             $0.00                                            UNKNOWN
      60.78.     SYNDROS CARES REGISTRATION NO.5417454                                 $0.00                                            UNKNOWN
      60.79.     SYNDROS PATENT NO.US10265293                                          $0.00                                            UNKNOWN
      60.80.     SYNDROS PATENT NO.US8222292                                           $0.00                                            UNKNOWN
      60.81.     SYNDROS PATENT NO.US9345771                                           $0.00                                            UNKNOWN
      60.82.     SYNDROS PUBLICATION NO.US20190192428                                  $0.00                                            UNKNOWN
      60.83.     SYNDROS PUBLICATION NO.US20190209517                                  $0.00                                            UNKNOWN
      60.84.     SYNDROS PUBLICATION NO.W02019/139864                                  $0.00                                            UNKNOWN
      60.85.     SYNDROS REGISTRATION NO.5286618                                       $0.00                                            UNKNOWN
      60.86.     SYNDROS TEAR DROP IMAGE SERIAL NO.88443040                            $0.00                                            UNKNOWN
      60.87.     THE CANCER PAIN JOURNEY REGISTRATION                                  $0.00                                            UNKNOWN
                 NO.5649804
 61. INTERNET DOMAIN NAMES AND WEBSITES
      NONE

 62. LICENSES, FRANCHISES, AND ROYALTIES
      NONE

 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS
      NONE

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY
      NONE

 65. GOODWILL
      NONE

 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                               UNKNOWN


 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     ¨ No
     þ Yes


Official Form 206A/B                           Schedule A/B: Assets - Real and Personal Property                                        Page 7 of 9
 Debtor                       Case 19-11292-JTD
             Insys Development Company, Inc.                  Doc 367        Filed 07/30/19           Page
                                                                                   Case number (if known)    22 of
                                                                                                          19-11294    161
                                                                                                                   (KG)
             (Name)


 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     þ No
     ¨ Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      ¨     No. Go to Part 12.
      þ     Yes. Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)
      NONE

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)
      KY NOL                                                                                     Tax year   2016                    $199,615.00
      KY NOL                                                                                     Tax year   2017                  $47,332,006.55
      NJ OVERPAYMENT (CREDITED TO 2018 RETURN)                                                   Tax year   2017                       $2,000.00
      NJ STATE TAX EXTENSION PREPAYMENT                                                          Tax year   2018                       $2,000.00

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
      NONE

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)
      NONE

 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS
      NONE

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY
      NONE

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP EXAMPLES: SEASON TICKETS, COUNTRY CLUB
     MEMBERSHIP
      NONE

 78   Total of Part 11.
      ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                                         $47,535,621.55


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                Current value of         Current value of real
                                                                          personal property        property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.        $621,708.04

 81. Deposits and prepayments. Copy line 9, Part 2.                           $2,043,011.60




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                    Page 8 of 9
 Debtor                            Case 19-11292-JTD
              Insys Development Company, Inc.                                   Doc 367              Filed 07/30/19           Page
                                                                                                           Case number (if known)    23 of
                                                                                                                                  19-11294    161
                                                                                                                                           (KG)
              (Name)


 82. Accounts receivable. Copy line 12, Part 3.                                                     $636,676,448.05


 83. Investments. Copy line 17, Part 4.                                                                   UNKNOWN

 84. Inventory. Copy line 23, Part 5.


 85. Farming and fishing-related assets. Copy line 33, Part 6.

 86. Office furniture, fixtures, and equipment; and collectibles.                                        $926,047.18
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                         $3,418,005.08

 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è                       N/A


 89. Intangibles and intellectual property. Copy line 66, Part 10.                                        UNKNOWN

 90. All other assets. Copy line 78, Part 11.                                             +          $47,535,621.55


 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                           $691,220,841.50          + 91b.                    N/A




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $691,220,841.50




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                    Page 9 of 9
                                 Case 19-11292-JTD                  Doc 367          Filed 07/30/19           Page 24 of 161
  Fill in this information to identify the case:

 Debtor        Insys Development Company, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number         19-11294 (KG)
  (if known)
                                                                                                                                         ¨ Check if this is an
                                                                                                                                            amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                               04/19

 Be as complete and accurate as possible.

 1.    1. Do any creditors have claims secured by debtor’s property?
       þ       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       ¨       Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                           Page 1 of 1
                                 Case 19-11292-JTD                Doc 367       Filed 07/30/19           Page 25 of 161
  Fill in this information to identify the case:

 Debtor        Insys Development Company, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number         19-11294 (KG)
  (if known)
                                                                                                                                  ¨ Check if this is an
                                                                                                                                     amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               04/19

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       þ No. Go to Part 2.
       ¨ Yes. Go to line 2.
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

 3.1            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:                     $2,475.48
                                                                             Check all that apply.
                296-PRAXAIR DISTRIBUTION INC
                DEPT. 0812                                                   ¨ Contingent
                PO BOX 120812                                                ¨ Unliquidated
                DALLAS, TX 75312-0812                                        ¨ Disputed
                Date or dates debt was incurred                              Basis for the claim:
                                                                             VENDOR
                VARIOUS
                                                                             Is the claim subject to offset?
                Last 4 digits of account number: XAIR                        þ No
                                                                             ¨ Yes

 3.2            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:                       $733.69
                                                                             Check all that apply.
                AIRGAS USA, LLC
                PO BOX 7423                                                  ¨ Contingent
                PASADENA, CA 91109-7423                                      ¨ Unliquidated
                                                                             ¨ Disputed
                Date or dates debt was incurred
                                                                             Basis for the claim:
                VARIOUS                                                      VENDOR
                Last 4 digits of account number: RGAS                        Is the claim subject to offset?
                                                                             þ No
                                                                             ¨ Yes

 3.3            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:                     $3,255.00
                                                                             Check all that apply.
                ALA WAI NEUROLOGY CONSULTING, LLC
                1717 ALA WAI BLVD, 1606                                      ¨ Contingent
                HONOLULU, HI 96815                                           ¨ Unliquidated
                                                                             ¨ Disputed
                Date or dates debt was incurred
                                                                             Basis for the claim:
                VARIOUS                                                      INDEPENDENT CONTRACTORS
                Last 4 digits of account number: WAI                         Is the claim subject to offset?
                                                                             þ No
                                                                             ¨ Yes




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    26 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.4        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $697.00
                                                                      Check all that apply.
            ALMAC CLINICAL SERVICES
            ATTN: ACCOUNTS RECEIVABLE                                 ¨ Contingent
            25 FRETZ RD                                               ¨ Unliquidated
            SOUDERTON, PA 18964                                       ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            6/18/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: M001                     þ No
                                                                      ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $19,406.52
                                                                      Check all that apply.
            AMPHENOL THERMOMETRICS, INC
            28690 NETWORK PL                                          ¨ Contingent
            CHICAGO, IL 60673-1286                                    ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/18/19                                                   VENDOR
            Last 4 digits of account number: P001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.6        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $71,427.51
                                                                      Check all that apply.
            APCER LIFE SCIENCES
            3 INDEPENCE WAY                                           ¨ Contingent
            SUITE 300                                                 ¨ Unliquidated
            PRINCETON, NJ 08540                                       ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: C001                     þ No
                                                                      ¨ Yes

 3.7        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $510.13
                                                                      Check all that apply.
            ARTIC AIR HEATING AND COOLING
            1720 E DEER VALLEY RD                                     ¨ Contingent
            SUITE 105                                                 ¨ Unliquidated
            PHOENIX, AZ 85024                                         ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            5/31/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: T001                     þ No
                                                                      ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $90,750.00
                                                                      Check all that apply.
            ASKE SOLUTIONS, LLC
            1102 CLERMONT AVE                                         ¨ Contingent
            AUSTIN, TX 78702                                          ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/17/19                                                   VENDOR
            Last 4 digits of account number: ASKE                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 2 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    27 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.9        Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $80.00
                                                                      Check all that apply.
            BESPAK
            BERGEN WAY                                                ¨ Contingent
            KINGS LYNN                                                ¨ Unliquidated
            NORFOLK PE30 2JJ                                          ¨ Disputed
            UNITED KINGDOM                                            Basis for the claim:
            Date or dates debt was incurred                           VENDOR
            5/2/17                                                    Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: S001                     ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $19,033.77
                                                                      Check all that apply.
            BIOCLINICA, INC.
            ATTN OFFICE OF THE GENERAL COUNSEL                        ¨ Contingent
            211 CARNEGIE CENTER DR                                    ¨ Unliquidated
            PRINCETON, NJ 08540                                       ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: O006                     þ No
                                                                      ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $625.00
                                                                      Check all that apply.
            BIOCOLD ENVIRONMENTAL INC
            160 OLD STATE RD                                          ¨ Contingent
            BALLWIN, MO 63021                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/18/19                                                   VENDOR
            Last 4 digits of account number: COLD                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.12       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $13,725.00
                                                                      Check all that apply.
            BITTMAN BIOSTAT, INC.
            9047 CHERRY OAKS TRAIL                                    ¨ Contingent
            202                                                       ¨ Unliquidated
            NAPLES, FL 34114                                          ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      INDEPENDENT CONTRACTORS
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: BITT                     þ No
                                                                      ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $3,696.00
                                                                      Check all that apply.
            BOCSCI INC
            45-16 RAMSEY RD                                           ¨ Contingent
            SHIRLEY, NY 11967                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: C001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 3 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    28 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.14       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $625.00
                                                                      Check all that apply.
            CARLOS A CAMARGO
            EMERGENCY MEDICINE NETWORK                                ¨ Contingent
            125 NASHUA ST, SUITE 920                                  ¨ Unliquidated
            BOSTON, MA 02114-1101                                     ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            5/29/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: M007                     þ No
                                                                      ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $520.00
                                                                      Check all that apply.
            CHAMPCOHEN DESIGN ASSOCIATES
            1049 CAMINO DEL MAR                                       ¨ Contingent
            SUITE C                                                   ¨ Unliquidated
            DEL MAR, CA 92014                                         ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            6/30/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: OHEN                     þ No
                                                                      ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $4,104.61
                                                                      Check all that apply.
            CHARLES RIVER LABORATORIES
            GPO PO BOX 27812                                          ¨ Contingent
            NEW YORK, NY 10087                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/27/19                                                   VENDOR
            Last 4 digits of account number: HARL                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.17       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $999.61
                                                                      Check all that apply.
            CINTAS CORPORATION
            PO BOX 29059                                              ¨ Contingent
            PHOENIX, AZ 85038                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: N001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $16,029.48
                                                                      Check all that apply.
            CLINEDGE LLC
            108 MYRTLE STREET, SUITE 201                              ¨ Contingent
            QUINCY, MA 02171                                          ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/18/19                                                   VENDOR
            Last 4 digits of account number: EDGE                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 4 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    29 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.19       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $3,706.71
                                                                      Check all that apply.
            COPYRIGHT CLEARANCE CENTER, INC
            29118 NETWORK PLACE                                       ¨ Contingent
            CHICAGO, IL 60673-1291                                    ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/7/19                                                    VENDOR
            Last 4 digits of account number: IGHT                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.20       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:              $260,570.28
                                                                      Check all that apply.
            COVANCE INC.
            ATTN PROJECT MANAGER                                      ¨ Contingent
            COVANCE PROJECT 8379975                                   ¨ Unliquidated
            206 CARNEGIE CTR                                          ¨ Disputed
            PRINCETON, NJ 08540                                       Basis for the claim:
            Date or dates debt was incurred                           VENDOR
            VARIOUS                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: V002                     ¨ Yes

 3.21       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $2,000.00
                                                                      Check all that apply.
            ELEMENT MATERIALS TECHNOLOGY PHARMA US LLC
            2 PHEASANT RUN                                            ¨ Contingent
            NEWTOWN, PA 18940                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            7/10/19                                                   VENDOR
            Last 4 digits of account number: O001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.22       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $2,730.55
                                                                      Check all that apply.
            FEDEX
            P.O. BOX 7221                                             ¨ Contingent
            PASADENA, CA 91109-7321                                   ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: EDEX                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.23       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $320.00
                                                                      Check all that apply.
            FIELD CALIBRATIONS INC
            9830 SOUTH 51ST ST                                        ¨ Contingent
            SUITE B-111                                               ¨ Unliquidated
            PHOENIX, AZ 85044-5668                                    ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: IELD                     þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 5 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    30 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.24       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,480.00
                                                                      Check all that apply.
            FISHER CLINICAL SERVICES
            13741 COLLECTIONS CENTER DR.                              ¨ Contingent
            CHICAGO, IL 60693                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: S001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.25       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $175.42
                                                                      Check all that apply.
            FISHER SCIENTIFIC CO, LLC
            ACCT 900013-004                                           ¨ Contingent
            13551 COLLECTIONS CTR. DR.                                ¨ Unliquidated
            CHICAGO, IL 60693                                         ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: SHER                     þ No
                                                                      ¨ Yes

 3.26       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $2,292.26
                                                                      Check all that apply.
            GEN-TECH
            7901 N. 70TH AVENUE                                       ¨ Contingent
            GLENDALE, AZ 85303-1300                                   ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: TECH                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.27       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $20.36
                                                                      Check all that apply.
            HIGH PEAKS WATER SERVS. INC
            P.O. BOX 7150                                             ¨ Contingent
            PHOENIX, AZ 85011-7150                                    ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/22/15                                                   VENDOR
            Last 4 digits of account number: HIGH                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.28       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $3,950.00
                                                                      Check all that apply.
            HUGO W. MOSER RESEARCH INSTITUTE AT KENNEDY
            KRIEGER, INC                                              ¨ Contingent
            AT KENNEDY KRIEGER, INC                                   ¨ Unliquidated
            716 NORTH BROADWAY, 3RD FLOOR                             ¨ Disputed
            ATTN: JEN WILLEN                                          Basis for the claim:
            BALTIMORE, MD 21205                                       VENDOR
            Date or dates debt was incurred                           Is the claim subject to offset?
            VARIOUS                                                   þ No
                                                                      ¨ Yes
            Last 4 digits of account number: HUGO




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 6 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    31 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.29       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:           $11,934,612.64
                                                                      Check all that apply.
            IC OPERATIONS, LLC
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO IC
            Last 4 digits of account number: 0007                     OPERATIONS, LLC
                                                                      Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes

 3.30       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $650.42
                                                                      Check all that apply.
            IMPRINT PUBLICATION SCIENCE
            P.O. 751729                                               ¨ Contingent
            CHARLOTTE, NC 28275                                       ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/7/19                                                    VENDOR
            Last 4 digits of account number: RINT                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.31       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:          $140,308,928.99
                                                                      Check all that apply.
            INSYS MANUFACTURING, LLC
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0005                     MANUFACTURING, LLC
                                                                      Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes

 3.32       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:          $428,995,236.83
                                                                      Check all that apply.
            INSYS PHARMA, INC.
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0002                     PHARMA , INC.
                                                                      Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes

 3.33       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:          $189,116,003.22
                                                                      Check all that apply.
            INSYS THERAPEUTICS, INC.
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO INSYS
            Last 4 digits of account number: 0001                     THERAPEUTICS, INC.
                                                                      Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 7 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    32 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.34       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:              $309,637.38
                                                                      Check all that apply.
            IPSC, LLC
            410 S BENSON LN                                           ¨ Contingent
            CHANDLER, AZ 85224                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INTERCOMPANY PAYABLE TO IPSC, LLC
            Last 4 digits of account number: 0004                     Is the claim subject to offset?
                                                                      ¨ No
                                                                      þ Yes

 3.35       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,241.94
                                                                      Check all that apply.
            KRAMER CONSULTING LLC
            14313 OUTPOST WAY                                         ¨ Contingent
            NORTH POTOMAC, MD 20878-4352                              ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   INDEPENDENT CONTRACTORS
            Last 4 digits of account number: AMER                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.36       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,125.00
                                                                      Check all that apply.
            LESLIE BENET EXPENSES
            14828 W 6 AVE STE 16B                                     ¨ Contingent
            RM 3                                                      ¨ Unliquidated
            GOLDEN, CO 80401-5000                                     ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            6/18/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: N009                     þ No
                                                                      ¨ Yes

 3.37       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $22,762.19
                                                                      Check all that apply.
            LIFELINES NEURODIAGNOSTIC SYSTEMS INC
            ATTN: SAMANTHA MOYER LANGE                                ¨ Contingent
            1255 EAST 3900 SOUTH                                      ¨ Unliquidated
            SALT LAKE CITY, UT 84124                                  ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: F003                     þ No
                                                                      ¨ Yes

 3.38       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,900.00
                                                                      Check all that apply.
            LIGHTHOUSE INSTRUMENTS
            2020 AVON CT                                              ¨ Contingent
            CHARLOTTESVILLE, VA 22902                                 ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            1/29/18                                                   VENDOR
            Last 4 digits of account number: G001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 8 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    33 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.39       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $30,000.00
                                                                      Check all that apply.
            LOVELACE BIOMEDICAL ENVIR. RES. INST.
            2425 RIDGECREST DR. SE                                    ¨ Contingent
            ALBUQUERQUE, NM 87108                                     ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: BERI                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.40       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $381.58
                                                                      Check all that apply.
            M&DD, LLC
            ATTN: MASON ZEPEDA                                        ¨ Contingent
            3 MERRYVALE DR                                            ¨ Unliquidated
            SPRING, TX 77382                                          ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            5/8/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: LLC                      þ No
                                                                      ¨ Yes

 3.41       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $184.29
                                                                      Check all that apply.
            NALCO CAL WATER
            PO BOX 740204                                             ¨ Contingent
            LOS ANGELES, CA 90074-0204                                ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/8/19                                                    VENDOR
            Last 4 digits of account number: L003                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.42       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $5,000.00
                                                                      Check all that apply.
            NDA CONSULTING CORPORATION
            C/O DANIEL D VON HOFF MD                                  ¨ Contingent
            9977 N 90TH ST STE 175                                    ¨ Unliquidated
            SCOTTSDALE, AZ 85258                                      ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            5/1/16
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: NDA                      þ No
                                                                      ¨ Yes

 3.43       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $2,767.10
                                                                      Check all that apply.
            NOSCO
            24282 NETWORK PLACE                                       ¨ Contingent
            CHICAGO, IL 60673-1242                                    ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: OSCO                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 9 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    34 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.44       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $160.60
                                                                      Check all that apply.
            OMEGA ENGINEERING INC
            26904 NETWORK PLACE                                       ¨ Contingent
            CHICAGO, IL 60673                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/18/19                                                   VENDOR
            Last 4 digits of account number: MEGA                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.45       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:              $347,083.93
                                                                      Check all that apply.
            PRA HEALTH SCIENCES
            P.O. BOX 200072                                           ¨ Contingent
            DALLAS, TX 75320-0072                                     ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: A003                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.46       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $37.50
                                                                      Check all that apply.
            REGENTS OF THE UNIVERSITY OF CA SF (BENET)
            533 PARNASSUS AVE, ROOM U-68                              ¨ Contingent
            ATTN: LESLIE BENET, PHD                                   ¨ Unliquidated
            SAN FRANCISCO, CA 94143                                   ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            2/20/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: G005                     þ No
                                                                      ¨ Yes

 3.47       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $75,750.00
                                                                      Check all that apply.
            REGULATORY AND TOXICOLOGY CONSULTANTS, LLC
            (NEW)                                                     ¨ Contingent
            861 SHERBOURNE CIRCLE                                     ¨ Unliquidated
            LAKE MARY, FL 32746                                       ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      INDEPENDENT CONTRACTORS
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: G009                     þ No
                                                                      ¨ Yes

 3.48       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,200.00
                                                                      Check all that apply.
            RUSH UNIVERSITY MEDICAL CENTER
            3601 CCI DRIVE                                            ¨ Contingent
            HUNTSVILLE, AL 35805                                      ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            12/14/16                                                  VENDOR
            Last 4 digits of account number: S002                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                Page 10 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    35 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.49       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,377.09
                                                                      Check all that apply.
            SELECT STAFFING
            PO BOX 802015                                             ¨ Contingent
            CHICAGO, IL 60680                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/19/16                                                   VENDOR
            Last 4 digits of account number: L004                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.50       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:              $464,431.00
                                                                      Check all that apply.
            SENZER, LTD
            AMY HOLT, LEGAL COUNSEL                                   þ Contingent
            2 ANGEL SQUARE                                            ¨ Unliquidated
            LONDON EC1V 1NY                                           þ Disputed
            UNITED KINGDOM                                            Basis for the claim:
            Date or dates debt was incurred                           VENDOR
            5/7/19                                                    Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: N002                     ¨ Yes

 3.51       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $60,319.15
                                                                      Check all that apply.
            SHARP CLINICAL SERVICES, INC.
            LOCKBOX 3797                                              ¨ Contingent
            PO BOX 8500-3797                                          ¨ Unliquidated
            PHILADELPHIA, PA 19178                                    ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: A002                     þ No
                                                                      ¨ Yes

 3.52       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $727.27
                                                                      Check all that apply.
            SIGMA ALDRICH RTC
            PO BOX 535182                                             ¨ Contingent
            ATLANTA, GA 30353-5182                                    ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            6/1/19                                                    VENDOR
            Last 4 digits of account number: IGMA                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.53       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $5,873.69
                                                                      Check all that apply.
            SRP
            P.O. BOX 80062                                            ¨ Contingent
            PRESCOTT, AZ 86304-8062                                   ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   UTILITIES
            Last 4 digits of account number: SRP                      Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                Page 11 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    36 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.54       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,359.80
                                                                      Check all that apply.
            SYNCHRONY MEDICAL LLC
            22 NORTH CHURCH STREET                                    ¨ Contingent
            WEST CHESTER, PA 19380                                    ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            3/7/19                                                    VENDOR
            Last 4 digits of account number: YNCH                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.55       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $178.10
                                                                      Check all that apply.
            THE FLOREY
            ACCOUNTS RECEIVABLE                                       ¨ Contingent
            30 ROYAL PARADE, PARKVILLE                                ¨ Unliquidated
            VICTORIA 3052                                             ¨ Disputed
            AUSTRALIA                                                 Basis for the claim:
            Date or dates debt was incurred                           VENDOR
            8/2/16                                                    Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: O009                     ¨ Yes

 3.56       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $700.00
                                                                      Check all that apply.
            TLC PHARMACEUTICAL STANDARDS LTD
            UNIT 7&8, 305 INDUSTRIAL PARKWAY SOUTH                    ¨ Contingent
            AURORA, ON L4G 6X7                                        ¨ Unliquidated
            CANADA                                                    ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            5/17/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: C001                     þ No
                                                                      ¨ Yes

 3.57       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $3,296.67
                                                                      Check all that apply.
            TRIESKEY MECHANICAL, INC.
            6837 WEST FRYE ROAD                                       ¨ Contingent
            CHANDLER, AZ 85226                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: IESK                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.58       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $442.90
                                                                      Check all that apply.
            UNIVERSITY OF CALIFORNIA INNOVATION ALLIANCES AND
            SERVICES                                          ¨ Contingent
            INNOVATION ALLIANCES AND SERVICES                 ¨ Unliquidated
            1111 FRANKLIN ST, 5TH FLOOR                       ¨ Disputed
            OAKLAND, CA 94607                                 Basis for the claim:
            Date or dates debt was incurred                           VENDOR
            5/29/19                                                   Is the claim subject to offset?
                                                                      þ No
            Last 4 digits of account number: 0005                     ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                Page 12 of 14
 Debtor                       Case 19-11292-JTD
            Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    37 of
                                                                                                      19-11294    161
                                                                                                               (KG)
            (Name)


  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.59       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $318.00
                                                                      Check all that apply.
            UNIVERSITY OF IOWA
            115 S. GRAND AVE. STE G20                                 ¨ Contingent
            PHAR                                                      ¨ Unliquidated
            IOWA CITY, IA 52242-1112                                  ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            6/30/19
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: IOWA                     þ No
                                                                      ¨ Yes

 3.60       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $9,297.28
                                                                      Check all that apply.
            VWR INTERNATIONAL INC
            P.O. BOX 640169                                           ¨ Contingent
            PITTSBURGH, PA 15264-0169                                 ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: VWR                      Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.61       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,029.05
                                                                      Check all that apply.
            WATERS TECHNOLOGIES
            DEPT. CH 14373                                            ¨ Contingent
            PALATINE, IL 60055-4373                                   ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            7/15/19                                                   VENDOR
            Last 4 digits of account number: TERS                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.62       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:              $297,096.92
                                                                      Check all that apply.
            WORLDWIDE CLINICAL TRIALS INC
            DRUG SOLUTONS INC                                         ¨ Contingent
            8609 CROSS PARK DR                                        ¨ Unliquidated
            AUSTIN, TX 78754                                          ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      VENDOR
            VARIOUS
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: ORLD                     þ No
                                                                      ¨ Yes

 3.63       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:               $17,750.00
                                                                      Check all that apply.
            XOGENE SERVICES, LLC
            10 STERLING BOULEVARD                                     ¨ Contingent
            ENGLEWOOD, NJ 07631                                       ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   VENDOR
            Last 4 digits of account number: 0001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                Page 13 of 14
 Debtor                        Case 19-11292-JTD
              Insys Development Company, Inc.                Doc 367      Filed 07/30/19           Page
                                                                                Case number (if known)    38 of
                                                                                                       19-11294    161
                                                                                                                (KG)
              (Name)


    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                               Total of claim amounts


   5a. Total claims from Part 1                                                                     5a.                  NOT APPLICABLE



   5b. Total claims from Part 2                                                                     5b.   +                $772,544,799.91



   5c. Total of Parts 1 and 2                                                                       5c.                    $772,544,799.91
       Lines 5a + 5b = 5c.




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 14 of 14
                                 Case 19-11292-JTD                 Doc 367       Filed 07/30/19            Page 39 of 161
  Fill in this information to identify the case:

 Debtor        Insys Development Company, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number         19-11294 (KG)
  (if known)
                                                                                                                                      ¨ Check if this is an
                                                                                                                                         amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                 04/19

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B).

 2.    List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired lease

 2.1            State what the contract          CONSULTING AGREEMENT (INCLUDING        ABBAS, JONATHAN, MD
                or lease is for and the          ANY AMENDMENTS AND ADDENDUMS           CANCER TRANSPLANT INSTITUTE
                nature of the debtor’s           THERETO)                               10460 N 92ND ST, STE 200
                interest                                                                SCOTTSDALE, AZ 85258

                State the term remaining         UNDETERMINED

                List the contract number
                of any government
                contract

 2.2            State what the contract          CONSUL TING AGREEMENT (INCLUDING ABRAMS, DONALD, MD
                or lease is for and the          ANY AMENDMENTS AND ADDENDUMS     1545 DIVISADERO STREET, 4TH FL
                nature of the debtor’s           THERETO)                         SAN FRANCISCO, CA 94115
                interest
                State the term remaining         UNDETERMINED

                List the contract number
                of any government
                contract

 2.3            State what the contract          MASTER SERVICES AGREEMENT              ABSORPTION SYSTEMS CALIFORNIA LLC
                or lease is for and the          (INCLUDING ANY AMENDMENTS AND          ATTN LEGAL DEPARTMENT
                nature of the debtor’s           ADDENDUMS THERETO)                     436 CREAMERY WAY, STE 600
                interest                                                                EXTON, PA 19341

                State the term remaining         UNDETERMINED

                List the contract number
                of any government
                contract

 2.4            State what the contract          CONSUL TING AGREEMENT (INCLUDING ACADEMIC CONSULTANTS LLC
                or lease is for and the          ANY AMENDMENTS AND ADDENDUMS     ATTN MICHEAL D REED
                nature of the debtor’s           THERETO)                         75 W ORANGE HILL CIRCLE
                interest                                                          CHAGRIN FALLS, OH 44022

                State the term remaining         UNDETERMINED

                List the contract number
                of any government
                contract




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                       Page 1 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    40 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.5        State what the contract      CONSUL TING AGREEMENT (INCLUDING ADEDEJI, ADEDAYO, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS     1408 RICHMOND ROAD
            nature of the debtor’s       THERETO)                         STATEN ISLAND, NY 10304
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.6        State what the contract      CONSULTING AGREEMENT (INCLUDING        ADPHARMA USA LLC
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN XIAOBIN SHEN, PHD
            nature of the debtor’s       THERETO)                               10917 CARTWRIGHT PL, STE 100
            interest                                                            GAITHERSBURG, MD 20878

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.7        State what the contract      AGILENT CERTIFIED PRE-OWNED 1260       AGILENT TECHNOLOGIES
            or lease is for and the      DIODE-ARRAY DETECTOR DTD               2850 CENTERVILLE RD
            nature of the debtor’s       12/12/2018                             WILMINGTON, DE 19808
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.8        State what the contract      CONSULTING AGREEMENT (INCLUDING        ALBERTS, DAVID, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           250 N INDIAN HOUSE RD
            nature of the debtor’s       THERETO)                               TUSCON, AZ 85711
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.9        State what the contract      US ONLY TECHNICAL AGREEMENT            ALMAC CLINICAL SERVICES LLC
            or lease is for and the                                             ATTN GENERAL COUNSEL
            nature of the debtor’s                                              25 FRETZ RD
            interest                                                            SOUDERTON, PA 18964

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.10       State what the contract      MASTER AGREEMENT FOR THE               ALMAC GROUP LIMITED
            or lease is for and the      PROVISION OF PHARMACEUTICAL            ATTN GENERAL COUNSEL
            nature of the debtor’s       SUPPORT SERVICES (INCLUDING ANY        ALMAC HOUSE
            interest                     AMENDMENTS AND ADDENDUMS               20 SEAGOE INDUSTRIAL ESTATE
                                         THERETO)                               CRAIGAVON BT63 5QD
                                                                                NORTHERN IRELAND
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                               Page 2 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    41 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.11       State what the contract      CONSULTING AGREEMENT (INCLUDING        ALOUSI, AMIN M, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3717 TANGLEY RD
            nature of the debtor’s       THERETO)                               HOUSTON, TX 77005
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.12       State what the contract      CONSULTING AGREEMENT (INCLUDING        ALTMAN, ROY, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           9854 W BALD MOUNTAIN CT
            nature of the debtor’s       THERETO)                               AGUA DULCE, CA 91390
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.13       State what the contract      CONSULTING AGREEMENT (INCLUDING        ALTREOS RESEARCH PARTNERS INC
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN NAAMA COOPERMAN, DIRECTOR
            nature of the debtor’s       THERETO)                               50 WANDA RD
            interest                                                            TORONTO, ON M6P 1C6
                                                                                CANADA
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.14       State what the contract      MASTER SERVICES AGREEMENT              AMAREX CLINCAL RESEARCH LLC
            or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN GENERAL COUNSEL
            nature of the debtor’s       ADDENDUMS THERETO)                     20201 CENTURY BLVD, STE 450
            interest                                                            GERMANTOWN, MD 20874

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.15       State what the contract      MASTER SERVICES AGREEMENT              AMAREX CLINCAL RESEARCH LLC
            or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KAZEM KAZEMPOUR, PRESIDENT & CEO
            nature of the debtor’s       ADDENDUMS THERETO)                     20201 CENTURY BLVD, STE 450
            interest                                                            GERMANTOWN, MD 20874

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.16       State what the contract      CONSULTING AGREEMENT (INCLUDING        AMJAD, MAQSOOD, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           19 DAISY COURT
            nature of the debtor’s       THERETO)                               SKILLMAN, NJ 08558
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                               Page 3 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    42 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.17       State what the contract      MAINTENANCE AGREEMENT G7089            AMPHENOL THERMOMETRICS INC
            or lease is for and the                                             D/B/A AMPHENOL ADVANCED SENSORS
            nature of the debtor’s                                              ATTN DENNIS PLANTE, AMERICA SALES LEADER
            interest                                                            967 WINDFALL RD
                                                                                ST MARYS, PA 15857
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.18       State what the contract      CLINICAL TRIAL AGREEMENT               ANAHEIM CLINICAL TRIALS LLC
            or lease is for and the                                             ATTN PATRICK MCLAUGHLIN, CEO
            nature of the debtor’s                                              1085 N HARBOR BLVD
            interest                                                            ANAHEIM, CA 92801

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.19       State what the contract      CLINICAL TRIAL AGREEMENT               ANAHEIM CLINICAL TRIALS LLC
            or lease is for and the                                             ATTN PATRICK MCLAUGHLIN, CEO
            nature of the debtor’s                                              1085 N HARBOR BLVD
            interest                                                            ANAHEIM, CA 92801

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.20       State what the contract      CLINICAL TRIAL AGREEMENT               ANAHEIM CLINICAL TRIALS LLC
            or lease is for and the                                             ATTN PATRICK MCLAUGHLIN, CEO
            nature of the debtor’s                                              1085 N HARBOR BLVD
            interest                                                            ANAHEIM, CA 92801

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.21       State what the contract      CONSULTING AGREEMENT (INCLUDING        ANALGESIC SOLUTIONS LLC
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN NATHANIEL KATZ, MD
            nature of the debtor’s       THERETO)                               321 COMMONWEALTH RD, STE 204
            interest                                                            WAYLAND, MA 01778

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.22       State what the contract      PRICING AGREEMENT DTD 12/13/2018       ANALYTISCH BIOLOGISCHES
            or lease is for and the                                             FORSCHUNGSI ABOR MUNCHEN
            nature of the debtor’s                                              SEMMELWEISSTRABE 5
            interest                                                            PLANEGG 82152
                                                                                GERMANY
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                               Page 4 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    43 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.23       State what the contract      CONSULTING AGREEMENT (INCLUDING        ANGHELESCU, DORALINA, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ST JUDE'S CHILDREN'S RESEARCH HOSPITAL
            nature of the debtor’s       THERETO)                               DIV OF ANESTHESIOLOGY
            interest                                                            262 DANNY THOMAS PL
                                                                                MEMPHIS, TN 38105
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.24       State what the contract      CONSULTING AGREEMENT (INCLUDING        ANTON, RAYMOND F, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           4 GATEWAY WALK
            nature of the debtor’s       THERETO)                               CHARLESTON, SC 29401
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.25       State what the contract      STATEMENT OF WORK (INCLUDING ANY APTAR FRANCE SAS
            or lease is for and the      AMENDMENTS AND ADDENDUMS         ATTN GUILLAUME BROVET, PRESIDENT
            nature of the debtor’s       THERETO)                         LIEUDIT LE PRIEURE 27110
            interest                                                      LE NEUBOURG 27110
                                                                          FRANCE
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.26       State what the contract      CONSULTING AGREEMENT (INCLUDING        ARGOFF, CHARLES E
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           4 LOUDON LANE N
            nature of the debtor’s       THERETO)                               LOUDONVILLE, NY 12211
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.27       State what the contract      INVESTIGATOR INITIATED TRIAL           ARIZONA BOARD OF REGENTS, THE
            or lease is for and the      AGREEMENT                              O/B/O THE UNIVERSITY OF ARIZONA
            nature of the debtor’s                                              ATTN DIRECTOR SPONSORED PROJECTS
            interest                                                            888 N EUCLID AVE, RM 510
                                                                                TUCSON, AZ 85719
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.28       State what the contract      STATEMENT OF AGREEMENT                 ARIZONA BOARD OF REGENTS, THE
            or lease is for and the                                             O/B/O THE UNIVERSITY OF ARIZONA
            nature of the debtor’s                                              ATTN ELISHA JOHNSON, ASST DIR
            interest                                                            888 NORTH EUCLID AVE, RM 510
                                                                                TUSCON, AZ 85719
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                               Page 5 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    44 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.29       State what the contract      STATEMENT OF AGREEMENT                 ARIZONA BOARD OF REGENTS, THE
            or lease is for and the                                             O/B/O THE UNIVERSITY OF ARIZONA
            nature of the debtor’s                                              ATTN MICHAEL DAKE, SVP UA HEALTH SVCS
            interest                                                            888 NORTH EUCLID AVE, RM 510
                                                                                TUSCON, AZ 85719
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.30       State what the contract      CLINICAL TRIAL AGREEMENT               ARIZONA RESEARCH CENTER
            or lease is for and the                                             ATTN RON HAO, VP
            nature of the debtor’s                                              2525 W GREENWAY RD, STE 114
            interest                                                            PHOENIX, AZ 85023

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.31       State what the contract      CONSULTING AGREEMENT (INCLUDING        ARMSTRONG, TERRI, PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UNIV OF TEXAS HEALTH SCIENCE CTR
            nature of the debtor’s       THERETO)                               SCHOOL OF NURSING
            interest                                                            6901 BERTNER AVE, RM 577
                                                                                HOUSTON, TX 77030
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.32       State what the contract      CLINICAL TRIAL AGREEMENT               ARNDT, DANIEL , MD
            or lease is for and the                                             WILLIAM BEAUMONT HOSPITAL
            nature of the debtor’s                                              3601 W THIRTEEN MILE RD
            interest                                                            ROYAL OAK, MI 48073

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.33       State what the contract      CLINICAL TRIAL AGREEMENT               ARNDT, DANIEL , MD
            or lease is for and the                                             WILLIAM BEAUMONT HOSPITAL
            nature of the debtor’s                                              3601 W THIRTEEN MILE RD
            interest                                                            ROYAL OAK, MI 48073

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.34       State what the contract      CONSULTING AGREEMENT (INCLUDING        ARNDT, DANIEL , MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           WILLIAM BEAUMONT HOSPITAL
            nature of the debtor’s       THERETO)                               3601 W THIRTEEN MILE RD
            interest                                                            ROYAL OAK, MI 48073

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                               Page 6 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    45 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.35       State what the contract      CONSULTING AGREEMENT (INCLUDING        ARRILLAGA, ISABEL, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           MASSACHUSETTS GENERAL HOSPITAL
            nature of the debtor’s       THERETO)                               55 FRUIT ST
            interest                                                            BOSTON, MA 02478

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.36       State what the contract      GLOBAL INTERNAL INFANTILE SPASMS       AUSTRALIAN EPILEPSY CLIN. TRIAL NETWORK
            or lease is for and the      PHASE 3 PROGRAM DTD 5/9/2018           ATTN TERRY O'BRIEN
            nature of the debtor’s                                              2458 BURGUNDY ST
            interest                                                            HEIDELBERG, VIC 3084
                                                                                AUSTRALIA
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.37       State what the contract      CONSULTING AGREEMENT (INCLUDING        BABSON, KIMBERLY, PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           137 PALMETTA ST
            nature of the debtor’s       THERETO)                               SANTA CRUZ, CA 95060
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.38       State what the contract      CONSULTING AGREEMENT (INCLUDING        BAKER, DEWLEEN G
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UCSD SCHOOL OF MEDICINE
            nature of the debtor’s       THERETO)                               DEPT OF PSYCHIATRY
            interest                                                            9500 GILMAN DR, MC-0603V
                                                                                LA JOLLA, CA 92093
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.39       State what the contract      STATEMENT OF AGREEMENT                 BANNER - UNIV MED CTR TUCSON CAMPUS LLC
            or lease is for and the                                             ATTN ERIC REIMAN, CEO/CSO
            nature of the debtor’s                                              1501 N CAMPBELL AVE
            interest                                                            TUCSON, AZ 85724

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.40       State what the contract      STATEMENT OF AGREEMENT                 BANNER - UNIV MED CTR TUCSON CAMPUS LLC
            or lease is for and the                                             ATTN ERIC REIMAN, CEO/CSO
            nature of the debtor’s                                              1501 N CAMPBELL AVE
            interest                                                            TUCSON, AZ 85724

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                               Page 7 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    46 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.41       State what the contract      STATEMENT OF AGREEMENT                 BANNER HEALTH
            or lease is for and the                                             ATTN ERIC RAIMAN, MD, CEO/CSO
            nature of the debtor’s                                              2901 N CENTRAL AVE, STE 160
            interest                                                            PHOENIX, AZ 85012

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.42       State what the contract      INVESTIGATOR INITIATED TRIAL           BANNER HEALTH
            or lease is for and the      AGREEMENT                              ATTN ERIC REIMAN, MD, CEO/CSO
            nature of the debtor’s                                              2901 N CENTRAL AVE, STE 160
            interest                                                            PHOENIX, AZ 85012

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.43       State what the contract      STATEMENT OF AGREEMENT                 BANNER HEALTH
            or lease is for and the                                             ATTN ERIC REIMAN, MD, CEO/CSO
            nature of the debtor’s                                              2901 N CENTRAL AVE, STE 160
            interest                                                            PHOENIX, AZ 85012

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.44       State what the contract      STATEMENT OF AGREEMENT                 BANNER HEALTH
            or lease is for and the                                             ATTN ERIC REIMAN, MD, CEO/CSO
            nature of the debtor’s                                              2901 N CENTRAL AVE, STE 160
            interest                                                            PHOENIX, AZ 85012

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.45       State what the contract      INVESTIGATOR INITIATED TRIAL           BANNER-UNIVERSITY MEDICAL CENTER
            or lease is for and the      AGREEMENT                              TUCSON CAMPUS LLC
            nature of the debtor’s                                              ATTN ERIC M REIMAN, CEO/CSO
            interest                                                            1501 N CAMPBELL AVE
                                                                                TUCSON, AZ 85724
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.46       State what the contract      STATEMENT OF AGREEMENT                 BANNER-UNIVERSITY MEDICAL CENTER
            or lease is for and the                                             TUCSON CAMPUS LLC
            nature of the debtor’s                                              ATTN ERIC M REIMAN, CEO/CSO
            interest                                                            1501 N CAMPBELL AVE
                                                                                TUCSON, AZ 85724
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                               Page 8 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    47 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.47       State what the contract      CONSULTING AGREEMENT (INCLUDING        BARBOUR, SALLY YOWELL, PHARMD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           DUKE UNIVERSITY HOSPITAL
            nature of the debtor’s       THERETO)                               ONCOLOGY PHARMACY PROG
            interest                                                            2301 ERWIN RD
                                                                                DURHAM, NC 27710
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.48       State what the contract      CONSULTING AGREEMENT (INCLUDING        BASTOS, BRUNO, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ONCOLOGY
            nature of the debtor’s       THERETO)                               2950 CLEVELAND CLINIC BLVD
            interest                                                            WESTON, FL 33331

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.49       State what the contract      CONSULTING AGREEMENT (INCLUDING        BATALA, ATUL, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           301 HERON COURT
            nature of the debtor’s       THERETO)                               NEW HARTFORD, NY 13413
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.50       State what the contract      CONSULTING AGREEMENT (INCLUDING        BAUER, ANDERSON, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ARIZONA 21ST CENTURY ONCOLOGY
            nature of the debtor’s       THERETO)                               7340 E THOMAS RD
            interest                                                            SCOTTSDALE, AZ 85251

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.51       State what the contract      CONSULTING AGREEMENT (INCLUDING        BENET, LESLIE Z, PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UNIVERSITY OF CALIFORNIA SAN FRANCISCO
            nature of the debtor’s       THERETO)                               BIOENGINEERING & THERAPEUTICS SCIENCES
            interest                                                            533 PARNASSUS AVE, RM U-68
                                                                                SAN FRANCISCO, CA 94143
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.52       State what the contract      CONSULTING AGREEMENT (INCLUDING        BENN, HOWARD, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           680 BROADWAY
            nature of the debtor’s       THERETO)                               PATERSON, NJ 07514
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                               Page 9 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    48 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.53       State what the contract      CONSULTING AGREEMENT (INCLUDING        BERGESE, SERGIO, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3839 WOODBRIDGE ROAD
            nature of the debtor’s       THERETO)                               COLUMBUS, OH 43220
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.54       State what the contract      CONSULTING AGREEMENT (INCLUDING        BERGSBAKEN, JASON, PHARMD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           PHARMACY COORDINATOR,
            nature of the debtor’s       THERETO)                               REGIONAL ONCOLOGY SERVICES
            interest                                                            UW HEALTH
                                                                                MADISON, WI 53792
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.55       State what the contract      CONSULTING AGREEMENT (INCLUDING        BERNARDI, ELIZABETH, PA
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           CITY OF HOPE
            nature of the debtor’s       THERETO)                               1500 E DUARTE RD
            interest                                                            DUARTE, CA 91010

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.56       State what the contract      CONSULTING AGREEMENT (INCLUDING        BERRY CONSULTANTS LLC
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN SHAWN ANDERSSON, VP, FINANCE & OPS
            nature of the debtor’s       THERETO)                               3345 BEE CAVES RD, STE 201
            interest                                                            AUSTIN, TX 78746

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.57       State what the contract      MATERIAL TRANSFER AGREEMENT DTD BESPAK EUROPE LIMITED
            or lease is for and the      8/31/2018                       ATTN KDJAMARANI, MANAGING DIRECTOR
            nature of the debtor’s                                       BREAKSPEAR PARK WAY, HEMEL HEMPSTEAD
            interest                                                     HERTFORDSHIRE HP2 4TZ
                                                                         UNITED KINGDOM
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.58       State what the contract      MASTER CLIENT SERVICES                 BIOBRIDGES LLC
            or lease is for and the      AGREEMENT                              ATTN JEFF SOUZA
            nature of the debtor’s                                              167 WORCHESTER ST, STE 211
            interest                                                            WELLESLEY, MA 02481

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 10 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    49 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.59       State what the contract      SOFTWARE LICENSE AND SERVICES          BIOCLINICA INC
            or lease is for and the      AGREEMENT                              ATTN CEO OR GEN COUNSEL
            nature of the debtor’s                                              211 CARNEGIE CENTER DR
            interest                                                            PRINCETON, NJ 08540

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.60       State what the contract      WORK ORDER #1 (INCLUDING ANY           BIOCLINICA INC
            or lease is for and the      AMENDMENTS AND ADDENDUMS               ATTN CEO OR GEN COUNSEL
            nature of the debtor’s       THERETO)                               211 CARNEGIE CENTER DR
            interest                                                            PRINCETON, NJ 08540

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.61       State what the contract      STUDY PROTOCOL                         BIORELIANCE CORPORATION
            or lease is for and the                                             ATTN EMILY DAKOULAS, STUDY DIRECTOR
            nature of the debtor’s                                              9630 MEDICAL CENTER DR
            interest                                                            ROCKVILLE, MD 20850

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.62       State what the contract      STUDY PROTOCOL                         BIORELIANCE CORPORATION
            or lease is for and the                                             ATTN KAMALA PANT, STUDY DIRECTOR
            nature of the debtor’s                                              9630 MEDICAL CENTER DR
            interest                                                            ROCKVILLE, MD 20850

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.63       State what the contract      STUDY PROTOCOL                         BIORELIANCE CORPORATION
            or lease is for and the                                             ATTN SHAMBHU ROY, STUDY DIRECTOR
            nature of the debtor’s                                              9630 MEDICAL CENTER DR
            interest                                                            ROCKVILLE, MD 20850

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.64       State what the contract      STUDY PROTOCOL                         BIORELIANCE CORPORATION
            or lease is for and the                                             ATTN STUDY MANAGEMENT
            nature of the debtor’s                                              9630 MEDICAL CENTER DR
            interest                                                            ROCKVILLE, MD 20850

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 11 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    50 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.65       State what the contract      STUDY PROTOCOL                         BIORELIANCE CORPORATION
            or lease is for and the                                             ATTN STUDY MANAGEMENT
            nature of the debtor’s                                              9630 MEDICAL CENTER DR
            interest                                                            ROCKVILLE, MD 20850

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.66       State what the contract      STUDY PROTOCOL                         BIORELIANCE CORPORATION
            or lease is for and the                                             ATTN STUDY MANAGEMENT
            nature of the debtor’s                                              9630 MEDICAL CENTER DR
            interest                                                            ROCKVILLE, MD 20850

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.67       State what the contract      STUDY PROTOCOL                         BIORELIANCE CORPORATION
            or lease is for and the                                             ATTN STUDY MANAGEMENT
            nature of the debtor’s                                              9630 MEDICAL CENTER DR
            interest                                                            ROCKVILLE, MD 20850

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.68       State what the contract      CONSULTING SERVICE AGREEMENT           BIOTECH RESEARCH GROUP CORP
            or lease is for and the      SCOPE OF WORK ADDENDUM                 ATTN CHRISTINA SANCHEZ MILLER, CEO
            nature of the debtor’s                                              3810 GUNN HWY
            interest                                                            TAMPA, FL 33618

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.69       State what the contract      MASTER SERVICE RETAINER                BIOTECH RESEARCH GROUP CORP
            or lease is for and the      AGREEMENT                              ATTN CHRISTINA SANCHEZ MILLER, CEO
            nature of the debtor’s                                              3810 GUNN HWY
            interest                                                            TAMPA, FL 33618

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.70       State what the contract      INSTITUTION STATEMENT OF               BIRD, LYNNE, MD
            or lease is for and the      AGREEMENT                              REF OCTA 20183561
            nature of the debtor’s                                              9500 GILMAN DR, #0984
            interest                                                            LA JOLLA, CA 92161

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 12 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    51 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.71       State what the contract      INSTITUTION STATEMENT OF               BIRD, LYNNE, MD
            or lease is for and the      AGREEMENT                              REF OCTA 20183561
            nature of the debtor’s                                              9500 GILMAN DR, #0984
            interest                                                            LA JOLLA, CA 92161

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.72       State what the contract      CONSULTING AGREEMENT (INCLUDING        BITTMAN BIOSTAT INC
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN RICHARD BITTMAN, PRESIDENT
            nature of the debtor’s       THERETO)                               9047 CHERRY OAKS TRL, # 202
            interest                                                            NAPLES, FL 34114

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.73       State what the contract      CONSULTING AGREEMENT (INCLUDING        BLINDERMAN, CRAIG, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           DIRECTOR, ADULT PALLIATIVE MEDICINE
            nature of the debtor’s       THERETO)                               COLUMBIA UNIV MED CNTR
            interest                                                            161 W 168TH ST
                                                                                NEW YORK, NY 10032
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.74       State what the contract      CONSULTING AGREEMENT (INCLUDING        BLUENULL LLC
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN LEE-JEN WEI
            nature of the debtor’s       THERETO)                               12 KENT SQ, #1
            interest                                                            BROOKLINE, MA 02446

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.75       State what the contract      CONSULTING AGREEMENT (INCLUDING        BLUENULL LLC
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN LEE-JEN WEI
            nature of the debtor’s       THERETO)                               12 KENT SQ, #1
            interest                                                            BROOKLINE, MA 02446

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.76       State what the contract      CONSULTING AGREEMENT (INCLUDING        BLUMENSTEIN, BRENT ALAN, PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           4703 MORGAN DR
            nature of the debtor’s       THERETO)                               CHEVY CHASE, MD 20815
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 13 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    52 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.77       State what the contract      CONSULTING AGREEMENT (INCLUDING        BOARD OF REGENTS OF UNIV OF OKLAHOMA
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           HEALTH SCIENCES CTR
            nature of the debtor’s       THERETO)                               OFFICE OF RESEARCH ADMIN
            interest                                                            1105 N STONEWALL AVE, LIB 121
                                                                                OKLAHOMA CITY, OK 73117
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.78       State what the contract      CONFIDENTIALITY AGREEMENT              BOARD OF REGENTS OF UNIV OF OKLAHOMA
            or lease is for and the                                             HEALTH SCIENCES CTR
            nature of the debtor’s                                              OFFICE OF RESEARCH ADMINISTRATION
            interest                                                            865 RESEARCH PKWY, URP865-450
                                                                                OKLAHOMA CITY, OK 73104
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.79       State what the contract      INSTITUTION/INVESTIGATOR               BOARD OF REGENTS OF UNIV OF OKLAHOMA
            or lease is for and the      STATEMENT OF AGREEMENT                 HEALTH SCIENCES CTR-HAROLD HAMM
            nature of the debtor’s                                              ATTN LAURA CHALMERS
            interest                                                            4444 E 41ST ST, SCC-1B
                                                                                TULSA, OK 74135
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.80       State what the contract      INSTITUTION/INVESTIGATOR               BOARD OF REGENTS OF UNIV OF OKLAHOMA
            or lease is for and the      STATEMENT OF AGREEMENT                 HEALTH SCIENCES CTR-OFFICE OF RESEARCH
            nature of the debtor’s                                              ATTN SCOTT DAVIS, ASSOC DIR
            interest                                                            865 RESEARCH PKWY, UR865-450
                                                                                OKLAHOMA CITY, OK 73104
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.81       State what the contract      CONSULTING AGREEMENT (INCLUDING        BONN-MILLER, MARCEL O, PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1490 CONFERENCE DRIVE
            nature of the debtor’s       THERETO)                               SCOTTS VALLEY, CA 95066
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.82       State what the contract      CONSULTING AGREEMENT (INCLUDING        BORAD, MITESH, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O MAYO CLINIC ARIZONA
            nature of the debtor’s       THERETO)                               13400 EAST SHEA BLVD
            interest                                                            SCOTTSDALE, AZ 85259

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 14 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    53 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.83       State what the contract      CONSULTING AGREEMENT (INCLUDING        BRACKET GLOBALL LLC
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN LEGAL
            nature of the debtor’s       THERETO)                               575 E SWEDESFORD RD, STE 200
            interest                                                            WAYNE, PA 19087

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.84       State what the contract      CONSULTING AGREEMENT (INCLUDING        BRADLEY, THOMAS, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           MEDICAL ONCOLOGY
            nature of the debtor’s       THERETO)                               450 LAKEVILLE ROAD
            interest                                                            LAKE SUCCESS, NY 11042

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.85       State what the contract      CONSULTING AGREEMENT (INCLUDING        BRADY, KATHLEEN T, MD, PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           125 DOUGHTY ST, STE 140
            nature of the debtor’s       THERETO)                               CHARLESTON, SC 29403
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.86       State what the contract      CONSULTING AGREEMENT (INCLUDING        BRENNER, ANDREW, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           2509 IONIAN COVE
            nature of the debtor’s       THERETO)                               AUSTIN, TX 78730
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.87       State what the contract      CONSULTING AGREEMENT (INCLUDING        BROATCH, JIM, MSW
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           REFLEX SYMPATHETIC DYSTROPHY ASSOC
            nature of the debtor’s       THERETO)                               99 CHERRY ST
            interest                                                            PO BOX 502
                                                                                MILFORD, CT 06460
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.88       State what the contract      CONSULTING AGREEMENT (INCLUDING        BROUSSARD, BRADLEY J, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           157 ELLERSLIE DR
            nature of the debtor’s       THERETO)                               FAYETTEVILLE, NC 28303
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 15 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    54 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.89       State what the contract      CONSULTING AGREEMENT (INCLUDING        BRUEHL, STEPHEN, PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           VANDERBILT UNIV SCHOOL OF MEDICINE
            nature of the debtor’s       THERETO)                               DEPT OF ANESTHESIOLOGY
            interest                                                            1211 21ST AVE S
                                                                                NASHVILLE, TN 37212
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.90       State what the contract      CONSUL TING AGREEMENT, INCLUDING BUBALO, JOSEPH S, PHARMD
            or lease is for and the      AMENDMENTS OR ADDENDUMS          OREGON HEALTH AND SCIENCE UNIV HOSPITAL
            nature of the debtor’s       THERETO                          3181 SW SAM JACKSON PARK RD
            interest                                                      PORTLAND, OR 97239

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.91       State what the contract      CONSULTING AGREEMENT (INCLUDING        BUCHHALTER, JEFFEREY, MD PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           13030 N 17TH PLACE
            nature of the debtor’s       THERETO)                               PHOENIX, AZ 85022
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.92       State what the contract      CONSULTING AGREEMENT (INCLUDING        BULL, JANET, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           CHIEF MEDICAL OFFICER
            nature of the debtor’s       THERETO)                               7 SUNSET VIEW
            interest                                                            ASHEVILLE, NC 28804

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.93       State what the contract      CONSULTING AGREEMENT (INCLUDING        BUTLER, MERLIN G, MD PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           KANSAS UNIV MEDICAL CENTER
            nature of the debtor’s       THERETO)                               PSYCHIATRY, BEHAVIORAL SCIENCES
            interest                                                            3901 RAINBOW BLVD, MS 4015
                                                                                KANSAS CITY, KS 66160
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.94       State what the contract      CONSULTING AGREEMENT (INCLUDING        BUTOWSKI, NICHOLAS, MD, PHD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O UNIVERSITY OF CALIFORNIA, SF CAMPUS
            nature of the debtor’s       THERETO)                               3333 CALIFORNIA ST, STE S-11
            interest                                                            SAN FRANCISCO, CA 94143

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 16 of 121
 Debtor                      Case 19-11292-JTD
            Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                                Case number (if known)    55 of
                                                                                                       19-11294    161
                                                                                                                (KG)
            (Name)


        List all contracts and unexpired leases                                State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.95       State what the contract      CONSULTING AGREEMENT (INCLUDING        CADE, JERRY, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           LAMBDA-CADE HEALTH CARE
            nature of the debtor’s       THERETO)                               1923 CAPISTRANO AVE
            interest                                                            LAS VEGAS, NV 89169

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.96       State what the contract      CONSULTING AGREEMENT (INCLUDING        CALDERA, HUMBERTO, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3450 LANTANA ROAD
            nature of the debtor’s       THERETO)                               LAKE WORTH, FL 33462
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.97       State what the contract      CONSULTING AGREEMENT (INCLUDING        CAMPBELL, PETER, PHARMD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           NEW YORK-PRESBYTERIAN HOSPITAL
            nature of the debtor’s       THERETO)                               131 E 83RD ST, APT 6D
            interest                                                            NEW YORK, NY 10028

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.98       State what the contract      CLINICAL TRIAL AGREEMENT               CARDON, AARON L
            or lease is for and the                                             6811 AUSTIN CENTER BLVD, STE 400
            nature of the debtor’s                                              AUSTIN, TX 79731
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.99       State what the contract      CONSULTING AGREEMENT (INCLUDING        CARRAZANA, ENRIQUE J, MD
            or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           214 ALMERIA AVE
            nature of the debtor’s       THERETO)                               CORAL GABLES, FL 33134
            interest
            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract

 2.100      State what the contract      PURCHASE ORDER NO 9102638_V2 DTD CATALENT PHARMA SOLUTIONS LLC
            or lease is for and the      4/19/2018                        ATT BRIAN RHATIGAN, DIRECTOR
            nature of the debtor’s                                        3001 RED LION RD
            interest                                                      PHILADELPHIA, PA 19114

            State the term remaining     UNDETERMINED

            List the contract number
            of any government
            contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 17 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    56 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.101     State what the contract      SOLUTION FOR LEACHABLES                CATALENT PHARMA SOLUTIONS LLC
           or lease is for and the      SCREENING OF AGED EPINEPHRINE          ATTN MELVIN WHITEHEAD, GENERAL MANAGER
           nature of the debtor’s       PRODUCT DTD 7/23/2018                  160 PHARMA DRIVE
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.102     State what the contract      QUALITY AGREEMENT                      CATALENT PHARMA SOLUTIONS-MORRISVILLE
           or lease is for and the                                             ATTN JOHN P COYLE, DIR OF QUALITY
           nature of the debtor’s                                              160 N PHARMA DR
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.103     State what the contract      CONSULTING AGREEMENT (INCLUDING        CATHCART, RONALD, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           COMPREHENSIVE HEALTH CARE
           nature of the debtor’s       THERETO)                               1495 N HARBOR CITY BLVD, STE F
           interest                                                            MELBOURNE, FL 32935

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.104     State what the contract      MASTER SERVICES AGREEMENT              CELERION INC
           or lease is for and the                                             ATTN GENERAL COUNSEL
           nature of the debtor’s                                              621 ROSE ST
           interest                                                            LINCOLN, NE 68502

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.105     State what the contract      MASTER SERVICES AGREEMENT              CELERION INC
           or lease is for and the                                             ATTN PROJECT MANAGEMENT
           nature of the debtor’s                                              621 ROSE ST
           interest                                                            LINCOLN, NE 68502

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.106     State what the contract      PROFESSIONAL COMMERCILA                CELERION INC
           or lease is for and the      SERVICES                               ATTN STEPAHNIE HAGEN
           nature of the debtor’s                                              621 ROSE ST
           interest                                                            LINCOLN, NE 68502

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 18 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    57 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.107     State what the contract      SCOPE OF WORK: SYNDROS FEEDING         CELLO HEALTH COMMUNITCATIONS
           or lease is for and the      TUBE COMPATIBILITY STUDY DTD           ATTN SUZAN SCHILLER, EVP
           nature of the debtor’s       10/19/2018                             790 TOWNSHIP LINE RD, STE 200
           interest                                                            YARDLEY, PA 19067

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.108     State what the contract      CONSULTING AGREEMENT (INCLUDING        CENTRE HOSPITALIER DE L'UNIV DE MONTREAL
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3840 ST URBAIN ST
           nature of the debtor’s       THERETO)                               MONTREAL, QC H2W 1T6
           interest                                                            CANADA

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.109     State what the contract      INVESTIGATOR INITIATED TRIAL           CHALASANI, PAVANI, MD MPH
           or lease is for and the      AGREEMENT                              C/O UNIVERISTY OF ARIZONA CANCER CENTER
           nature of the debtor’s                                              1515 N CAMPBELL AVE
           interest                                                            PO BOX 245024
                                                                               TUCSON, AZ 85724
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.110     State what the contract      CONSULTING AGREEMENT (INCLUDING        CHANDRA, ABHINAV, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           MED DIR, YUMA REG COMM CTR
           nature of the debtor’s       THERETO)                               4774 W 30TH ST
           interest                                                            YUMA, AZ 85364

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.111     State what the contract      FINAL STUDY PLAN DTD 3/6/2017          CHARLES RIVER LABORATORIES
           or lease is for and the                                             1580 IDA METIVIER
           nature of the debtor’s                                              SHERBROOKE, QC J1E 0B5
           interest                                                            CANADA

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.112     State what the contract      STATEMENT OF WORK DTD 3/19/2018        CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          358 TECHNOLOGY DR
           nature of the debtor’s       ADDENDUMS THERETO)                     MALVERN, PA 19355
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 19 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    58 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.113     State what the contract      STATEMENT OF WORK DTD 2/4/2018         CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KELLEY DELLORUSSO
           nature of the debtor’s       ADDENDUMS THERETO)                     905 SHEEHY DR
           interest                                                            BLDG A
                                                                               HORSHAM, PA 19044
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.114     State what the contract      STATEMENT OF WORK DTD 2/4/2019         CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KELLEY DELLORUSSO
           nature of the debtor’s       ADDENDUMS THERETO)                     905 SHEEHY DR
           interest                                                            BLDG A
                                                                               HORSHAM, PA 19044
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.115     State what the contract      STATEMENT OF WORK DTD 4/17/2018        CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KELLEY DELLORUSSO
           nature of the debtor’s       ADDENDUMS THERETO)                     905 SHEEHY DR
           interest                                                            BLDG A
                                                                               HORSHAM, PA 19044
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.116     State what the contract      STATEMENT OF WORK DTD 4/26/2018        CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KELLEY DELLORUSSO
           nature of the debtor’s       ADDENDUMS THERETO)                     905 SHEEHY DR
           interest                                                            BLDG A
                                                                               HORSHAM, PA 19044
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.117     State what the contract      STATEMENT OF WORK DTD 8/28/2018        CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KELLEY DELLORUSSO
           nature of the debtor’s       ADDENDUMS THERETO)                     905 SHEEHY DR
           interest                                                            BLDG A
                                                                               HORSHAM, PA 19044
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.118     State what the contract      STATEMENT OF WORK DTD 8/28/2018        CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KELLEY DELLORUSSO
           nature of the debtor’s       ADDENDUMS THERETO)                     905 SHEEHY DR
           interest                                                            BLDG A
                                                                               HORSHAM, PA 19044
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 20 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    59 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.119     State what the contract      STATEMENT OF WORK DTD 9/14/2018        CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KELLEY DELLORUSSO
           nature of the debtor’s       ADDENDUMS THERETO)                     905 SHEEHY DR
           interest                                                            BLDG A
                                                                               HORSHAM, PA 19044
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.120     State what the contract      STATEMENT OF WORK DTD 9/6/2018         CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KELLEY DELLORUSSO
           nature of the debtor’s       ADDENDUMS THERETO)                     905 SHEEHY DR
           interest                                                            BLDG A
                                                                               HORSHAM, PA 19044
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.121     State what the contract      STATEMENT OF WORK DTD 9/6/2018         CHARLES RIVER LABORATORIES
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN KELLEY DELLORUSSO
           nature of the debtor’s       ADDENDUMS THERETO)                     905 SHEEHY DR
           interest                                                            BLDG A
                                                                               HORSHAM, PA 19044
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.122     State what the contract      CONSULTING AGREEMENT (INCLUDING        CHARU, VEENA, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1801 W ROMNEYA DRIVE
           nature of the debtor’s       THERETO)                               ANAHEIM, CA 92801
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.123     State what the contract      CONSULTING AGREEMENT (INCLUDING        CHEN, YI-BIN ALBERT, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           71 ARDMORE RD
           nature of the debtor’s       THERETO)                               NEEDHAM, MA 02494
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.124     State what the contract      CONSULTING AGREEMENT (INCLUDING        CHIDIAC, TAREK, MD, FACP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O OHIO ONCOLOGY AND HEMATOLOGY LLC
           nature of the debtor’s       THERETO)                               THE MARK H ZANGMEISTER CTR
           interest                                                            3100 PLAZA PROPERTIES BLVD
                                                                               COLUMBUS, OH 43219
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 21 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    60 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.125     State what the contract      CLINICAL TRIAL AGREEMENT               CHILD NEUROLOGY CONSULTANTS OF AUSTIN
           or lease is for and the                                             ATTN AARON CARDON
           nature of the debtor’s                                              6811 AUSTIN CENTER BLVD, STE 400
           interest                                                            AUSTIN, TX 78731

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.126     State what the contract      CLINICAL TRIAL AGREEMENT               CHILD NEUROLOGY CONSULTANTS OF AUSTIN
           or lease is for and the                                             ATTN AARON CARDON
           nature of the debtor’s                                              6811 AUSTIN CENTER BLVD, STE 400
           interest                                                            AUSTIN, TX 79731

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.127     State what the contract      INSTITUTION STATEMENT OF               CHILDRENS HOSPITAL CORP, THE
           or lease is for and the      AGREEMENT                              D/B/A BOSTON CHILDRENS HOSPITAL
           nature of the debtor’s                                              ATTN AUGUST CERVINI, VP RESEARCH ADMIN
           interest                                                            300 LONGWOOD AVE
                                                                               BOSTON, MA 02115
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.128     State what the contract      CLINICAL TRIAL AGREEMENT               CHILDREN'S HOSPITAL MEDICAL CENTER OF AKRON
           or lease is for and the                                             D/B/A AKRON CHILDREN'S HOSPITAL
           nature of the debtor’s                                              ATTN MICHAEL KOHRMAN, MD
           interest                                                            ONE PERKINS SQ
                                                                               AKRON, OH 44308
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.129     State what the contract      CLINICAL TRIAL AGREEMENT               CHILDREN'S HOSPITAL MEDICAL CENTER OF AKRON
           or lease is for and the                                             D/B/A AKRON CHILDREN'S HOSPITAL
           nature of the debtor’s                                              ATTN TAMMY OVERTON, CONTRACT SPECIALIST
           interest                                                            ONE PERKINS SQ
                                                                               AKRON, OH 44308
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.130     State what the contract      CLINICAL TRIAL AGREEMENT               CHILDRENS HOSPITAL OF AKRON
           or lease is for and the                                             D/B/A AKRON CHILDREN'S HOSPITAL
           nature of the debtor’s                                              ATTN MICHAEL KOHRMAN, MD
           interest                                                            ONE PERKINS SQ
                                                                               AKRON, OH 44308
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 22 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    61 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.131     State what the contract      CLINICAL TRIAL AGREEMENT               CHILDRENS HOSPITAL OF AKRON
           or lease is for and the                                             D/B/A AKRON CHILDREN'S HOSPITAL
           nature of the debtor’s                                              ATTN TAMMY OVERTON, CONTRACT SPECIALIST
           interest                                                            ONE PERKINS SQ
                                                                               AKRON, OH 44308
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.132     State what the contract      CLINICAL TRIAL AGREEMENT               CHILDREN'S HOSPITAL OF ORANGE COUNTY
           or lease is for and the                                             ATTN MARIA E MINON MD
           nature of the debtor’s                                              1201 W LA VETA AVE
           interest                                                            ORANGE, CA 92868

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.133     State what the contract      LETTER AGREEMENT CONCERNING            CHILDREN'S HOSPITAL OF PHILADELPHIA, THE
           or lease is for and the      RESEARCH IN CONNECTION WITH A          ATTN MARY TOMLINSON, SVP RESEARCH
           nature of the debtor’s       PROPOSED STUDY ENTITLED "A PHASE       3501 CIVIC CENTER BLVD
           interest                     2 STUDY TO ASSESS THE EFFICACY         COLKET BLDG, STE 2200, RM 2201
                                        AND SAFETY OF CANNABIDIOL ORAL         PHILADELPHIA, PA 19104
                                        SOLUTION FOR THE TREATMENT OF
                                        REFRACTORY NFANTILE SPASMS"
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.134     State what the contract      CONSULTING AGREEMENT (INCLUDING        CHRISTO, PAUL, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O JOHNS HOPKINS UNIVERSITY
           nature of the debtor’s       THERETO)                                SCHOOL OF MEDICINE
           interest                                                            550 NORTH BROADWAY, STE 301
                                                                               BALTIMORE, MD 21205
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.135     State what the contract      AMENDMENT TO THE CLINICAL TRIAL        CILIO, M ROBERTA, MD PHD
           or lease is for and the      AGREEMENT DTD 3/4/2016                 1825 FOURTH ST, 5TH FL
           nature of the debtor’s                                              SAN FRANCISCO, CA 94158
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.136     State what the contract      AMENDMENT TO THE CLINICAL TRIAL        CILIO, M ROBERTA, MD PHD
           or lease is for and the      AGREEMENT DTD 8/31/2016                1825 FOURTH ST, 5TH FL
           nature of the debtor’s                                              SAN FRANCISCO, CA 94158
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 23 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    62 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.137     State what the contract      CLINICAL TRIAL AGREEMENT               CILIO, M ROBERTA, MD PHD
           or lease is for and the                                             1825 FOURTH ST, 5TH FL
           nature of the debtor’s                                              SAN FRANCISCO, CA 94158
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.138     State what the contract      CLINICAL TRIAL AGREEMENT               CILIO, M ROBERTA, MD PHD
           or lease is for and the                                             1825 FOURTH ST, 5TH FL
           nature of the debtor’s                                              SAN FRANCISCO, CA 94158
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.139     State what the contract      CONSULTING AGREEMENT (INCLUDING        CLARITY CODING INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN LINDA HOLTZMAN, PRESIDENT
           nature of the debtor’s       THERETO)                               26 ELIZABETH CT
           interest                                                            MARLTON, NJ 08053

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.140     State what the contract      CLIENT STUDY# CA26710 DTD 9/5/2018     CLERION
           or lease is for and the                                             ATTN STEPHANIE HAGEN, DIR BUS DEV
           nature of the debtor’s                                              621 ROSE ST
           interest                                                            LINCOLN, NE 68502

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.141     State what the contract      MASTER SERVICES AGREEMENT              CLINEDGE LLC
           or lease is for and the                                             ATTN ERINA TARADAI
           nature of the debtor’s                                              108 MYRTLE ST, STE 201
           interest                                                            QUINCY, MA 02171

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.142     State what the contract      CHANGE ORDER 1                         CLINEDGE LLC
           or lease is for and the                                             ATTN RILEY KAMMER, BUS DEV COORDINATOR
           nature of the debtor’s                                              137A LEWIS WHARF
           interest                                                            BOSTON, MA 02110

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 24 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    63 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.143     State what the contract      SCOPE OF WORK 2                        CLINEDGE LLC
           or lease is for and the                                             ATTN RILEY KAMMER, BUS DEV COORDINATOR
           nature of the debtor’s                                              137A LEWIS WHARF
           interest                                                            BOSTON, MA 02110

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.144     State what the contract      CONSULTING AGREEMENT (INCLUDING        CLOUGHESY, TIMOTHY, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O THE RONALD REAGAN UCLA MEDICAL CTR
           nature of the debtor’s       THERETO)                               710 WESTWOOD PLAZA, REED BLDG, RM 1-230
           interest                                                            LOS ANGELES, CA 90095

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.145     State what the contract      CONSULTING AGREEMENT (INCLUDING        COLMAN, HOWARD, MD, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O HUNTSMAN CANCER INSTITUTE
           nature of the debtor’s       THERETO)                               UNIVERSITY OF UTAH
           interest                                                            1950 CIRCLE OF HOPE, STE 2100
                                                                               SALT LAKE CITY, UT 84103
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.146     State what the contract      CONSULTING AGREEMENT (INCLUDING        CONTRERA, JOSEPH, PHD, CEO
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           COMPUTATIONAL TOXICOLOGY SERVICES LLC
           nature of the debtor’s       THERETO)                               17605 CASHELL RD
           interest                                                            ROCKVILLE, MD 20853

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.147     State what the contract      CONSULTING AGREEMENT (INCLUDING        COOPER, EUGENE R
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           2621 CRUM CREEK DR
           nature of the debtor’s       THERETO)                               BERWYN, PA 19312
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.148     State what the contract      CONSULTING AGREEMENT (INCLUDING        COPPEL, ALAIN, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           2809 W CHARLESTON BLVD, #150
           nature of the debtor’s       THERETO)                               LAS VEGAS, NV 89102
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 25 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    64 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.149     State what the contract      RIGHTFIND SERVICES AGREEMENT           COPYRIGHT CLEARANCE CENTER INC
           or lease is for and the                                             ATTN LEGAL DEPT
           nature of the debtor’s                                              222 ROSEWOOD DR
           interest                                                            DANVERS, MA 01923

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.150     State what the contract      RIGHTFIND SERVICES AGREEMENT           COPYRIGHT CLEARANCE CENTER INC
           or lease is for and the                                             ATTN PRODUCT MANAGER, RIGHTFIND
           nature of the debtor’s                                              222 ROSEWOOD DR
           interest                                                            DANVERS, MA 01923

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.151     State what the contract      ANNUAL COPYRIGHT LICENSE               COPYRIGHT CLEARANCE CENTER INC
           or lease is for and the      AGREEMENT                              ATTN RICHARD A RUF, VP & CFO
           nature of the debtor’s                                              222 ROSEWOOD DR
           interest                                                            DANVERS, MA 01923

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.152     State what the contract      ANNUAL COPYRIGHT LICENSE               COPYRIGHT CLEARANCE CENTER INC
           or lease is for and the      RENEWAL DTD 4/25/2019                  ATTN RICHARD A RUF, VP & CFO
           nature of the debtor’s                                              222 ROSEWOOD DR
           interest                                                            DANVERS, MA 01923

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.153     State what the contract      RENEWAL OF ANNUAL COPYRIGHT            COPYRIGHT CLEARANCE CENTER INC
           or lease is for and the      LICENSE DTD 4/25/2019                  ATTN RICHARD A RUF, VP & CFO
           nature of the debtor’s                                              222 ROSEWOOD DR
           interest                                                            DANVERS, MA 01923

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.154     State what the contract      RIGHTFIND SERVICE DESCRIPTION          COPYRIGHT CLEARANCE CENTER INC
           or lease is for and the                                             ATTN RICHARD A RUF, VP & CFO
           nature of the debtor’s                                              222 ROSEWOOD DR
           interest                                                            DANVERS, MA 01923

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 26 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    65 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.155     State what the contract      STATEMENT OF WORK - RIGHTFIND          COPYRIGHT CLEARANCE CENTER INC
           or lease is for and the      SOLUTION DTD 6/27/2018                 ATTN RICHARD A RUF, VP & CFO
           nature of the debtor’s                                              222 ROSEWOOD DR
           interest                                                            DANVERS, MA 01923

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.156     State what the contract      CONSULTING AGREEMENT (INCLUDING        CORNBLATH, DAVID R, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           10 MELISSA CT
           nature of the debtor’s       THERETO)                               OWINGS MILLS, MD 21117
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.157     State what the contract      CONSULTING MASTER SERVICES             COTE ORPHAN
           or lease is for and the      AGREEMENT                              A QUINTILESIMS COMPANY
           nature of the debtor’s                                              ATTN TIMOTHY R COTE, VP REG AFFAIRS
           interest                                                            8630 FENTON ST, STE 724
                                                                               SILVER SPRING, MD 20910
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.158     State what the contract      STATEMENT OF WORK #23 CLINICAL         COTE ORPHAN
           or lease is for and the      TRIAL PROTOCOL ASSESSMENT              A QUINTILESIMS COMPANY
           nature of the debtor’s                                              ATTN TIMOTHY R COTE, VP REG AFFAIRS
           interest                                                            8630 FENTON ST, STE 724
                                                                               SILVER SPRING, MD 20910
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.159     State what the contract      CHANGE MANAGEMENT PLAN DTD             COVANCE INC
           or lease is for and the      6/20/2018                              ATTN BIBIANA CHIU
           nature of the debtor’s                                              206 CARNEGIE CTR DR
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.160     State what the contract      CHANGE MANAGEMENT PLAN DTD             COVANCE INC
           or lease is for and the      6/22/2018                              ATTN BIBIANA CHIU
           nature of the debtor’s                                              206 CARNEGIE CTR DR
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 27 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    66 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.161     State what the contract      CHANGE ORDER #1 TO WORK ORDER          COVANCE INC
           or lease is for and the      #1 DTD 5/23/2018                       ATTN BIBIANA CHIU
           nature of the debtor’s                                              206 CARNEGIE CTR DR
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.162     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN BIBIANA CHIU
           nature of the debtor’s                                              206 CARNEGIE CTR DR
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.163     State what the contract      PRELIMINARY START-UP AGREEMENT         COVANCE INC
           or lease is for and the                                             ATTN BIBIANA CHIU
           nature of the debtor’s                                              206 CARNEGIE CTR DR
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.164     State what the contract      INSTITUTION STATEMENT OF               COVANCE INC
           or lease is for and the      AGREEMENT                              ATTN BRANDI BONNER, MGR CLINICAL OPS
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.165     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN BRANDI BONNER, MGR CLINICAL OPS
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.166     State what the contract      STATEMENT OF AGREEMENT                 COVANCE INC
           or lease is for and the                                             ATTN BRANDI BONNER, MGR CLINICAL OPS
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 28 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    67 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.167     State what the contract      STATEMENT OF AGREEMENT                 COVANCE INC
           or lease is for and the                                             ATTN BRANDI BONNER, MGR CLINICAL OPS
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.168     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN BRANDI N. BONNER, BS, MGR CLINICAL OPS
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.169     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN BRANDI N. BONNER, BS, MGR CLINICAL OPS
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.170     State what the contract      STATEMENT OF AGREEMENT                 COVANCE INC
           or lease is for and the                                             ATTN BRANDON BONNER, MNGR CLINICAL OPS
           nature of the debtor’s                                              206 CARNEGIE CTR
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.171     State what the contract      MASTER SERVICES AGREEMENT              COVANCE INC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN GENERAL COUNSEL
           nature of the debtor’s       ADDENDUMS THERETO)                     3147 S 17TH ST, STE 300
           interest                                                            WILMINGTON, NC 28412

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.172     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN PROJECT MANAGER COVANCE PROJECT #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 29 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    68 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.173     State what the contract      INSTITUTIONAL CLINICAL TRIAL           COVANCE INC
           or lease is for and the      AGREEMENT                              ATTN PROJECT MANAGER, 8379975
           nature of the debtor’s                                              206 CARNEGIE CTR BLVD
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.174     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN PROJECT MANAGER, 8379976
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.175     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN PROJECT MANAGER, 8379976
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.176     State what the contract      CLINICAL TRIAL AGREEMENT               COVANCE INC
           or lease is for and the                                             ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.177     State what the contract      CLINICAL TRIAL AGREEMENT               COVANCE INC
           or lease is for and the                                             ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.178     State what the contract      INSTITUTION CLINICAL TRIAL             COVANCE INC
           or lease is for and the      AGREEMENT                              ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 30 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    69 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.179     State what the contract      INSTITUTION CLINICAL TRIAL             COVANCE INC
           or lease is for and the      AGREEMENT                              ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.180     State what the contract      INSTITUTION STATEMENT OF               COVANCE INC
           or lease is for and the      AGREEMENT                              ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.181     State what the contract      INSTITUTION STATEMENT OF               COVANCE INC
           or lease is for and the      AGREEMENT                              ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.182     State what the contract      INSTITUTION STATEMENT OF               COVANCE INC
           or lease is for and the      AGREEMENT                              ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.183     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.184     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 31 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    70 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.185     State what the contract      INSTITUTION/INVESTIGATOR               COVANCE INC
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN PROJECT MGR COVANCE STUDY #8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.186     State what the contract      INSTITUTION STATEMENT OF               COVANCE INC
           or lease is for and the      AGREEMENT                              ATTN PROJECT MGR, 8379975
           nature of the debtor’s                                              206 CARNEGIE CENTER
           interest                                                            PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.187     State what the contract      CLIENT SPECIFIC CHANGE                 COVANCE
           or lease is for and the      MANAGEMENT PLAN DTD 6/22/2018          ATTN BIBIANA CHIU
           nature of the debtor’s       (INCLUDING ANY AMENDMENTS AND          206 CARNEGIE CTR DR
           interest                     ADDENDUMS THERETO)                     PRINCETON, NJ 08450

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.188     State what the contract      CONSULTING AGREEMENT (INCLUDING        CUTLER, COREY S, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O DIVISION OF HEMATOLOGIC MALIGNANCIES
           nature of the debtor’s       THERETO)                               DANA-FARBER CANCER INSTITUTE
           interest                                                            450 BROOKLINE AVE
                                                                               BOSTON, MA 02215
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.189     State what the contract      CONSULTING AGREEMENT (INCLUDING        DAKHIL, SHAKER, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           818 N EMPORIA, STE 403
           nature of the debtor’s       THERETO)                               WITCHITA, KS 67214
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.190     State what the contract      CONSULTING AGREEMENT (INCLUDING        DANG, LONG, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           CLINICAL PROF OF MEDICINE
           nature of the debtor’s       THERETO)                               8772 SW 25TH ROAD
           interest                                                            GAINESVILLE, FL 32608

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 32 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    71 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.191     State what the contract      CONSULTING AGREEMENT (INCLUDING        DAS, ANANYA, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ARIZONA CENTER FOR DIGESTIVE HEALTH
           nature of the debtor’s       THERETO)                               2680 S VAL VISTA DR
           interest                                                            GILBERT, AZ 85295

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.192     State what the contract      CONSULTING AGREEMENT (INCLUDING        DE GROOT, JOHN F, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3722 SUNSET BLVD
           nature of the debtor’s       THERETO)                               HOUSTON, TX 77005
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.193     State what the contract      CONSULTING AGREEMENT (INCLUDING        DIBIASE, STEVEN J, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           TULANE CANCER CENTER
           nature of the debtor’s       THERETO)                               150 S LIBERTY ST
           interest                                                            NEW ORLEANS, LA 70112

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.194     State what the contract      CONSULTING AGREEMENT (INCLUDING        DL GLOBAL PARTNERS INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN EDWARD M SELLERS, PRESIDENT & CEO
           nature of the debtor’s       THERETO)                               78 BABY POINT CRESCENT
           interest                                                            TORONTO, ON M6S 2C1
                                                                               CANADA
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.195     State what the contract      LETTER OF INDEMNIFICATION              DLUGOS, DENNIS, MD
           or lease is for and the                                             THE CHILDREN'S HOSPITAL OF PHILADELPHIA
           nature of the debtor’s                                              34TH AND CIVIC CENTER BLVD
           interest                                                            PHILADELPHIA, PA 19104

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.196     State what the contract      LETTER OF INDEMNIFICATION              DLUGOS, DENNIS, MD
           or lease is for and the                                             THE CHILDREN'S HOSPITAL OF PHILADELPHIA
           nature of the debtor’s                                              34TH AND CIVIC CENTER BLVD
           interest                                                            PHILADELPHIA, PA 19104

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 33 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367        Filed 07/30/19           Page
                                                                                Case number (if known)    72 of
                                                                                                       19-11294    161
                                                                                                                (KG)
           (Name)


      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.197     State what the contract      LETTER OF INTENT DTD 12/29/2015         DLUGOS, DENNIS, MD
           or lease is for and the                                              THE CHILDREN'S HOSPITAL OF PHILADELPHIA
           nature of the debtor’s                                               34TH AND CIVIC CENTER BLVD
           interest                                                             PHILADELPHIA, PA 19104

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.198     State what the contract      LETTER OF INTENT DTD 2/13/2017          DLUGOS, DENNIS, MD
           or lease is for and the                                              THE CHILDREN'S HOSPITAL OF PHILADELPHIA
           nature of the debtor’s                                               34TH AND CIVIC CENTER BLVD
           interest                                                             PHILADELPHIA, PA 19104

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.199     State what the contract      LETTER OF INTENT DTD 6/23/2014          DLUGOS, DENNIS, MD
           or lease is for and the                                              THE CHILDREN'S HOSPITAL OF PHILADELPHIA
           nature of the debtor’s                                               34TH AND CIVIC CENTER BLVD
           interest                                                             PHILADELPHIA, PA 19104

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.200     State what the contract      CONSULTING AGREEMENT (INCLUDING         DODICK, DAVID W
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS            11392 E CARIBBEAN LN
           nature of the debtor’s       THERETO)                                SCOTTSDALE, AZ 85255
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.201     State what the contract      COMPUTER CENTER MAINTENANCE             DP AIR CORP
           or lease is for and the      AGREEMENT AIR COOLED UNITS              P.O. BOX 52726
           nature of the debtor’s                                               PHOENIX, AZ 85072-2726
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.202     State what the contract      CONSULTING AGREEMENT (INCLUDING         DWORKIN, ROBERT H, MD/PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS            17 GREENTREE
           nature of the debtor’s       THERETO)                                PITTSFORD, NY 14534
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                               Page 34 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    73 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.203     State what the contract      CONSULTING AGREEMENT (INCLUDING        DYKENS, ELISABETH M, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           VANDERBILT UNIVERSITY - KENNEDY CENTER
           nature of the debtor’s       THERETO)                               PSYCHOLOGY & HUMAN DEVELOPMENT DEPT
           interest                                                            110 MAGNOLIA CIR
                                                                               NASHVILLE, TN 37203
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.204     State what the contract      CONSULTING AGREEMENT (INCLUDING        ECG INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN ELIZABETH A CARILLO
           nature of the debtor’s       THERETO)                               299 MARKET ST, STE 310
           interest                                                            SADDLE BROOK, NJ 07663

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.205     State what the contract      CONSULTING AGREEMENT (INCLUDING        ELDAWY, TAREK, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1545 AIRPORT BLVD, STE 3200
           nature of the debtor’s       THERETO)                               PENSACOLA, FL 32504
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.206     State what the contract      SERVICE AGREEMENT #SATS0706162 -       ELGA LABWATER & VEOLIA WATER TECH
           or lease is for and the      REV2                                   ATTN TONY SILVA, FIELD SUPPORT TECH
           nature of the debtor’s                                              5 EARL COURT, UNIT 100
           interest                                                            WOODBRIDGE, IL 60517

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.207     State what the contract      CONSULTING AGREEMENT (INCLUDING        ELKASHEF, AHMED, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           2139 TYSONS EXECUTIVE CT
           nature of the debtor’s       THERETO)                               DUNN LORING, VA 22027
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.208     State what the contract      CONSULTING AGREEMENT (INCLUDING        ELLINGSON, BENJAMIN, PHD M.SC.
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UCLA BRAIN TUMOR IMAGING LAB
           nature of the debtor’s       THERETO)                               DAVID GEFFEN SCHOOL OF MEDICINE
           interest                                                            924 WESTWOOD BLVD, STE 615
                                                                               LOS ANGELES, CA 90024
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 35 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    74 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.209     State what the contract      CONSULTING AGREEMENT (INCLUDING        ELLIS, JENNIFER, PA-C
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           BLOCK MEDICAL CENTER
           nature of the debtor’s       THERETO)                               5230 OLD ORCHARD RD
           interest                                                            SKOKIE, IL 60077

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.210     State what the contract      CONSULTING AGREEMENT (INCLUDING        ELLISON, JAMES M, MD MPH
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           124 SPICE MILL LANE
           nature of the debtor’s       THERETO)                               WILMINGTON, DE 19808
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.211     State what the contract      CONSULTING AGREEMENT (INCLUDING        EMERSON, SCOTT, MD PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           7055 54TH AVE NE
           nature of the debtor’s       THERETO)                               SEATTLE, WA 98115
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.212     State what the contract      CONSULTING AGREEMENT (INCLUDING        ENVIRONMENTAL PATHOLOGY LABORATORIES INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           45600 TERMINAL DR
           nature of the debtor’s       THERETO)                               STERLING, VA 20166
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.213     State what the contract      CONSULTING AGREEMENT (INCLUDING        ENVIRONMENTAL PATHOLOGY LABORATORIES INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN JOHN C SEELY, DVM
           nature of the debtor’s       THERETO)                               PO BOX 12766
           interest                                                            RESEARCH TRIANGLE PARK, NC 27709

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.214     State what the contract      CONSULTING AGREEMENT (INCLUDING        EVANS, DEBRA, MSN
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1366 HUBBARD THOMAS RD
           nature of the debtor’s       THERETO)                               HUBBARD, OH 44425
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 36 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    75 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.215     State what the contract      CONTRACT# EPS0818011B DTD              EXCITE PHARMA SERVICES LLC
           or lease is for and the      8/28/2018                              ATTN KEITH KOEHLER
           nature of the debtor’s                                              324 NW CAPITAL DR
           interest                                                            LEE'S SUMMIT, MO 64086

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.216     State what the contract      CONTRACT: EPS0818011B                  EXCITE PHARMA SERVICES LLC
           or lease is for and the                                             ATTN KEITH KOEHLER
           nature of the debtor’s                                              324 NW CAPITAL DR
           interest                                                            LEE'S SUMMIT, MO 64086

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.217     State what the contract      CONTRACT: EPS0818011B                  EXCITE PHARMA SERVICES LLC
           or lease is for and the                                             ATTN KONG LY
           nature of the debtor’s                                              324 NW CAPITAL DR
           interest                                                            LEE'S SUMMIT, MO 64086

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.218     State what the contract      MASTER SERVICE AGREEMENT               EXOVA CANADA INC
           or lease is for and the                                             ATTN MILICA JOVANOVIC, QA MANAGER
           nature of the debtor’s                                              2395 SPEAKMAN DR
           interest                                                            MISSISSAUGA, ON L5K 1B3
                                                                               CANADA
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.219     State what the contract      MASTER SERVICE AGREEMENT               EXOVA INC
           or lease is for and the                                             ATTN LORRAINE SHELTON, QA MANAGER
           nature of the debtor’s                                              9240 SANTA FE SPRINGS RD
           interest                                                            SANTA FE SPRINGS, CA 90670

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.220     State what the contract      CONSULTING AGREEMENT (INCLUDING        FARBER, LEONARD, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           100 BARCLAY ST, UNIT #17R
           nature of the debtor’s       THERETO)                               NEW YORK, NY 10007
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 37 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    76 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.221     State what the contract      CONSULTING AGREEMENT (INCLUDING        FERRARA, JAMES L, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           BLOOD & MARROW TRANSPLANT PROGRAM
           nature of the debtor’s       THERETO)                               ANN ARBOR, MI 48109
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.222     State what the contract      CONSULTING AGREEMENT (INCLUDING        FERRELL, BETTY
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1500 E DUARTE RD
           nature of the debtor’s       THERETO)                               DUARTE, CA 91010
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.223     State what the contract      CLINICAL TRIAL AGREEMENT               FILLOUX, FRANCIS M, MD
           or lease is for and the                                             UNIVERSITY OF UTAH
           nature of the debtor’s                                              DEPARTMENT OF PEDIATRICS
           interest                                                            295 CHIPETA WAY
                                                                               SALT LAKE CITY, UT 84108
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.224     State what the contract      CLINICAL TRIAL AGREEMENT               FILLOUX, FRANCIS M, MD
           or lease is for and the                                             UNIVERSITY OF UTAH
           nature of the debtor’s                                              DEPARTMENT OF PEDIATRICS
           interest                                                            295 CHIPETA WAY
                                                                               SALT LAKE CITY, UT 84108
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.225     State what the contract      CONSULTING AGREEMENT (INCLUDING        FINLEY, G ALLEN, MD FRCPC FAAP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           506 KETCH HARBOUR RD
           nature of the debtor’s       THERETO)                               BEAR COVE, NS B3V 1P8
           interest                                                            CANADA

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.226     State what the contract      MASTER SERVICES AGREEMENT              FIORE HEALTHCARE ADVISORS INC
           or lease is for and the                                             ATTN GREGORY FIORE, CEO/PRESIDENT
           nature of the debtor’s                                              678 MASSACHUSETTS AVE, STE 401
           interest                                                            CAMBRIDGE, MA 02139

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 38 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    77 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.227     State what the contract      STATEMENT OF WORK #1                   FIORE HEALTHCARE ADVISORS INC
           or lease is for and the                                             ATTN GREGORY FIORE, CEO/PRESIDENT
           nature of the debtor’s                                              678 MASSACHUSETTS AVE, STE 401
           interest                                                            CAMBRIDGE, MA 02139

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.228     State what the contract      STATEMENT OF WORK #2                   FIORE HEALTHCARE ADVISORS INC
           or lease is for and the                                             ATTN GREGORY FIORE, CEO/PRESIDENT
           nature of the debtor’s                                              678 MASSACHUSETTS AVE, STE 401
           interest                                                            CAMBRIDGE, MA 02139

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.229     State what the contract      STATEMENT OF WORK NO 3                 FIORE HEALTHCARE ADVISORS INC
           or lease is for and the                                             ATTN GREGORY FIORE, CEO/PRESIDENT
           nature of the debtor’s                                              678 MASSACHUSETTS AVE, STE 401
           interest                                                            CAMBRIDGE, MA 02139

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.230     State what the contract      STATEMENT OF WORK NO 4                 FIORE HEALTHCARE ADVISORS INC
           or lease is for and the                                             ATTN GREGORY FIORE, CEO/PRESIDENT
           nature of the debtor’s                                              678 MASSACHUSETTS AVE, STE 401
           interest                                                            CAMBRIDGE, MA 02139

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.231     State what the contract      CONSULTING AGREEMENT (INCLUDING        FIRSTENBERG, BARRY, DO
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1451 COTTONWOOD VALLEY CT
           nature of the debtor’s       THERETO)                               LAS COLINAS, TX 75038
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.232     State what the contract      INSTITUTION STATEMENT OF               FLEISHMAN, AMY, MD
           or lease is for and the      AGREEMENT                              BOSTON CHILDREN'S HOSPITAL
           nature of the debtor’s                                              ENDOCRINOLOGY DEPT
           interest                                                            300 LONGWOOD AVE
                                                                               BOSTON, MA 02115
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 39 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    78 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.233     State what the contract      ASSIGNMENT AGREEMENT                   FLOREY INST OF NEUROSCIENCE & MH
           or lease is for and the                                             ATTN DIRECTOR
           nature of the debtor’s                                              245 BURGUNDY ST
           interest                                                            HEIDELBERG, VICTORIA 3081
                                                                               AUSTRALIA
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.234     State what the contract      MASTER SERVICES AGREEMENT DTD          FLOREY INSTITUTE OF NEUROSCIENCE
           or lease is for and the      12/18/2015                             TRADING AS NEUROSCIENCE TRIALS AUSTRALIA
           nature of the debtor’s                                              ATTN HENRY DE AIZPURUA, OFFICER
           interest                                                            245 BURGUNDY ST
                                                                               HEIDELBERG 3081
           State the term remaining     UNDETERMINED                           AUSTRALIA
           List the contract number
           of any government
           contract

 2.235     State what the contract      CONSULTING AGREEMENT (INCLUDING        FORD, JAMIE, FNP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1926 ALCOA HWY, STE 350
           nature of the debtor’s       THERETO)                               KNOXVILLE, TN 37920
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.236     State what the contract      CONSULTING AGREEMENT (INCLUDING        FORSTER, JANICE L, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           DEVELOPMENTAL NEUROPSYCHIATRIST
           nature of the debtor’s       THERETO)                               615 WASHINGTON RD, STE 107
           interest                                                            PITTSBURGH, PA 15228

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.237     State what the contract      CONSULTING AGREEMENT (INCLUDING        FORSTER, JANICE, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UNIVERSITY OF MN SCHOOL OF PUBLIC HEALTH
           nature of the debtor’s       THERETO)                               MAYO BLDG, A302
           interest                                                            MINNEAPOLIS, MN 55455

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.238     State what the contract      USER AGREEMENT                         FOUNDATION FOR PRADER-WILLI RESEARCH
           or lease is for and the                                             340 S LEMON ST, #3620
           nature of the debtor’s                                              WALNUT, CA 91789
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 40 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    79 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.239     State what the contract      CONSULTING AGREEMENT (INCLUDING        FREEMAN, ROY, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           185 PILGRIM RD
           nature of the debtor’s       THERETO)                               BOSTON, MA 02446
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.240     State what the contract      CONSULTING AGREEMENT (INCLUDING        FRIENDS RESEARCH INST INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN FRANK J VOCCI, PHD
           nature of the debtor’s       THERETO)                               1040 PARK AVE, STE 103
           interest                                                            BALTIMORE, MD 21201

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.241     State what the contract      SCOPE OF WORK PROTEIN PE38             FUJIFILM DIOSYNTH BIOTECHNOLOGIES UK LTD
           or lease is for and the      PROTEIN                                ATTN JO NUNN, SVP COMMERCIAL
           nature of the debtor’s                                              DEPT CH 16878
           interest                                                            PALATINE, IL 60055

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.242     State what the contract      CHANGE ORDER #01                       FUJIFILM DIOSYNTH BIOTECHNOLOGIES UK LTD
           or lease is for and the                                             ATTN PAUL FOUND, COO
           nature of the debtor’s                                              DEPT CH 16878
           interest                                                            PALATINE, IL 60055

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.243     State what the contract      CHANGE ORDER #02                       FUJIFILM DIOSYNTH BIOTECHNOLOGIES UK LTD
           or lease is for and the                                             ATTN PAUL FOUND, COO
           nature of the debtor’s                                              DEPT CH 16878
           interest                                                            PALATINE, IL 60055

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.244     State what the contract      SERVICE AGREEMENT TERMS AND            FULL SPECTRUM ANALYTICS INC
           or lease is for and the      CONDITIONS (INCLUDING ANY              ATTN ANDRECE HOUSLEY, CFO
           nature of the debtor’s       AMENDMENTS AND ADDENDUMS               1252 QUARRY LN
           interest                     THERETO)                               PLEASANTON, CA 94566

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 41 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    80 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.245     State what the contract      CONSULTING AGREEMENT (INCLUDING        GAN, TONG J, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O STONY BROOK UNIVERSITY
           nature of the debtor’s       THERETO)                               HSC LEVEL 4, RM 060
           interest                                                            STONY BROOK, NY 11794

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.246     State what the contract      CONSULTING AGREEMENT (INCLUDING        GARCIA, FERNANDO, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1022 S F STREET
           nature of the debtor’s       THERETO)                               HARLINGEN, TX 78550
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.247     State what the contract      INSTITUTION/INVESTIGATOR               GENOVESE, ANN, MD
           or lease is for and the      STATEMENT OF AGREEMENT                 7901 N. 70TH AVENUE
           nature of the debtor’s                                              GLENDALE, AZ 85303-1300
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.248     State what the contract      AMENDMENT #1 TO CLINICAL TRIAL         GIMBEL, JOSEPH S, MD
           or lease is for and the      AGREEMENT                              ATTN JOSEPH GIMBEL, PRINCIPAL INVES
           nature of the debtor’s                                              ARIZONA RESEARCH CTR, INC
           interest                                                            2525 W GREENWAY RD, STE 114
                                                                               PHOENIX, AZ 85023
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.249     State what the contract      CLINICAL TRIAL AGREEMENT               GIMBEL, JOSEPH S, MD
           or lease is for and the                                             ATTN JOSEPH GIMBEL, PRINCIPAL INVES
           nature of the debtor’s                                              ARIZONA RESEARCH CTR, INC
           interest                                                            2525 W GREENWAY RD, STE 114
                                                                               PHOENIX, AZ 85023
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.250     State what the contract      CLINICAL TRIAL AGREEMENT               GIMBEL, JOSEPH S, MD
           or lease is for and the      AMENDMENT #1                           ATTN JOSEPH GIMBEL, PRINCIPAL INVES
           nature of the debtor’s                                              ARIZONA RESEARCH CTR, INC
           interest                                                            2525 W GREENWAY RD, STE 114
                                                                               PHOENIX, AZ 85023
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 42 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    81 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.251     State what the contract      CONSULTING AGREEMENT (INCLUDING        GONDI, VINAI, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           NORTHWESTERN MEDICINE CHICAGO PROTON
           nature of the debtor’s       THERETO)                               4455 WEAVER PKWY
           interest                                                            WARRENVILLE, IL 60555

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.252     State what the contract      ASSIGNMENT AGREEMENT                   H D SMITH LLC
           or lease is for and the                                             F/K/A H D SMITH WHOSALE DRUG CO
           nature of the debtor’s                                              ATTN PRESIDENT & CEO
           interest                                                            3063 FIAT AVE
                                                                               SPRINGFIELD, IL 62703
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.253     State what the contract      CONSULTING AGREEMENT (INCLUDING        HAJJAR, GEORGE, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           23823 VALENCIA BLVD, STE 250
           nature of the debtor’s       THERETO)                               VALENCIA, CA 91355
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.254     State what the contract      CONSULTING AGREEMENT (INCLUDING        HAJJAR, GEORGE, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           465 W PUTNAM AVE
           nature of the debtor’s       THERETO)                               PORTERVILLE, CA 93257
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.255     State what the contract      CONSULTING AGREEMENT (INCLUDING        HAQQ, ANDREA MARIA, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           PROFESSIONAL CORP OF EDMONTON
           nature of the debtor’s       THERETO)                               812, 5241 CALGARY TRAIL
           interest                                                            EDMONTON, AB T6H 4J7
                                                                               CANADA
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.256     State what the contract      CONSULTING AGREEMENT (INCLUDING        HARDEN, NORMAN R, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           290 DUNCAN SPRINGS RD
           nature of the debtor’s       THERETO)                               ATHENS, GA 30606
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 43 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    82 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.257     State what the contract      CONSULTING AGREEMENT (INCLUDING        HASSANY, SYED, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           7712 S 3RD PLACE
           nature of the debtor’s       THERETO)                               BROKEN ARROW, OK 74011
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.258     State what the contract      CLINICAL TRIAL AGREEMENT               HD RESEARCH CORPORATION
           or lease is for and the                                             ATTN BRIGITTE MINKOWITZ
           nature of the debtor’s                                              5108 VALERIE ST
           interest                                                            BELLAIRE, TX 77401

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.259     State what the contract      CONSULTING AGREEMENT (INCLUDING        HENNIG, THERESE
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           DUKE UNIVERSITY MEDICAL CENTER
           nature of the debtor’s       THERETO)                               2400 PRATT ST, STE 9000
           interest                                                            DURHAM, NC 27705

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.260     State what the contract      CONSULTING AGREEMENT (INCLUDING        HILLSMAN, AMY, NP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           11 GIBSON CT
           nature of the debtor’s       THERETO)                               GAITHERSBURG, MD 20878
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.261     State what the contract      CONSULTING AGREEMENT (INCLUDING        HOLUBAR, STEFAN, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O DARTMOUTH-HITCHCOCK MEDICAL CENTER
           nature of the debtor’s       THERETO)                               ONE MEDICAL CENTER DR
           interest                                                            LEBANON, NH 03756

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.262     State what the contract      CONSULTING AGREEMENT (INCLUDING        HORWITZ, MITCHELL E, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           DUKE UNIVERSITY MEDICAL CENTER
           nature of the debtor’s       THERETO)                               2400 PRATT ST, DUMC 3961
           interest                                                            DURHAM, NC 27710

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 44 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    83 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.263     State what the contract      CONSULTING AGREEMENT (INCLUDING        HSU, RICKY, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           NYU MEDICAL CENTER
           nature of the debtor’s       THERETO)                               352 7TH AVE, STE 1205
           interest                                                            NEW YORK, NY 10001

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.264     State what the contract      CONSULTING AGREEMENT (INCLUDING        HUFF, JENNIFER, FNP-C
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           8663 LAKE VILLAGE CIRCLE
           nature of the debtor’s       THERETO)                               KNOXVILLE, TN 37938
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.265     State what the contract      CONSULTING AGREEMENT (INCLUDING        HUH, WARNER K, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UAB DIVISION OF GYNOCOLOGY
           nature of the debtor’s       THERETO)                               1700 6TH AVE S, WIC ROOM 10250
           interest                                                            BIRMINGHAM, AL 35233

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.266     State what the contract      CONSULTING AGREEMENT (INCLUDING        HUNT, RICHARD H MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           MCMASTER UNIVERSITY
           nature of the debtor’s       THERETO)                               KILMARTIN PINE WALK MIDHURST
           interest                                                            WEST SUSSEX GU29 0AS
                                                                               UNITED KINGDOM
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.267     State what the contract      CONSULTING AGREEMENT (INCLUDING        HUSSAIN, SHAUN, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           REGENTS OF UNIV OF CALIFORNIA, LA
           nature of the debtor’s       THERETO)                               CLINICAL TRIALS ADMIN OFFICE
           interest                                                            10911 WEYBURN AVE, 3RD FL
                                                                               LOS ANGELES, CA 90024
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.268     State what the contract      CONSULTING AGREEMENT (INCLUDING        HUTCHINSON, SUSAN, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           33 CREEK RD, STE 340
           nature of the debtor’s       THERETO)                               IRVINE, CA 92604
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 45 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    84 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.269     State what the contract      CONSULTING AGREEMENT (INCLUDING        ICAHN SCHOOL OF MEDICINE AT MOUNT SINAI
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN JOHN E LEVINE, MD
           nature of the debtor’s       THERETO)                               BONE MARROW TRANSPLANTATION PROGRAM
           interest                                                            1 GUSTAVE LEVY PL
                                                                               NEW YORK, NY 10029
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.270     State what the contract      CONSULTING AGREEMENT (INCLUDING        IKPEAZU, CHUKWUEMEKA (EMEKA) VENATIUS
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ASSOC PROF CLINICAL MEDICINE
           nature of the debtor’s       THERETO)                               UNIV OF MIAMI MILLER SCHOOL OF MEDICINE
           interest                                                            6944 NW 126TH AVENUE
                                                                               PARKLAND, FL 33076
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.271     State what the contract      SOW FOR AAAAI 2019 POSTER              IMPRINT SCIENCE
           or lease is for and the      DEVELOPMENT DTD 12/4/2018              ATTN HOLLY KERN, SVP MGMT SUPERVISOR
           nature of the debtor’s                                              230 PARK AVE S
           interest                                                            NEW YORK, NY 10003

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.272     State what the contract      MASTER SERVICES AGREEMENT FOR          INC RESEARCH LLC
           or lease is for and the      CLINICAL RESEARCH AND RELATED          ATTN GLOBAL SPONSOR SOLUTIONS
           nature of the debtor’s       SERVICES                               3201 BEECHLEAF CT, STE 600
           interest                                                            RALEIGH, NC 27604

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.273     State what the contract      ASSIGNMENT AGREEMENT                   INTERGRATED COMMERCIALIZATION SOLUTIONS
           or lease is for and the                                             ATTN PRESIDENT
           nature of the debtor’s                                              3101 GAYLORD PKWY
           interest                                                            FRISCO, TX 75034

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.274     State what the contract      AMENDMENT NUMBER 03 INS011-14-030 IQVIA RDS INC
           or lease is for and the                                        F/K/A QUINTILES INC
           nature of the debtor’s                                         ATTN PAUL GIEMZA, DIRECTOR GBO
           interest                                                       4820 EMPEROR BLVD
                                                                          DURHAM, NC 27703
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 46 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    85 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.275     State what the contract      AMENDMENT NUMBER 03                    IQVIA RDS INC
           or lease is for and the                                             F/K/A QUINTILES INC
           nature of the debtor’s                                              PO BOX 601070
           interest                                                            CHARLOTTE, NC 28260-1070

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.276     State what the contract      CONSULTING AGREEMENT (INCLUDING        ITTY, SUJIT, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O RETINAL CONSULTANTS OF ARIZONA
           nature of the debtor’s       THERETO)                               1101 E MISSOURI AVE
           interest                                                            PHOENIX, AZ 85014

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.277     State what the contract      CONSULTING AGREEMENT (INCLUDING        JASTI, BHASKARA R, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O PACIFIC PHARAMCEUTICAL CONSULTING
           nature of the debtor’s       THERETO)                               3513 GLENEAGLES DR
           interest                                                            STOCKTON, CA 95219

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.278     State what the contract      CLINICAL TRIAL AGREEMENT               JEAN BROWN ASSOCIATES INC
           or lease is for and the      AMENDMENT #1                           D/B/A JEAN BROWN RESEARCH
           nature of the debtor’s                                              ATTN MARY MOWER, VP/CFO
           interest                                                            1045 EAST 3900 SOUTH
                                                                               SALT LAKE CITY, UT 84124
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.279     State what the contract      CONSULTING AGREEMENT (INCLUDING        JEFFERS, KATE D, PHARMD BCOP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UC HEALTH-MEMORIAL HOSPITAL
           nature of the debtor’s       THERETO)                               1400 E BOULDER ST
           interest                                                            COLORADO SPRINGS, CO 80909

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.280     State what the contract      BUDGETARY QUOTATION                    JET PULVERIZER CO, THE
           or lease is for and the                                             1255 N CHURCH ST
           nature of the debtor’s                                              MOORESTOWN, NJ 08057
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 47 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    86 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.281     State what the contract      SALES PURCHASE ORDER                   JET PULVERIZER CO, THE
           or lease is for and the                                             1255 N CHURCH ST
           nature of the debtor’s                                              MOORESTOWN, NJ 08057
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.282     State what the contract      INSTITUTIONAL CLINICAL TRIAL           JOHNS HOPKINS UNIVERSITY, THE
           or lease is for and the      AGREEMENT                              ATTN ANN SCHEIMANN, MD, MBA, CMSC 2-116
           nature of the debtor’s                                              600 N WOLFE ST
           interest                                                            BALTIMORE, MD 21287

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.283     State what the contract      INSTITUTIONAL CLINICAL TRIAL           JOHNS HOPKINS UNIVERSITY, THE
           or lease is for and the      AGREEMENT                              ATTN MICHAEL B. AMEY, SR ASSOCIATE DEAN, RESEARCH
           nature of the debtor’s                                              AFFAIRS
           interest                                                            733 NORTH BROADWAY, STE 117
                                                                               BALTIMORE, MD 21205
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.284     State what the contract      INSTITUTION CLINICAL TRIAL             JOHNS HOPKINS UNIVERSITY, THE
           or lease is for and the      AGREEMENT                              SCHOOL OF MEDICINE, RESEARCH ADMIN
           nature of the debtor’s                                              ATTN MICHAEL ARNEY, SR ASSSOC DEAN
           interest                                                            733 N BROADWAY, STE 117
                                                                               BALTIMORE, MD 21205
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.285     State what the contract      INSTITUTION CLINICAL TRIAL             JOHNS HOPKINS UNIVERSITY, THE
           or lease is for and the      AGREEMENT                              SCHOOL OF MEDICINE, RESEARCH ADMIN
           nature of the debtor’s                                              ATTN MICHAEL ARNEY, SR ASSSOC DEAN
           interest                                                            733 N BROADWAY, STE 117
                                                                               BALTIMORE, MD 21205
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.286     State what the contract      CONSULTING AGREEMENT (INCLUDING        JONES, REESE, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           280 MADRONA AVE
           nature of the debtor’s       THERETO)                               BELVEDERE, CA 94920
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 48 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    87 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.287     State what the contract      CONSULTING AGREEMENT (INCLUDING        JOSEPH, RICHARD W, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1515 HOLCOMBE BLVD
           nature of the debtor’s       THERETO)                               HOUSTON, TX 11030
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.288     State what the contract      CONSULTING AGREEMENT (INCLUDING        JUSTRAS-ASWAD, DIDIER
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           CENTRE HOSPITAL D L'UNIVERSITE
           nature of the debtor’s       THERETO)                               DE MONTREAL
           interest                                                            3840 ST URBAIN ST
                                                                               MONTREAL, QC
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.289     State what the contract      CONSULTING AGREEMENT (INCLUDING        KACHADOURIAN, ANISE, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           2333 MORRIS AVE, STE A 121
           nature of the debtor’s       THERETO)                               UNION, NJ 07083
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.290     State what the contract      CONSULTING AGREEMENT (INCLUDING        KACHNIC, LISA, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           VANDERBILT UNIVERSITY MED CTR
           nature of the debtor’s       THERETO)                               2220 PIERCE AVE, STE B1034A
           interest                                                            NASHVILLE, TN 37232

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.291     State what the contract      CONSULTING AGREEMENT (INCLUDING        KAMAL, ARIF, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           210 GRADUATE CT
           nature of the debtor’s       THERETO)                               DURHAM, NC 27713
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.292     State what the contract      CONSULTING AGREEMENT (INCLUDING        KARIMI, MISAGH, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           35 ROLLING GREEN
           nature of the debtor’s       THERETO)                               IRVINE, CA 92620
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 49 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    88 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.293     State what the contract      CONSULTING AGREEMENT (INCLUDING        KERRIGAN, JACK, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O PHOENIX CHILDREN'S HOSPITAL
           nature of the debtor’s       THERETO)                               1919 E THOMAS RD,
           interest                                                            AMBULATORY BLDG, 3RD FL
                                                                               PHOENIX, AZ 85016
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.294     State what the contract      MASTER SERVICES AGREEMENT              KEYSTONE BIOANALYTICAL INC
           or lease is for and the                                             ATTN ALLAN XU, PHD, PRESIDENT
           nature of the debtor’s                                              501 DICKERSON RD
           interest                                                            NORTH WALES, PA 19454

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.295     State what the contract      PROJECT PROPOSAL NUMBER                KEYSTONE BIOANALYTICAL INC
           or lease is for and the      Q180417INSYS                           ATTN ALLAN XU, PHD, PRESIDENT
           nature of the debtor’s                                              501 DICKERSON RD
           interest                                                            NORTH WALES, PA 19454

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.296     State what the contract      PROJECT PROPOSAL NUMBER                KEYSTONE BIOANALYTICAL INC
           or lease is for and the      Q180425INSYS                           ATTN ALLAN XU, PHD, PRESIDENT
           nature of the debtor’s                                              501 DICKERSON RD
           interest                                                            NORTH WALES, PA 19454

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.297     State what the contract      CONSULTING AGREEMENT (INCLUDING        KIM, RICHARD, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           12902 MAGNOLIA DR
           nature of the debtor’s       THERETO)                               TAMPA, FL 33612
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.298     State what the contract      CLINICAL TRIAL AGREEMENT               KLETTER, GAD, MD
           or lease is for and the                                             MULTICARE HEALTH SYSTEM
           nature of the debtor’s                                              314 MARTIN LUTHER KING JR WAY, STE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 50 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    89 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.299     State what the contract      CONSULTING AGREEMENT (INCLUDING        KLUEPPELBERG, HORST UWE, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           BANNER MD ANDERSON CANCER CENTER
           nature of the debtor’s       THERETO)                               2946 E BANNER GATEWAY DR
           interest                                                            GILBERT, AZ 85234

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.300     State what the contract      CONSULTING AGREEMENT (INCLUDING        KOHRMAN, MICHAEL, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           215 W BOWERY ST
           nature of the debtor’s       THERETO)                               AKRON, OH 44308
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.301     State what the contract      CONSULTING AGREEMENT (INCLUDING        KOVAC, ANTHONY L, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O UNIVERSITY OF KANSAS
           nature of the debtor’s       THERETO)                               MS 1034
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.302     State what the contract      CONSULTING AGREEMENT (INCLUDING        KRAMER CONSULTING LLC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN WILLIAM G KRAMER, PHD
           nature of the debtor’s       THERETO)                               14313 OUTPOST WAY
           interest                                                            NORTH POTOMAC, MD 20878

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.303     State what the contract      CONSULTING AGREEMENT (INCLUDING        KRIVITSKY, BORIS, DO
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           10620 PARK RD, STE 208
           nature of the debtor’s       THERETO)                               CHARLOTTE, NC 28210
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.304     State what the contract      CONSULTING AGREEMENT (INCLUDING        KURTH, MATTHIAS C, MD, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           7225 RUE DE ROARK
           nature of the debtor’s       THERETO)                               LA JOLLA, CA 92037
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 51 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    90 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.305     State what the contract      CONSULTING AGREEMENT (INCLUDING        LAL, RITU, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1123 STANDFORD AVE
           nature of the debtor’s       THERETO)                               PALO ALTO, CA 94306
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.306     State what the contract      STATEMENT OF AGREEMENT                 LAUKAITIS, CHRISTINA MC
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.307     State what the contract      CONSULTING AGREEMENT (INCLUDING        LD & D CONSULTING LLC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN WALTER LING, MD
           nature of the debtor’s       THERETO)                               16556 PARK LANE CIR
           interest                                                            LOS ANGELES, CA 90049

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.308     State what the contract      CLINICAL TRIAL AGREEMENT               LE BONHEUR CHILDRENS HOSPITAL FOUNDATION
           or lease is for and the                                             ATTN SHEON LYNCH, ADMIN DIRECTOR
           nature of the debtor’s                                              50 N DUNLAP
           interest                                                            MEMPHIS, TN 38103

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.309     State what the contract      AGREEMENT FOR EXPANDED ACCESS          LE BONHEUR CHILDRENS HOSPITAL FOUNDATION
           or lease is for and the      PROGRAM                                ATTN SHEON P LYNCH
           nature of the debtor’s                                              50 N DUNLAP, STE 471R
           interest                                                            MEMPHIS, TN 38103

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.310     State what the contract      AGREEMENT FOR EXPANDED ACCESS          LE BONHEUR CHILDRENS HOSPITAL FOUNDATION
           or lease is for and the      PROGRAM                                C/O METHODIST LE BONHEUR HEALTHCARE
           nature of the debtor’s                                              ATTN CHIEF LEGAL OFFICER
           interest                                                            1211 UNION AVE, STE 700
                                                                               MEMPHIS, TN 38105
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 52 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    91 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.311     State what the contract      INSTITUTION/INVESTIGATOR               LE BONHEUR CHILDRENS HOSPITAL FOUNDATION
           or lease is for and the      STATEMENT OF AGREEMENT                 O/B/O LE BONHEUR CHILDREN'S HOSPITAL
           nature of the debtor’s                                              ATTN SHEON P LYNCH, EXEC DIR CFRI
           interest                                                            848 ADAMS AVE
                                                                               MEMPHIS, TN 38103
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.312     State what the contract      INSTITUTION/INVESTIGATOR               LE BONHEUR CHILDREN'S HOSPITAL FOUNDATION
           or lease is for and the      STATEMENT OF AGREEMENT                 O/B/O LE BONHEUR CHILDREN'S HOSPITAL
           nature of the debtor’s                                              ATTN SHEON P LYNCH, EXEC DIR CFRI
           interest                                                            848 ADAMS AVE
                                                                               MEMPHIS, TN 38103
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.313     State what the contract      CLINICAL TRIAL AGREEMENT               LE BONHEUR CHILDRENS HOSPITAL FOUNDATION
           or lease is for and the                                             O/B/O METHODIST HEALTHCARE-MEMPHIS HOSP
           nature of the debtor’s                                              ATTN CHIEF LEGAL OFFICER
           interest                                                            1211 UNION AVE, STE 700
                                                                               MEMPHIS, TN 38104
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.314     State what the contract      CLINICAL TRIAL AGREEMENT               LE BONHEUR CHILDRENS HOSPITAL FOUNDATION
           or lease is for and the                                             O/B/O METHODIST HEALTHCARE-MEMPHIS HOSP
           nature of the debtor’s                                              ATTN SHEON P LYNCH
           interest                                                            50 N DUNLAP, STE 471R
                                                                               MEMPHIS, TN 38103
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.315     State what the contract      INDEPENDENT CONSULTANT                 LEE, DEBORAH, MD PHD
           or lease is for and the      AGREEMENT                              1717 ALA WAI BLVD, #1606
           nature of the debtor’s                                              HONOLULU, HI 96815
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.316     State what the contract      CLINICAL TRIAL AGREEMENT               LEIMAN, DAVID, MD
           or lease is for and the                                             HD RESEARCH CORPORATION
           nature of the debtor’s                                              5108 VALERIE ST
           interest                                                            BELLAIRE, TX 77401

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 53 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    92 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.317     State what the contract      LEASE AGREEMENT NO.35                  LEPEL CORPORATION
           or lease is for and the                                             ATTN DIANNE MUELLER, REGIONAL SALES MGR
           nature of the debtor’s                                              W227 N937 WESMOUND DR
           interest                                                            WAUKESHA, WI 53186

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.318     State what the contract      CONSULTING AGREEMENT (INCLUDING        LESSER, GLENN, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1 MEDICAL CENTER BLVD
           nature of the debtor’s       THERETO)                               WINSTON-SALEM, NC 27157
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.319     State what the contract      CONSULTING AGREEMENT (INCLUDING        LEVENSON, JEFFREY, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ADVANCED BAY AREA MEDICAL ASSOCIATES
           nature of the debtor’s       THERETO)                               1700 66TH ST N, STE 510
           interest                                                            ST. PETERSBURG, FL 33710

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.320     State what the contract      CONSULTING AGREEMENT (INCLUDING        LEVIN, JULES
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           580 BROADWAY, STE 1010
           nature of the debtor’s       THERETO)                               NEW YORK, NY 10012
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.321     State what the contract      VIDEO EGG SERVICES DTD 11/07/2018      LIFELINES NEURODIAGNOSTIC SYSTEMS INC
           or lease is for and the                                             ATTN DAN HOPE, PRESIDENT
           nature of the debtor’s                                              411 EDWARDSVILLE RD
           interest                                                            TROY, IL 62294

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.322     State what the contract      MASTER SERVICES AGREEMENT              LIFELINES NEURODIAGNOSTIC SYSTEMS INC
           or lease is for and the                                             ATTN SIMON GRIFFIN
           nature of the debtor’s                                              411 EDWARDSVILLE RD
           interest                                                            TROY, IL 62294

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 54 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    93 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.323     State what the contract      CONSULTING AGREEMENT (INCLUDING        LIGHTFOOT, SCOTT, PAC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           5810 W BEVERLY LN
           nature of the debtor’s       THERETO)                               GLENDALE, AZ 85306
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.324     State what the contract      CONSULTING AGREEMENT (INCLUDING        LIPTON, RICHARD B, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           68 BUTTERNUT HOLLOW RD
           nature of the debtor’s       THERETO)                               GREENWICH, CT 06830
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.325     State what the contract      CONSULTING AGREEMENT (INCLUDING        LIU, JOANN, DNP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           810 SEDGEFIELD ST
           nature of the debtor’s       THERETO)                               DURHAM, NC 27705
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.326     State what the contract      CONSULTING AGREEMENT (INCLUDING        LOCKEY, RICHARD F, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           13000 BRUCE DOWNS BLVD, STE 505
           nature of the debtor’s       THERETO)                               TAMPA, FL 33613
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.327     State what the contract      AMENDED AND RESTATED MASTER            LOTUS CLINICAL RESEARCH LLC
           or lease is for and the      SERVICES AGREEMENT                     ATTN NEIL SINGLA, OWNER, MANAGING MEMBER
           nature of the debtor’s                                              100 W CALIFORNIA BLVD, UNIT 25
           interest                                                            PASADENA, CA 91105

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.328     State what the contract      AMENDS AND RESTATED MASTER             LOTUS CLINICAL RESEARCH LLC
           or lease is for and the      SERVICES AGREEMENT                     ATTN NEIL SINGLA, OWNER, MANAGING MEMBER
           nature of the debtor’s                                              100 W CALIFORNIA BLVD, UNIT 25
           interest                                                            PASADENA, CA 91105

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 55 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    94 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.329     State what the contract      CONSULTING AGREEMENT (INCLUDING        LOVECCHIO, FRANK, DO MPH FACEP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           301 WEST GEORGIA AVE
           nature of the debtor’s       THERETO)                               PHOENIX, AZ 85013
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.330     State what the contract      MASTER SERVICES AGREEMENT              LOVELACE BIOMEDICAL
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A LOVELACE RESPIRATORY RESEARCH INSTITUTE INC
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN TEST ARTICLE MANAGER
           interest                                                            KIRTLAND AIR FORCE BASE EAST, AREA Y, BLDG 9217
                                                                               ALBURQUERQUE, NM 87115
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.331     State what the contract      MASTER SERVICES AGREEMENT              LOVELACE BIOMEDICAL
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A LOVELACE RESPIRATORY RESEARCH INSTITUTE INC
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN TEST ARTICLE MANAGER
           interest                                                            KIRTLAND AIR FORCE BASE EAST, AREA Y, BLDG 9217
                                                                               ALBURQUERQUE, NM 87115
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.332     State what the contract      MASTER SERVICES AGREEMENT              LOVELACE BIOMEDICAL
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A LOVELACE RESPIRATORY RESEARCH INSTITUTE INC
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN TEST ARTICLE MANAGER
           interest                                                            KIRTLAND AIR FORCE BASE EAST, AREA Y, BLDG 9217
                                                                               ALBURQUERQUE, NM 87115
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.333     State what the contract      CONSULTING AGREEMENT (INCLUDING        LUCKETT, JAMES, JR, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           2020 E OAKLAND PARK BLVD
           nature of the debtor’s       THERETO)                               FORT LAUDERDALE, FL 33306
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.334     State what the contract      CONSULTING AGREEMENT (INCLUDING        MANZARDO, ANN, PHD, MSCR
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           DEPT OF PSYCHIATRY & BEHAVIORAL SCIENCES
           nature of the debtor’s       THERETO)                               UNIVERSITY OF KANSAS MEDICAL CTR
           interest                                                            3901 RAINBOW BLVD, MAIL STOP 4015
                                                                               KANSAS CITY, KS 66160
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 56 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    95 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.335     State what the contract      CONSULTING AGREEMENT (INCLUDING        MAPLE HEALTH CROUP LLC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN RACHEL BECKERMAN
           nature of the debtor’s       THERETO)                               200 VESEY ST, 24TH FL
           interest                                                            NEW YORK, NY 10281

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.336     State what the contract      CONSULTING AGREEMENT (INCLUDING        MARIANO, DEAN J, DO
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           17 HICKORY LN
           nature of the debtor’s       THERETO)                               WEST HARTFORD, CT 06107
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.337     State what the contract      CONSULTING AGREEMENT (INCLUDING        MARTIN, PAUL
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           107 GALER ST
           nature of the debtor’s       THERETO)                               SEATTLE, WA 98109
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.338     State what the contract      CONSULTING AGREEMENT (INCLUDING        MAY, MEGAN, PHARMD BCOP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3809 HORSEMINT TRAIL
           nature of the debtor’s       THERETO)                               LEXINGTON, KY 40509
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.339     State what the contract      CONSULTING AGREEMENT (INCLUDING        MAYO FOUNDATION FOR MEDICAL EDUCATION
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           AND RESARCH
           nature of the debtor’s       THERETO)                               ATTN JULIE C JOHNSON
           interest                                                            200 FIRST ST SW
                                                                               ROCHESTER, MN 55905
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.340     State what the contract      CONSULTING AGREEMENT (INCLUDING        MCBRIDE WILLIAM H, PHD, DSC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           11000 KIMROSS AVE, STE 200
           nature of the debtor’s       THERETO)                               LOS ANGELES, CA 90095
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 57 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    96 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.341     State what the contract      CONSULTING AGREEMENT (INCLUDING        MCGOWAN, JOSEPH, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           NORTH SHORE UNIVERSITY HOSPITAL
           nature of the debtor’s       THERETO)                               400 COMMUNITY DR
           interest                                                            MANHASSET, NY 11030

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.342     State what the contract      CONSULTING AGREEMENT (INCLUDING        MCRAE-CLARK, AIMEE L, PHARMD, BCPP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           125 DOUGHTY STREET, STE 190
           nature of the debtor’s       THERETO)                               CHARLESTON, SC 29403
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.343     State what the contract      CONSULTING AGREEMENT (INCLUDING        MEDICAL COLLEGE OF WISCONSIN INC, THE
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN APRIL A HAVERTY, DIR GRANTS & CO
           nature of the debtor’s       THERETO)                               8701 WATERTOWN PLANK RD
           interest                                                            MILWAUKEE, WI 53226

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.344     State what the contract      PRE CLINICAL RESEARCH AGREEMENT        MEDICAL COLLEGE OF WISCONSIN INC, THE
           or lease is for and the                                             ATTN APRIL A HAVERTY, DIR GRANTS & CO
           nature of the debtor’s                                              8701 WATERTOWN PLANK RD
           interest                                                            MILWAUKEE, WI 53226

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.345     State what the contract      CONSULTING AGREEMENT (INCLUDING        MEDICAL COLLEGE OF WISCONSIN, THE
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN JANET RADER, MD
           nature of the debtor’s       THERETO)                               9200 W WISCONSIN AVE
           interest                                                            MILWAUKEE, WI 53226

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.346     State what the contract      APPLICATION FORM - NEW GROUP           MEDICINES EVALUATION BOARD
           or lease is for and the      ACCOUNT                                PO BOX 8275
           nature of the debtor’s                                              3503 RG UTRECHT
           interest                                                            THE NETHERLANDS

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 58 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    97 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.347     State what the contract      ASSIGNMENT AGREEMENT                   MEDTHINK SCICOM INC
           or lease is for and the                                             ATTN ED LEON, DIR ACCT SERVICES
           nature of the debtor’s                                              3301 BENSON DR, STE 400
           interest                                                            RALEIGH, NC 27609

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.348     State what the contract      CONSULTING AGREEMENT (INCLUDING        MEHTA, MINESH, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           DIRECTOR & CHIEF OF RADIATION ONCOLOGY
           nature of the debtor’s       THERETO)                               MIAMI CANCER INSTITUTE BAPTIST HEALTH
           interest                                                            1575 SAN IGNACIO AVE, STE 100
                                                                               CORAL GABLES, FL 33146
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.349     State what the contract      CONSULTING AGREEMENT (INCLUDING        MEHTA, NEEL, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1320 YORK AVE, APT 35G
           nature of the debtor’s       THERETO)                               NEW YORK, NY 10021
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.350     State what the contract      CONSULTING AGREEMENT (INCLUDING        MEKHAIL, TAREK, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           2501 N ORANGE AVE, STE 689
           nature of the debtor’s       THERETO)                               ORLANDO, FL 32804
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.351     State what the contract      CLINICAL TRIAL AGREEMENT               METHODIST LE BONHEUR HEALTHCARE
           or lease is for and the                                             ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s                                              1211 UNION AVE, STE 700
           interest                                                            MEMPHIS, TN 38104

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.352     State what the contract      CONSULTING AGREEMENT (INCLUDING        MICHNA, EDWARD, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           850 BOYLSTON ST, STE 320
           nature of the debtor’s       THERETO)                               CHESTNUT HILL, MA 02467
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 59 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    98 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.353     State what the contract      CONSULTING AGREEMENT (INCLUDING        MILLER, DAVID, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O UNIVERSITY OF TX SW MEDICAL CENTER
           nature of the debtor’s       THERETO)                               5323 HARRY HINES BLVD
           interest                                                            DALLAS, TX 75390

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.354     State what the contract      UNIFORM CONSUL TING TERMS AND          MILLER, DAVID, MD
           or lease is for and the      CONDITIONS                             C/O UNIVERSITY OF TX SW MEDICAL CENTER
           nature of the debtor’s                                              5323 HARRY HINES BLVD
           interest                                                            DALLAS, TX 75390

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.355     State what the contract      CONSULTING AGREEMENT (INCLUDING        MILLER, IAN O'NEIL, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3200 SW 60TH CT, STE 302
           nature of the debtor’s       THERETO)                               MIAMI, FL 33155
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.356     State what the contract      CONSULTING AGREEMENT (INCLUDING        MONK, BRADLEY, MD, CEO
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O UNIVERSITY CANCER ASSOCIATES INC
           nature of the debtor’s       THERETO)                               7175 E CAMELBACK RD, UNIT 1105
           interest                                                            SCOTTSDALE, AZ 85251

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.357     State what the contract      CONSULTING AGREEMENT (INCLUDING        MONTGOMERY, STEPHEN B, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           15495 LAUREL GROVE DR
           nature of the debtor’s       THERETO)                               ALPHARETTA, GA 30004
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.358     State what the contract      CONSULTING AGREEMENT (INCLUDING        MULKA, LAURA, MSN
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN LURA MULKA, APRN
           nature of the debtor’s       THERETO)                               74 HILLSIDE DR
           interest                                                            ELLINGTON, CT 06029

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 60 of 121
 Debtor                     Case 19-11292-JTD
           Insys Development Company, Inc.                 Doc 367       Filed 07/30/19           Page
                                                                               Case number (if known)    99 of
                                                                                                      19-11294    161
                                                                                                               (KG)
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.359     State what the contract      AGREEMENT FOR EXPANDED ACCESS          MULTICARE HEALTH SYSTEM
           or lease is for and the      PROGRAM                                ATTN ANNE REEDY, EXEC DIRECTOR
           nature of the debtor’s                                              315 MARTIN LUTHER KING JR WAY
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.360     State what the contract      CLINICAL TRIAL AGREEMENT               MULTICARE HEALTH SYSTEM
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN GAD KLETTER MD
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, SUITE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.361     State what the contract      CLINICAL TRIAL AGREEMENT               MULTICARE HEALTH SYSTEM
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN GAD KLETTER, MD
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, STE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.362     State what the contract      CLINICAL TRIAL AGREEMENT               MULTICARE HEALTH SYSTEM
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN SACIE REBAR
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, SUITE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.363     State what the contract      CLINICAL TRIAL AGREEMENT               MULTICARE HEALTH SYSTEM
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN STACIE REBAR
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, STE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.364     State what the contract      CLINICAL TRIAL AGREEMENT               MULTICARE HEALTH SYSTEM
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN STACIE REBAR
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, STE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 61 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  100 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.365     State what the contract      CLINICAL TRIAL AGREEMENT               MULTICARE HEALTH SYSTEM
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN STACIE REBAR
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, STE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.366     State what the contract      CLINICAL TRIAL AGREEMENT               MULTICARE HEALTH SYSTEM
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN STEVEN PHILLIPS MD
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, SUITE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.367     State what the contract      CLINICAL TRIAL AGREEMENT               MULTICARE HEALTH SYSTEM
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN STEVEN PHILLIPS, MD
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, STE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.368     State what the contract      CLINICAL TRIAL AGREEMENT               MULTICARE HEALTH SYSTEM
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN STEVEN PHILLIPS, MD
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, STE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.369     State what the contract      AGREEMENT FOR EXPANDED ACCESS          MULTICARE HEALTH SYSTEM
           or lease is for and the      PROGRAM                                INSTITUTE FOR RESEARCH & INNOVATION
           nature of the debtor’s                                              ATTN STACIE REBAR, CLINICAL RESEARCH MGR
           interest                                                            314 MARTIN LUTHER KING JR WAY, STE 402
                                                                               TACOMA, WA 98405
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.370     State what the contract      AGREEMENT FOR EXPANDED ACCESS          MULTICARE HEALTH SYSTEM
           or lease is for and the      PROGRAM                                INSTITUTE FOR RESEARCH & INNOVATION
           nature of the debtor’s                                              ATTN STACIE REBAR, CLINICAL RESEARCH MGR
           interest                                                            314 MARTIN LUTHER KING JR WAY, STE 402
                                                                               TACOMA, WA 98405
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 62 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  101 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.371     State what the contract      AGREEMENT FOR EXPANDED ACCESS          MULTICARE HEALTH SYSTEM
           or lease is for and the      PROGRAM                                INSTITUTE FOR RESEARCH & INNOVATION
           nature of the debtor’s                                              ATTN STEVEN PHILLIPS, MD
           interest                                                            314 MARTIN LUTHER KING JR WAY, STE 402
                                                                               TACOMA, WA 98405
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.372     State what the contract      AGREEMENT FOR EXPANDED ACCESS          MULTICARE HEALTH SYSTEM
           or lease is for and the      PROGRAM                                INSTITUTE FOR RESEARCH & INNOVATION
           nature of the debtor’s                                              ATTN STEVEN PHILLIPS, MD
           interest                                                            314 MARTIN LUTHER KING JR WAY, STE 402
                                                                               TACOMA, WA 98405
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.373     State what the contract      LETTER INDEMNIFICATION                 MULTICARE INST FOR RESEARCH & INNOVATION
           or lease is for and the                                             ATTN STACIE REBAR, MGR CLINICAL RESEARCH
           nature of the debtor’s                                              314 MARTIN LUTHER KING JR WAY, STE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.374     State what the contract      LETTER INDEMNIFICATION                 MULTICARE INSTITUTE FOR RESEARCH
           or lease is for and the                                             AND INNOVATION
           nature of the debtor’s                                              ATTN PAUL J AMOROSO, PHYSICIAN EXECUTIVE
           interest                                                            314 MARTIN LUTHER KING JR WAY, STE 402
                                                                               TACOMA, WA 98405
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.375     State what the contract      LETTER INDEMNIFICATION                 MULTICARE INSTITUTE FOR RESEARCH
           or lease is for and the                                             AND INNOVATION
           nature of the debtor’s                                              O/B/O STEVEN PHILLIPS, MD
           interest                                                            1112 6TH AVE, STE 100
                                                                               TACOMA, WA 98405
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.376     State what the contract      LETTER INDEMNIFICATION                 MULTICARE INSTITUTE FOR RESEARCH
           or lease is for and the                                             AND INNOVATION
           nature of the debtor’s                                              O/B/O STEVEN PHILLIPS, MD
           interest                                                            1112 6TH AVE, STE 100
                                                                               TACOMA, WA 98405
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 63 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  102 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.377     State what the contract      CREDIT APPLICATION                     MYODERM
           or lease is for and the                                             328 DEKALB ST
           nature of the debtor’s                                              NORRISTOWN, PA 19401
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.378     State what the contract      CONSULTING AGREEMENT (INCLUDING        NACLERIO, ROBERT M, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           5481 S MARYLAND AVE, MC 1035
           nature of the debtor’s       THERETO)                               CHICAGO, IL 60637
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.379     State what the contract      CONSULTING AGREEMENT (INCLUDING        NALAMACHU, SRINIVAS, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           8675 COLLEGE BLVD, STE 150
           nature of the debtor’s       THERETO)                               OVERLAND PARK, KS 66210
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.380     State what the contract      CONSULTING AGREEMENT (INCLUDING        NAPLES ANESTHESIA AND PAIN ASSOCIATES
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN JOSEPH V PERGOLIZZI JR, MD
           nature of the debtor’s       THERETO)                               868 106TH AVE N
           interest                                                            NAPLES, FL 34108

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.381     State what the contract      CONSULTING AGREEMENT (INCLUDING        NAPLES ANESTHESIA AND PAIN ASSOCIATES
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN JOSEPH V PERGOLIZZI, JR, MD
           nature of the debtor’s       THERETO)                               868 106TH AVE NORTH
           interest                                                            NAPLES, FL 34108

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.382     State what the contract      CONSULTING AGREEMENT (INCLUDING        NDA CONSULTING CORP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN DANIEL D VON HOFF, PRESIDENT
           nature of the debtor’s       THERETO)                               9977 N 90TH ST, STE 110
           interest                                                            SCOTTSDALE, AZ 85258

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 64 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  103 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.383     State what the contract      CONSULTING SERVICES AGREEMENT          NELSON LABORATORIES LLC
           or lease is for and the                                             ATTN ANDREA M ARMSTRONG
           nature of the debtor’s                                              CONTRACT COMPLIANCE PARALEGAL
           interest                                                            6280 S REDWOOD RD
                                                                               SALT LAKE CITY, UT 84123
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.384     State what the contract      CONSULTING SERVICES PURCHASE           NELSON LABORATORIES LLC
           or lease is for and the      ORDER                                  ATTN ANDREA M ARMSTRONG
           nature of the debtor’s                                              CONTRACT COMPLIANCE PARALEGAL
           interest                                                            6280 S REDWOOD RD
                                                                               SALT LAKE CITY, UT 84123
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.385     State what the contract      CONSULTING SERVICES AGREEMENT          NELSON LABORATORIES LLC
           or lease is for and the                                             ATTN ANDREA M ARMSTRONG
           nature of the debtor’s                                              CONTRACT COMPLIANCE PARALEGAL
           interest                                                            PO BOX 571830
                                                                               MURRAY, UT 84157-1830
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.386     State what the contract      CONSULTING SERVICES PURCHASE           NELSON LABORATORIES LLC
           or lease is for and the      ORDER                                  ATTN ANDREA M ARMSTRONG
           nature of the debtor’s                                              CONTRACT COMPLIANCE PARALEGAL
           interest                                                            PO BOX 571830
                                                                               MURRAY, UT 84157-1830
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.387     State what the contract      MASTER SERVICE AGREEMENT               NELSON LABORATORIES LLC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN CONTRACT COMPLIANCE MGR
           nature of the debtor’s       ADDENDUMS THERETO)                     6280 S REDWOOD RD
           interest                                                            SALT LAKE CITY, UT 84123

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.388     State what the contract      QUALITY AGREEMENT                      NELSON LABORATORIES LLC
           or lease is for and the                                             ATTN JANEEN SANTAROSA
           nature of the debtor’s                                              REGULATORY SPECIALIST III
           interest                                                            6280 S REDWOOD RD
                                                                               SALT LAKE CITY, UT 84123
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 65 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  104 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.389     State what the contract      INVESTIGATOR INITIATED TRIAL           NEW YORK UNIVERSITY SCHOOL OF MEDICINE
           or lease is for and the      AGREEMENT                              O/B/O HORACIO KAUFMANN, MD
           nature of the debtor’s                                              DYSAUTONOMIA CENTER
           interest                                                            550 1ST AVE, STE 9Q
                                                                               NEW YORK, NY 10016
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.390     State what the contract      INVESTIGATOR INITIATED TRIAL           NEW YORK UNIVERSITY SCHOOL OF MEDICINE
           or lease is for and the      AGREEMENT                              O/B/O HORACIO KAUFMANN, MD
           nature of the debtor’s                                              DYSAUTONOMIA CENTER
           interest                                                            550 1ST AVE, STE 9Q
                                                                               NEW YORK, NY 10016
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.391     State what the contract      INVESTIGATOR INITIATED TRIAL           NEW YORK UNIVERSITY SCHOOL OF MEDICINE
           or lease is for and the      AGREEMENT                              REF S14-01577
           nature of the debtor’s                                              550 1ST AVE
           interest                                                            NEW YORK, NY 10016

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.392     State what the contract      INVESTIGATOR INITIATED TRIAL           NEW YORK UNIVERSITY SCHOOL OF MEDICINE
           or lease is for and the      AGREEMENT                              REF S14-01577
           nature of the debtor’s                                              550 1ST AVE
           interest                                                            NEW YORK, NY 10016

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.393     State what the contract      CONSULTING AGREEMENT (INCLUDING        NEWTON, THOMAS F, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O BAYLOR COLLEGE OF MEDICINE
           nature of the debtor’s       THERETO)                               VETERANS AFFAIRS MEDICAL CENTER
           interest                                                            RM VAMC-6C-26
                                                                               HOUSTON, TX 77030
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.394     State what the contract      PROPOSAL NO. 17-01-0107-R1 DTD         NITTO AVECIA PHARMA SERVICES INC
           or lease is for and the      5/11/2017                              ATTN ARYO NIKOPOUR, SVP,
           nature of the debtor’s                                              10 VANDERBILT
           interest                                                            IRVINE, CA 92618

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 66 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  105 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.395     State what the contract      AMENDMENT TO THE CLINICAL TRIAL        NW FL CLINICAL RESEARCH GROUP LLC
           or lease is for and the      AGREEMENT DTD 1/7/2016                 ATTN GENEI BOUGHER, VP
           nature of the debtor’s                                              400 GULF BREEZE PKWY, STE 203
           interest                                                            GULF BREEZE, FL 32561

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.396     State what the contract      CONSULTING AGREEMENT (INCLUDING        OCEAN ALLYSON, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN ASSOCIATE PROFESSOR OF MEDICINE
           nature of the debtor’s       THERETO)                               1305 YORK AVE, 12TH FL
           interest                                                            NEW YORK, NY 10021

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.397     State what the contract      INDEPENDENT CONSULTANT                 OH, DOORMAN ALEXANDER
           or lease is for and the      AGREEMENT                              9825 MIRA LEE WAY, #32414
           nature of the debtor’s                                              SAN DIEGO, CA 92126
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.398     State what the contract      CONSULTING AGREEMENT (INCLUDING        OHIO STATE UNIV WEXNER MEDICAL CENTER
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN STEVEN DEVINE, PROFESSOR
           nature of the debtor’s       THERETO)                               410 W 10TH AVE
           interest                                                            COLUMBUS, OH 43210

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.399     State what the contract      CONSULTING AGREEMENT (INCLUDING        ONO, MARK K, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           6217 E QUARTZ MOUNTAIN RD
           nature of the debtor’s       THERETO)                               PARADISE VALLEY, AZ 85253
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.400     State what the contract      CLINICAL TRIAL AGREEMENT               OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN CLINICAL TRIALS OFFICE
           nature of the debtor’s       ADDENDUMS THERETO)                     3181 SW SAM JACKSON PARK RD
           interest                                                            MC SN4N
                                                                               PORTLAND, OR 97239
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 67 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  106 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.401     State what the contract      CLINICAL TRIAL AGREEMENT               OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN CLINICAL TRIALS OFFICE, CONTRACTING
           nature of the debtor’s       ADDENDUMS THERETO)                     3181 SW SAM JACKSON PARK RD
           interest                                                            MC SN4N
                                                                               PORTLAND, OR 97239
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.402     State what the contract      CLINICAL TRIAL AGREEMENT               OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN COLIN ROBERTS, MD
           nature of the debtor’s       ADDENDUMS THERETO)                     3181 SW SAM JACKSON PARK RD
           interest                                                            MC L585
                                                                               PORTLAND, OR 97239
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.403     State what the contract      CLINICAL TRIAL AGREEMENT               OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN COLIN ROBERTS, MD
           nature of the debtor’s       ADDENDUMS THERETO)                     3181 SW SAM JACKSON PARK RD
           interest                                                            PORTLAND, OR 97239

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.404     State what the contract      AGREEMENT FOR EXPANDED ACCESS          OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      PROGRAM                                ATTN COLIN ROBERTS, MD
           nature of the debtor’s                                              3181 SW SAM JACKSON PARK RD, CDRCP
           interest                                                            PORTLAND, OR 97239

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.405     State what the contract      LETTER OF AUTHORIZATION                OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the                                             ATTN JACQUELINE BROWN, JD
           nature of the debtor’s                                              3181 SW SAM JACKSON PARK RD
           interest                                                            PORTLAND, OR 97239

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.406     State what the contract      LETTER OF AUTHORIZATION                OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the                                             ATTN JACQUELINE BROWN, JD
           nature of the debtor’s                                              3181 SW SAM JACKSON PARK RD
           interest                                                            PORTLAND, OR 97239

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 68 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  107 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.407     State what the contract      AGREEMENT FOR EXPANDED ACCESS          OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      PROGRAM                                ATTN MGR, CLINICAL TRIALS OFFICE
           nature of the debtor’s                                              3181 SW SAM JACKSON PARK RD, SN4N
           interest                                                            PORTLAND, OR 97239

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.408     State what the contract      CLINICAL TRIAL AGREEMENT               OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN OFFICE OF GENERAL COUNSEL
           nature of the debtor’s       ADDENDUMS THERETO)                     3181 SW SAM JACKSON PARK RD
           interest                                                            MC L585
                                                                               PORTLAND, OR 97239
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.409     State what the contract      CLINICAL TRIAL AGREEMENT               OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN OFFICE OF GENERAL COUNSEL
           nature of the debtor’s       ADDENDUMS THERETO)                     3181 SW SAM JACKSON PARK RD
           interest                                                            MC L585
                                                                               PORTLAND, OR 97239
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.410     State what the contract      CLINICAL TRIAL AGREEMENT               OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN OFFICE OF GENERAL COUNSEL
           nature of the debtor’s       ADDENDUMS THERETO)                     3181 SW SAM JACKSON PARK RD
           interest                                                            MC L585
                                                                               PORTLAND, OR 97239
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.411     State what the contract      AGREEMENT FOR EXPANDED ACCESS          OREGON HEALTH & SCIENCE UNIVERSITY
           or lease is for and the      PROGRAM                                ATTN OFFICE OF GENRAL COUNSEL
           nature of the debtor’s                                              3181 SW SAM JACKSON PARK RD, L585
           interest                                                            PORTLAND, OR 97239

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.412     State what the contract      CONSULTING AGREEMENT (INCLUDING        OSTERBERG, ROBERT E, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           5904 MT EAGLE DR, APT 214
           nature of the debtor’s       THERETO)                               ALEXANDRIA, VA 22303
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 69 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  108 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.413     State what the contract      QUALITY AGREEMENT                      PACKAGING COORDINATORS LLC
           or lease is for and the                                             D/B/A PCI OF PHILADELPHIA
           nature of the debtor’s                                              ATTN MARK BURKE
           interest                                                            3001 RED LION RD
                                                                               PHILADELPHIA, PA 19114
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.414     State what the contract      QUALITY AGREEMENT                      PACKAGING COORDINATORS LLC
           or lease is for and the                                             D/B/A PCI OF PHILADELPHIA
           nature of the debtor’s                                              ATTN MARK BURKE
           interest                                                            3001 RED LION RD
                                                                               PHILADELPHIA, PA 19114
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.415     State what the contract      CONSULTING AGREEMENT (INCLUDING        PARSAD, SANDEEP D, PHARMD BCOP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ASST DIRECTOR OF PHARMACY
           nature of the debtor’s       THERETO)                               UNIVERSITY OF CHICAGO MEDICINE
           interest                                                            5841 S MARYLAND AVE
                                                                               CHICAGO, IL 60637
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.416     State what the contract      CONSULTING AGREEMENT (INCLUDING        PERGOLIZZI, JOSEPH V, JR, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           868 106TH AVE NORTH
           nature of the debtor’s       THERETO)                               NAPLES, FL 34108
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.417     State what the contract      CONSULTING AGREEMENT (INCLUDING        PERSINGER ADAMS, RASHEDA, NP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           6317 HALSTED AVE
           nature of the debtor’s       THERETO)                               CAPITAL HEIGHTS, MD 20743
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.418     State what the contract      CONSULTING AGREEMENT (INCLUDING        PHARMA DATA ASSOCIATES LLC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN CHAO WANG, PRESIDENT
           nature of the debtor’s       THERETO)                               200 CENTENNIAL AVE, STE 200
           interest                                                            PISCATAWAY, NJ 08854

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 70 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  109 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.419     State what the contract      CONSULTING AGREEMENT (INCLUDING        PHARMA DATA ASSOCIATES LLC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN CHAO WANG, PRESIDENT
           nature of the debtor’s       THERETO)                               200 CENTENNIAL AVE, STE 200
           interest                                                            PISCATAWAY, NJ 08854

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.420     State what the contract      TASK ORDER #4 INS011-17-113            PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the                                             ATTN CHARLES H. MUNN, JR,
           nature of the debtor’s                                              4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.421     State what the contract      CLINICAL TRIAL AGREEMENT               PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN CLINICAL OPS - SITE CONTRACTS DEPT
           nature of the debtor’s       ADDENDUMS THERETO)                     4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.422     State what the contract      CLINICAL TRIAL AGREEMENT               PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN CLINICAL OPS-CLINICAL SITE CONTRACT
           nature of the debtor’s       ADDENDUMS THERETO)                     4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.423     State what the contract      CLINICAL TRIAL AGREEMENT               PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN CLINICAL OPS-CLINICAL SITE CONTRACT
           nature of the debtor’s       ADDENDUMS THERETO)                     4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.424     State what the contract      CLINICAL TRIAL AGREEMENT               PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN DIRECTOR OF LEGAL AFFAIRS
           nature of the debtor’s       ADDENDUMS THERETO)                     4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 71 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  110 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.425     State what the contract      FACILITY USE AGREEMENT                 PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the                                             ATTN DIRECTOR OF LEGAL AFFAIRS
           nature of the debtor’s                                              4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.426     State what the contract      TASK ORDER #2 INS011-17-103            PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the                                             ATTN MICHAEL WOLFGANG, VP OF FINANCE
           nature of the debtor’s                                              4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.427     State what the contract      TASK ORDER #2; AMENDMENT #1            PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the      INS011-17-103                          ATTN MICHAEL WOLFGANG, VP OF FINANCE
           nature of the debtor’s                                              4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.428     State what the contract      TASK ORDER #3 INS011-16-082            PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the                                             ATTN MICHAEL WOLFGANG, VP OF FINANCE
           nature of the debtor’s                                              4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.429     State what the contract      LETTER OF INTENT (INCLUDING ANY        PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the      AMENDMENTS AND ADDENDUMS               ATTN VICE PRESIDENT OF LEGAL AFFAIRS
           nature of the debtor’s       THERETO)                               4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.430     State what the contract      LETTER OF INTENT (INCLUDING ANY        PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the      AMENDMENTS AND ADDENDUMS               ATTN VICE PRESIDENT OF LEGAL AFFAIRS
           nature of the debtor’s       THERETO)                               4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 72 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  111 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.431     State what the contract      LETTER OF INTENT RE: PROTOCOL          PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the      WRITING (INCLUDING ANY                 ATTN VICE PRESIDENT OF LEGAL AFFAIRS
           nature of the debtor’s       AMENDMENTS AND ADDENDUMS               4130 PARKLAKE AVE, STE 400
           interest                     THERETO)                               RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.432     State what the contract      CHANGE IN PROJECT SPECIFICATIONS       PHARMACEUTICAL RESEARCH ASSOCIATES INC
           or lease is for and the      DTD 8/25/2016                          ATTN WES ENGLE, PROJECT MANAGER
           nature of the debtor’s                                              12120 SUNSET HILLS ROAD
           interest                                                            STE 600
                                                                               RESTON, VA 20190
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.433     State what the contract      LETTER INDEMNIFICATION                 PHARMACEUTICAL RESEARCH ASSOCIATES
           or lease is for and the                                             ATTN CLINICAL OPERATIONS
           nature of the debtor’s                                              CLINICAL SITE CONTRACTS DEPT
           interest                                                            4130 PARKLAKE AVE, STE 400
                                                                               RALEIGH, NC 27612
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.434     State what the contract      LETTER INDEMNIFICATION                 PHARMACEUTICAL RESEARCH ASSOCIATES
           or lease is for and the                                             ATTN CLINICAL OPERATIONS
           nature of the debtor’s                                              CLINICAL SITE CONTRACTS DEPT
           interest                                                            4130 PARKLAKE AVE, STE 400
                                                                               RALEIGH, NC 27612
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.435     State what the contract      TASK ORDER #1 INS005-15-062            PHARMACEUTICAL RESEARCH ASSOCIATES, INC
           or lease is for and the                                             ATTN MICHAEL WOLFGANG, VP OF FINANCE
           nature of the debtor’s                                              4130 PARKLAKE AVE, STE 400
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.436     State what the contract      CLINICAL TRIAL AGREEMENT               PHILLIPS, STEVEN, MD
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          MULTICARE HEALTH SYSTEM
           nature of the debtor’s       ADDENDUMS THERETO)                     314 MARTIN LUTHER KING JR WAY, STE 402
           interest                                                            TACOMA, WA 98405

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 73 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  112 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.437     State what the contract      WORK ORDER (002)                       PINNEY ASSOCIATES INC
           or lease is for and the                                             ATTN JOE GITCHELL, PRESIDENT
           nature of the debtor’s                                              4800 MONTGOMERY LANE SUITE 400
           interest                                                            BETHESDA, MD 20814

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.438     State what the contract      ASSIGNMENT AGREEMENT                   PLAN 365 INC
           or lease is for and the                                             ATTN CAREY BARNES, PRESIDENT
           nature of the debtor’s                                              3201 GLENWOOD AVE, STE 300
           interest                                                            RALEIGH, NC 27612

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.439     State what the contract      CONSULTING AGREEMENT (INCLUDING        POLICY ANALYSIS INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN GERRY OSTER, MANAGING PARTNER
           nature of the debtor’s       THERETO)                               4 DAVIS COURT
           interest                                                            BROOKLINE, MA 02445

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.440     State what the contract      CONSULTING AGREEMENT (INCLUDING        POLICY ANALYSIS INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN SUSAN HUFFMAN
           nature of the debtor’s       THERETO)                               BUSINESS OFFICE MANAGER
           interest                                                            4 DAVIS CT
                                                                               BROOKLINE, MA 02445
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.441     State what the contract      CONSULTING AGREEMENT (INCLUDING        POLLACK, CHARLES, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O CGP CONSULTING PC
           nature of the debtor’s       THERETO)                               PO BOX 8315
           interest                                                            RANDOR, PA 19087

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.442     State what the contract      CONSULTING AGREEMENT (INCLUDING        POLLACK, MARK H, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           RUSH UNIVERSITY MEDICAL CENTER
           nature of the debtor’s       THERETO)                               DEPARTMENT OF PSYCHIATRY
           interest                                                            1645 W JACKSON BLVD
                                                                               CHICAGO, IL 60612
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 74 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  113 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.443     State what the contract      CONSULTING AGREEMENT (INCLUDING        PRACHT, LAUREL J
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           10708 EL CAPITAN CIRCLE
           nature of the debtor’s       THERETO)                               SUN CITY, AZ 85351
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.444     State what the contract      CONSULTING AGREEMENT (INCLUDING        PRASAD, HOLAVANAHALLI KESHAVA, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3730 S EASTERN AVE
           nature of the debtor’s       THERETO)                               LAS VEGAS, NV 89169
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.445     State what the contract      CONSULTING AGREEMENT (INCLUDING        PREM, SUSHIL
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           4803 W PEBBLE BEACH DR
           nature of the debtor’s       THERETO)                               WADSWORTH, IL 60083
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.446     State what the contract      CONSULTING AGREEMENT (INCLUDING        PRISM HEALTHCARE FOUNDATION
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN DAN BENNETT, MD
           nature of the debtor’s       THERETO)                               14828 W 6 AVENUE, STE 16B, RM 3
           interest                                                            GOLDEN, CO 80401

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.447     State what the contract      PROMIS TRANSLATIONS LICENSE            PROMIS HEALTH ORGANIZATION
           or lease is for and the      AGREEMENT INS011-16-085 PWS            ATTN DAVID CELLA, PHD, SECRETARY/TREAS
           nature of the debtor’s                                              2360 ORRINGTON AVE
           interest                                                            EVANSTON, IL 60201

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.448     State what the contract      CONSULTING AGREEMENT (INCLUDING        PURCELL, FAY, PA-C
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O WILLIAM H ISACOFF, MD
           nature of the debtor’s       THERETO)                               10921 WILSHIRE BLVD
           interest                                                            LOS ANGELES, CA 90024

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 75 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  114 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.449     State what the contract      CONSULTING AGREEMENT (INCLUDING        RACE, ELIZABETH, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           7777 FOREST LN, STE B-122
           nature of the debtor’s       THERETO)                               DALLAS, TX 75230
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.450     State what the contract      PRE CLINICAL RESEARCH AGREEMENT        RADER, JANET S, MD
           or lease is for and the                                             DEPT OF OBSTETRICS & GYNECOLOGY
           nature of the debtor’s                                              MEDICAL COLLEGE OF WISCONSIN
           interest                                                            9200 W WISCONSIN AVE
                                                                               MILWAUKEE, WI 53226
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.451     State what the contract      CONSULTING AGREEMENT (INCLUDING        RAFFA, ROBERT B, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3825 E DIABLO CANYON PL
           nature of the debtor’s       THERETO)                               TUCSON, AZ 85718
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.452     State what the contract      AMENDMENT TO THE CLINICAL TRIAL        RAJA, ROSHAN, DO
           or lease is for and the      AGREEMENT DTD 2/11/2016                CLINICAL RESEARCH CENTER OF NEVADA LLC
           nature of the debtor’s                                              1012 E SAHARA AVE
           interest                                                            LAS VEGAS, NV 89104

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.453     State what the contract      CONSULTING AGREEMENT (INCLUDING        RAJA, SRINIVASA, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           10 SUMMER FIELDS CT
           nature of the debtor’s       THERETO)                               LUTHERVILLE, MD 21093
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.454     State what the contract      CONSULTING AGREEMENT (INCLUDING        RAMANATHAN, RAMESH, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           8717 N 69TH ST
           nature of the debtor’s       THERETO)                               PARADISE VALLEY, AZ 85253
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 76 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  115 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.455     State what the contract      CONSULTING AGREEMENT (INCLUDING        RAUCK, DR RICHARD, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           145 KIMEL PARK DR, STE 330
           nature of the debtor’s       THERETO)                               WINSTON SALEM, NC 27103
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.456     State what the contract      CONSULTING AGREEMENT (INCLUDING        REED, MICHAEL D
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           D/B/A ACADEMIC CONSULTANTS LLC
           nature of the debtor’s       THERETO)                               75 WEST ORANGE HILL CIRCLE
           interest                                                            CHAGRIN FALLS, OH 44022

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.457     State what the contract      AGREEMENT FOR CLINICAL TRIAL           REGENTS OF THE UNIV OF CA, SD CAMPUS
           or lease is for and the      START-UP COST                          ATTN SANAZ MASHA LLM, CONTRACT OFFICER
           nature of the debtor’s                                              9500 GILMAN DRIVE, MC 0706
           interest                                                            LA JOLLA, CA 92093

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.458     State what the contract      CLINICAL TRIAL AGREEMENT               REGENTS OF THE UNIV OF CA, SF CAMPUS
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATN DIRECTOR, UCSF ICD
           nature of the debtor’s       ADDENDUMS THERETO)                     3333 CALIFORNIA ST, STE S-11
           interest                                                            SAN FRANCISCO, CA 94118

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.459     State what the contract      CONFIDENTIALITY AGREEMENT              REGENTS OF THE UNIV OF CALIFORNIA
           or lease is for and the                                             O/B/O ITS IRVINE CAMPUS
           nature of the debtor’s                                              ATTN SHABANA A DURRANI
           interest                                                            141 INNOVATION, STE 250
                                                                               IRVINE, CA 92617
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.460     State what the contract      CONSULTING AGREEMENT (INCLUDING        REGENTS OF THE UNIV OF CALIFORNIA
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           O/B/O ITS SAN DIEGO SCHOOL OF MEDICINE
           nature of the debtor’s       THERETO)                               ATTN GENE HASEGAWA
           interest                                                            9500 GILMAN DR, #0602
                                                                               LA JOLLA, CA 92093
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 77 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  116 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.461     State what the contract      CONSULTING AGREEMENT (INCLUDING        REGENTS OF THE UNIV OF CALIFORNIA
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           O/B/O ITS SAN DIEGO SCHOOL OF MEDICINE
           nature of the debtor’s       THERETO)                               ATTN GENE HASEGAWA
           interest                                                            9500 GILMAN DR, #0602
                                                                               LA JOLLA, CA 92093
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.462     State what the contract      INSTITUTION STATEMENT OF               REGENTS OF THE UNIV OF CALIFORNIA, THE
           or lease is for and the      AGREEMENT                              O/B/O ITS SAN DIEGO CAMPUS
           nature of the debtor’s                                              ATTN OCTA DIRECTOR; REF 20183561
           interest                                                            9500 GILMAN DR, MC 0706
                                                                               LA JOLLA, CA 92093
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.463     State what the contract      INSTITUTION STATEMENT OF               REGENTS OF THE UNIV OF CALIFORNIA, THE
           or lease is for and the      AGREEMENT                              O/B/O ITS SAN DIEGO CAMPUS
           nature of the debtor’s                                              ATTN OCTA DIRECTOR; REF 20183561
           interest                                                            9500 GILMAN DR, MC 0706
                                                                               LA JOLLA, CA 92093
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.464     State what the contract      EXCLUSIVE LICENSE AGREEMENT            REGENTS OF THE UNIVERSITY OF CA
           or lease is for and the                                             UCLA, OFF OF INTELLECTUAL PROP
           nature of the debtor’s                                              ATTN SR DIR OF LIC
           interest                                                            11000 KINROSS AVE, STE 200
                                                                               LOS ANGELES, CA 90095
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.465     State what the contract      INSTITUTION STATEMENT OF               REGENTS OF THE UNIVERSITY OF CALIFORNIA, THE
           or lease is for and the      AGREEMENT                              ATTN DR LYNNE BIRD
           nature of the debtor’s                                              REF OCTA 20183561
           interest                                                            9500 GILMAN DR, #0984
                                                                               LA JOLLA, CA 92093
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.466     State what the contract      INSTITUTION STATEMENT OF               REGENTS OF THE UNIVERSITY OF CALIFORNIA, THE
           or lease is for and the      AGREEMENT                              OFFICE OF CLINICAL TRIALS ADMIN
           nature of the debtor’s                                              ATTN OCTA DIRECTOR; REF 20183561
           interest                                                            9500 GILMAN DR, MC 0706
                                                                               LA JOLLA, CA 92093
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 78 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  117 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.467     State what the contract      COLLABORATIVE PRE-APPROVAL TRIAL REGENTS OF UNIV OF CA - SAN DIEGO
           or lease is for and the      AGREEMENT                        OFFICE OF CONTRACT & GRANT ADMIN
           nature of the debtor’s                                        ATTN ANN TSUENG
           interest                                                      10300 N TORREY PINES RD
                                                                         LA JOLLA, CA 92037
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.468     State what the contract      CONSULTING AGREEMENT (INCLUDING        REGENTS OF UNIV OF CALIFORNIA
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           O/B/O ITS SAN FRANCISCO CAMPUS
           nature of the debtor’s       THERETO)                               ATTN ITA OFFICE; CONTRACTS OFFICER
           interest                                                            3333 CALIFORNIA ST, STE S-11
                                                                               SAN FRANCISCO, CA 94143
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.469     State what the contract      CONSULTING AGREEMENT (INCLUDING        REGENTS OF UNIV OF CALIFORNIA
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           O/B/O MARIA ROBERTA CILIO, MD PHD
           nature of the debtor’s       THERETO)                               505 PARNASSUS AVE, M798
           interest                                                            SAN FRANCISCO, CA 94143

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.470     State what the contract      CLINICAL TRIAL AGREEMENT               REGENTS OF UNIV OF CALIFORNIA, THE
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          O/B/O ITS SAN FRANCISCO CAMPUS
           nature of the debtor’s       ADDENDUMS THERETO)                     DIRECTOR UCSF ICD
           interest                                                            3333 CALIFORNIA ST, STE S-11
                                                                               SAN FRANCISCO, CA 94143
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.471     State what the contract      CONSULTING AGREEMENT (INCLUDING        REGULATORY AND TOXICOLOGY CONSULTAN LLC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN PHILLIP A JOHNS, PRINCIPAL
           nature of the debtor’s       THERETO)                               13810 BERRYVILLE RD
           interest                                                            GERMANTOWN, MD 20874

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.472     State what the contract      PRICING AGREEMENT L# 713001.003 V1     RENAISSANCE LAKEWOOD LLC
           or lease is for and the      DTD 9/26/2018                          ATTN ERIC KANEPS, SR DIR
           nature of the debtor’s                                              1200 PACO WAY
           interest                                                            LAKEWOOD, NJ 08701

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 79 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  118 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.473     State what the contract      PRICING AGREEMENT                      RENAISSANCE LAKEWOOD LLC
           or lease is for and the                                             ATTN WILLIAM GRAHAM
           nature of the debtor’s                                              1200 PACO WAY
           interest                                                            LAKEWOOD, NJ 08701

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.474     State what the contract      PRICING AGREEMENT FOR STOPPER          RENAISSANCE LAKEWOOD LLC
           or lease is for and the      FUNNELS                                ATTN WILLIAM GRAHAM
           nature of the debtor’s                                              1200 PACO WAY
           interest                                                            LAKEWOOD, NJ 08701

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.475     State what the contract      QUALITY AGREEMENT                      RENAISSANCE LAKEWOOD LLC
           or lease is for and the                                             ATTN WILLIAM GRAHAM
           nature of the debtor’s                                              1200 PACO WAY
           interest                                                            LAKEWOOD, NJ 08701

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.476     State what the contract      QUALITY AGREEMENT                      RENAISSANCE LAKEWOOD LLC
           or lease is for and the                                             ATTN WILLIAM GRAHAM
           nature of the debtor’s                                              1200 PACO WAY
           interest                                                            LAKEWOOD, NJ 08701

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.477     State what the contract      STERILIZATION PRICING PROPOSAL         RENAISSANCE LAKEWOOD LLC
           or lease is for and the      ESTIMATE DTD 9/26/2018                 ATTN WILLIAM GRAHAM
           nature of the debtor’s                                              1200 PACO WAY
           interest                                                            LAKEWOOD, NJ 08701

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.478     State what the contract      PROTOCOL 713.012.008.00                RENAISSANCE
           or lease is for and the                                             ATTN ANN MARIE SLOWINSKI, COMMERCIAL
           nature of the debtor’s                                              C/O DPT LABORATORIES
           interest                                                            318 MCCULLOUGH AVE
                                                                               SAN ANTONIO, TX 78215
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 80 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  119 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.479     State what the contract      INDEPENDENT CONSULTANT                 RENAUD, ELENA
           or lease is for and the      AGREEMENT                              5663 W DUBLIN LN
           nature of the debtor’s                                              CHANDLER, AZ 85226
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.480     State what the contract      LICENSE AGREEMENT                      RESEARCH FOUNDATION FOR MENTAL HYGIENE
           or lease is for and the                                             ATTN ROBERT BURKE, MANAGING DIRECTOR
           nature of the debtor’s                                              150 BROADWAY, STE 301
           interest                                                            MENANDS, NY 12204

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.481     State what the contract      LICENSE AGREEMENT                      RESEARCH FOUNDATION FOR MENTAL HYGIENE
           or lease is for and the                                             NEW YORK STATE PSYCHIATRIC INSTITUTE
           nature of the debtor’s                                              ATTN KELLY POSNER, PHD
           interest                                                            1051 RIVERSIDE DR
                                                                               NEW YORK, NY 10032
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.482     State what the contract      LETTER OF INDEMNIFICATION              RIDA, WASIMA N
           or lease is for and the                                             1129 N ILLINOIS ST
           nature of the debtor’s                                              ARLINGTON, VA 22205
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.483     State what the contract      LETTER OF INDEMNIFICATION              RIDA, WASIMA N
           or lease is for and the                                             1129 N ILLINOIS ST
           nature of the debtor’s                                              ARLINGTON, VA 22205
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.484     State what the contract      CONSULTING AGREEMENT (INCLUDING        RK WOLFF SAFETY CONSULTING INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN RONALD WOLFF
           nature of the debtor’s       THERETO)                               14931 REFLECTION KEY CIRCLE, UNIT 722
           interest                                                            FORT MYERS, FL 33907

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 81 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  120 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.485     State what the contract      CONSULTING AGREEMENT (INCLUDING        ROACHE, JOHN D, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           77103 FLOYD CURL DR
           nature of the debtor’s       THERETO)                               MSC 7828
           interest                                                            SAN ANTONIO, TX 78229

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.486     State what the contract      CLINICAL TRIAL AGREEMENT               ROBERTS, COLIN, MD
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          OREGON HEALTH & SCIENCE UNIVERSITY
           nature of the debtor’s       ADDENDUMS THERETO)                     3181 SW SAM JACKSON PARK RD
           interest                                                            PORTLAND, OR 97239

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.487     State what the contract      CONSULTING AGREEMENT (INCLUDING        ROBERTS, STOCKTON, DO
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           145 MANUFACTURING ST
           nature of the debtor’s       THERETO)                               DALLAS, TX 75207
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.488     State what the contract      CONSULTING AGREEMENT (INCLUDING        ROGERS, BARBARA, CRNP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           2206 LILLIAN DRIVE
           nature of the debtor’s       THERETO)                               BENSALEM, PA 19020
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.489     State what the contract      CONSULTING AGREEMENT (INCLUDING        ROSEN-HOFFBERG REHABILITATION
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           PAIN MANAGEMENT ASSOCIATES
           nature of the debtor’s       THERETO)                               ATTN MICHAEL MAHLER, CRNP,FACP
           interest                                                            10085 RED RUN BLVD, STE 404
                                                                               OWINGS MILLS, MD 21117
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.490     State what the contract      CONSULTING AGREEMENT (INCLUDING        RUBIN, JASON, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           600 WESTAGE BUSINESS CENTER DR
           nature of the debtor’s       THERETO)                               FISHKILL, NY 12524
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 82 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  121 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.491     State what the contract      CONSULTING AGREEMENT (INCLUDING        RUDNIC, EDWARD M, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           13517 MAIDSTONE LANE
           nature of the debtor’s       THERETO)                               POTOMAC, MD 20854
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.492     State what the contract      SERVICES AGREEMENT (INCLUDING          RUTGERS THE STATE UNIVERSITY OF NJ
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           VP OF RESEARCH & ECONOMIC DEV OFFICE
           nature of the debtor’s       THERETO)                               ATTN DIR CORP CONTRACTS
           interest                                                            ASB III, 3 RUTGERS PLZ, 3RD FL
                                                                               NEW BRUNSWICK, NJ 80901
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.493     State what the contract      CONSULTING AGREEMENT (INCLUDING        SAGORSKY, SARAH, PAC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           85 HARBOUR HEIGHTS DR
           nature of the debtor’s       THERETO)                               ANNAPOLIS, MD 21401
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.494     State what the contract      CONSULTING AGREEMENT (INCLUDING        SALGANICK, JASON, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           11209 N TATUM BLVD, STE 260
           nature of the debtor’s       THERETO)                               PHOENIX, AZ 85028
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.495     State what the contract      CONSULTING AGREEMENT (INCLUDING        SAMARA, EMIL, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O PHARMAPOLARIS INT'L INC
           nature of the debtor’s       THERETO)                               44282 N EL MACERO DR
           interest                                                            DAVIS, CA 95618

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.496     State what the contract      CONSULTING AGREEMENT (INCLUDING        SAWHNEY, SUMIT, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           7431 N UNIVERSITY DR #110
           nature of the debtor’s       THERETO)                               TAMARAC, FL 33321
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 83 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  122 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.497     State what the contract      CONSULTING AGREEMENT (INCLUDING        SCHACHT, JOSEPH P, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O MEDICAL UNIVERSITY OF SOUTH CAROLINA
           nature of the debtor’s       THERETO)                               64 ALBERTA AVE
           interest                                                            CHARLESTON, SC 29403

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.498     State what the contract      CONSULTING AGREEMENT (INCLUDING        SCHEIMANN, ANN, MD MBA
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O THE JOHNS HOPKINS CHILDRENS CENTER
           nature of the debtor’s       THERETO)                               200 ORLEANS ST, CMSC 2-116
           interest                                                            BALTIMORE, MD 21287

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.499     State what the contract      INSTITUTION CLINICAL TRIAL             SCHEIMANN, ANN, MD
           or lease is for and the      AGREEMENT                              JOHN HOPKINS HOPSTIAL
           nature of the debtor’s                                              600 N WOLFE ST, CMSC 2-116
           interest                                                            BALTIMORE, MD 21205

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.500     State what the contract      INSTITUTION CLINICAL TRIAL             SCHEIMANN, ANN, MD
           or lease is for and the      AGREEMENT                              JOHN HOPKINS HOPSTIAL
           nature of the debtor’s                                              600 N WOLFE ST, CMSC 2-116
           interest                                                            BALTIMORE, MD 21205

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.501     State what the contract      CONSULTING AGREEMENT (INCLUDING        SCHNEIDER, LON S, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           10301 CRESTA DR
           nature of the debtor’s       THERETO)                               LOS ANGELES, CA 90064
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.502     State what the contract      CONSULTING AGREEMENT (INCLUDING        SCHWARTZBERG, LEE S, MD FACP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UNIVERSITY OF TN HEALTH SCIENCE CTR
           nature of the debtor’s       THERETO)                               7945 WOLF RIVER BLVD
           interest                                                            GERMANTOWN, TN 38138

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 84 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  123 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.503     State what the contract      ISTABILITY LIMS LICENSING              SCIENTEK SOFTWARE INC
           or lease is for and the      AGREEMENT                              PO BOX 323
           nature of the debtor’s                                              TUSTIN, CA 92781-0323
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.504     State what the contract      CONSULTING AGREEMENT (INCLUDING        SCLAR, DAVID ALEXANDER, BPARH PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O DA SCLAR & ASSOCIATES LLC
           nature of the debtor’s       THERETO)                               15509 N SCOTTSDALE RD, STE 4021
           interest                                                            SCOTTSDALE, AZ 85254

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.505     State what the contract      CONSULTING AGREEMENT (INCLUDING        SCOTT, JAMES D, BS MED
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           PHARMD
           nature of the debtor’s       THERETO)                               12115 VALLEYHEART DR, #3
           interest                                                            STUDIO CITY, CA 91604

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.506     State what the contract      CONSULTING AGREEMENT (INCLUDING        SCULLION, BRIDGET, PARMD, BCOP
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O DANA-FARBER CANCER INSTITUTE
           nature of the debtor’s       THERETO)                               450 BROOKLINE AVE
           interest                                                            BOSTON, MA 02215

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.507     State what the contract      CONSULTING AGREEMENT (INCLUDING        SHAH, NIKETA C, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           YALE MEDICINE
           nature of the debtor’s       THERETO)                               330 CEDAR ST, LMP 2076
           interest                                                            NEW HAVEN, CT 06510

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.508     State what the contract      MASTER SERVICES AGREEMENT FOR          SHARP CLINICAL SERVICES INC
           or lease is for and the      CLINICAL TRIAL SERVICES (INCLUDING     ATTH JOE SCOLLINS, GENERAL MANAGER
           nature of the debtor’s       ANY AMENDMENTS AND ADDENDUMS           300 KIMBERTON ROAD
           interest                     THERETO)                               PHOENIXVILLE, PA 19460

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 85 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  124 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.509     State what the contract      MASTER SERVICES AGREEMENT FOR          SHARP CLINICAL SERVICES INC
           or lease is for and the      CLINICAL TRIAL SERVICES (INCLUDING     ATTN JOE SCOLLINS, GENERAL MANAGER
           nature of the debtor’s       ANY AMENDMENTS AND ADDENDUMS           300 KIMBERTON ROAD
           interest                     THERETO)                               PHOENIXVILLE, PA 19460

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.510     State what the contract      CONSULTING AGREEMENT (INCLUDING        SHEININ, ERIC B
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           13917 BERGENFIELD DR
           nature of the debtor’s       THERETO)                               NORTH POTOMAC, MD 20878
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.511     State what the contract      AGREEMENT BETWEEN SHERATON             SHERATON WILD HORSE PASS RESORT
           or lease is for and the      GRAND PHOENIX AND INSYS                C/O HELS BRISCOE
           nature of the debtor’s       THERAPEUTICS                           ATTN MELISSA ATKINS, SR DIRECTOR
           interest                                                            4896 BARBEAU LN
                                                                               HILLIARD, OH 43026
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.512     State what the contract      CONSULTING AGREEMENT (INCLUDING        SHILYSCA INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN PAUL M ZELTZER, MD
           nature of the debtor’s       THERETO)                               5041 VALJEAN AVE
           interest                                                            ENCINO, CA 91436

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.513     State what the contract      CONSULTING AGREEMENT (INCLUDING        SHINNAR, SHLOMO, MD PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           140 TAYMIL RD
           nature of the debtor’s       THERETO)                               NEW ROCHELLE, NY 10804
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.514     State what the contract      CONSULTING AGREEMENT (INCLUDING        SHOLI, ABDALLA, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           601 PARK ST
           nature of the debtor’s       THERETO)                               HONESDALE, PA 18431
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 86 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  125 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.515     State what the contract      CONSULTING AGREEMENT (INCLUDING        SILBERSTEIN, STEPHEN, MD MMS
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           50 S 16TH ST, #4006
           nature of the debtor’s       THERETO)                               PHILADELPHIA, PA 19102
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.516     State what the contract      CONSULTING AGREEMENT (INCLUDING        SILVA, ORLANDO, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           765 CRANDON AVE
           nature of the debtor’s       THERETO)                               LAKE TOWER BLDG, APT 408
           interest                                                            KEY BISCAYNE, FL 33149

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.517     State what the contract      CONSULTING AGREEMENT (INCLUDING        SIMON, STEVEN, MD RPH
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           PHARMA CONSULTANTS KS LLC
           nature of the debtor’s       THERETO)                               11700 BROOKWOOD AVE
           interest                                                            LEAWOOD, KS 66211

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.518     State what the contract      CONSULTING AGREEMENT (INCLUDING        SIMPSON, DAVID M, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           PROFESSOR OF NEUROLOGY
           nature of the debtor’s       THERETO)                               360 E 88TH ST, 37A
           interest                                                            NEW YORK, NY 10128

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.519     State what the contract      QUALITY AGREEMENT                      SIRANE LTD
           or lease is for and the                                             EUROPEAN DEVELOPMENT CENTRE
           nature of the debtor’s                                              STAFFORD PARK 6, TELFORD
           interest                                                            SHROPSHIRE
                                                                               TELFORD TF3 3AT
           State the term remaining     UNDETERMINED                           UNITED KINGDOM
           List the contract number
           of any government
           contract

 2.520     State what the contract      CONSULTING AGREEMENT (INCLUDING        SNODGRASS, BRETT, FNC-P
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           BBS CONSULTANTS INC
           nature of the debtor’s       THERETO)                               13895 RIVER GROVE LN
           interest                                                            OLIVE BRANCH, MS 38654

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 87 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  126 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.521     State what the contract      INSTITUTION/INVESTIGATOR               ST LUKE'S REGIONAL MEDICAL CTR
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN W MARK ROBERTS MD, ADMIN CLINICAL RESEARCH
           nature of the debtor’s                                              190 EAST BANNOCK ST
           interest                                                            BOISE, ID 83712

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.522     State what the contract      INSTITUTION/INVESTIGATOR               ST LUKE'S REGIONAL MEDICAL CTR
           or lease is for and the      STATEMENT OF AGREEMENT                 FLYNN, DANIEL, MD
           nature of the debtor’s                                              190 EAST BANNOCK ST
           interest                                                            BOISE, ID 83712

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.523     State what the contract      INSTITUTION/INVESTIGATOR               ST. LUKE'S REGIONAL MEDICAL CENTER LTD
           or lease is for and the      STATEMENT OF AGREEMENT                 CLINICAL RESEARCH, SLHS
           nature of the debtor’s                                              ATTN W MARK ROBERTS, ADMIN
           interest                                                            190 E BANNOCK ST
                                                                               BOISE, ID 83712
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.524     State what the contract      INSTITUTION/INVESTIGATOR               ST. LUKE'S REGIONAL MEDICAL CENTER LTD
           or lease is for and the      STATEMENT OF AGREEMENT                 CLINICAL RESEARCH, SLHS
           nature of the debtor’s                                              ATTN W MARK ROBERTS, ADMIN
           interest                                                            190 E BANNOCK ST
                                                                               BOISE, ID 83712
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.525     State what the contract      INSTITUTION/INVESTIGATOR               ST. LUKE'S REGIONAL MEDICAL CENTER LTD
           or lease is for and the      STATEMENT OF AGREEMENT                 O/B/O DANIEL FLYNN, MD
           nature of the debtor’s                                              ST. LUKE'S CHILDREN'S ENDOCRINOLOGY
           interest                                                            125 E IDAO ST, STE 200
                                                                               BOISE, ID 83712
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.526     State what the contract      INSTITUTION/INVESTIGATOR               ST. LUKE'S REGIONAL MEDICAL CENTER LTD
           or lease is for and the      STATEMENT OF AGREEMENT                 O/B/O DANIEL FLYNN, MD
           nature of the debtor’s                                              ST. LUKE'S CHILDREN'S ENDOCRINOLOGY
           interest                                                            125 E IDAO ST, STE 200
                                                                               BOISE, ID 83712
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 88 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  127 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.527     State what the contract      CONSULTING AGREEMENT (INCLUDING        STATISITICAL OUTSOURCING SERVICES
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN STEVEN L WALFISH, PRESIDENT
           nature of the debtor’s       THERETO)                               154 GIBBS ST, #202
           interest                                                            ROCKVILLE, MD 20850

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.528     State what the contract      INDEPENDENT CONSULTANT                 STEINER, LADONNA
           or lease is for and the      AGREEMENT                              33 MICHAELA CIRCLE
           nature of the debtor’s                                              FAIRFIELD, CT 06824
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.529     State what the contract      CONSULTING AGREEMENT (INCLUDING        STONY BROOK CHILDREN'S HOSPITAL
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN SURGEY KUNKOV, MD
           nature of the debtor’s       THERETO)                               HEALTH SCIENCES CENTER
           interest                                                            LEVEL 4, RM 080, SUNY AT STONY BROOK
                                                                               STONY BROOK, NY 11794
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.530     State what the contract      CONSULTING AGREEMENT (INCLUDING        STRONG, THERESA V, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           FOUNDATION FOR PRADER WILLI RESEARCH
           nature of the debtor’s       THERETO)                               340 S LEMON AVE, #3620
           interest                                                            WALNUT, CA 91789

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.531     State what the contract      MASTER SERVICES AGREEMENT              SYNCHRONY MEDICAL COMMUNICATIONS LLC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN ROD HUGHES PHD, PRESIDENT & CEO
           nature of the debtor’s       ADDENDUMS THERETO)                     22 N CHURCH STREET
           interest                                                            WEST CHESTER, PA 19380

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.532     State what the contract      PURCHASE ORDER DTD 9/20/2018           TEN E PACKAGING SERVICES INC
           or lease is for and the                                             ATTN MATT DODGE
           nature of the debtor’s                                              1666 COUNTY RD 74
           interest                                                            NEWPORT, MN 55055

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 89 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  128 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.533     State what the contract      RESEARCH AGREEMENT NO M1702838         TEXAS A&M HEALTH SCIENCE CENTER
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A TEXAS A&M UNIVERSITY
           nature of the debtor’s       ADDENDUMS THERETO)                     301 OLD MAIN DR, STE 3104
           interest                                                             ILSB, 1260 TAMU
                                                                               COLLEGE STATION, TX 77844
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.534     State what the contract      ESTIMATE REPORT #WO-00000893 DTD       THERMAL PRODUCT SOLUTIONS
           or lease is for and the      2/24/2017                              2821 OLD RTE 15
           nature of the debtor’s                                              NEW COLUMBIA, PA 17856
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.535     State what the contract      MASTER PRECLINICAL SERVICES            TRANSLATIONAL DRUG DEVELOPMENT LLC
           or lease is for and the      AGREEMENT                              ATTN PRESIDENT & CEO
           nature of the debtor’s                                              13208 E SHEA BLVD, STE 100
           interest                                                            SCOTTSDALE, AZ 85259

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.536     State what the contract      WORK ORDER NO. 1 DTD 4/13/2016         TRANSLATIONAL DRUG DEVELOPMENT LLC
           or lease is for and the                                             ATTN STEPHEN GATELY PHD, PRESIDENT & CEO
           nature of the debtor’s                                              13208 E SHEA BLVD, STE 100
           interest                                                            SCOTTSDALE, AZ 85259

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.537     State what the contract      WORK ORDER NO. 1 DTD 4/13/2016         TRANSLATIONAL DRUG DEVELOPMENT LLC
           or lease is for and the                                             ATTN STEPHEN GATELY PHD, PRESIDENT & CEO
           nature of the debtor’s                                              13208 E SHEA BLVD, STE 100
           interest                                                            SCOTTSDALE, AZ 85259

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.538     State what the contract      WORK ORDER NO. 1 DTD 4/13/2016         TRANSLATIONAL DRUG DEVELOPMENT LLC
           or lease is for and the                                             ATTN STEPHEN GATELY PHD, PRESIDENT & CEO
           nature of the debtor’s                                              13208 E SHEA BLVD, STE 100
           interest                                                            SCOTTSDALE, AZ 85259

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 90 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  129 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.539     State what the contract      COLLABORATIVE PRE-APPROVAL TRIAL TRAUNER, DORIS, MD
           or lease is for and the      AGREEMENT                        9500 GILMAN DR, #0935
           nature of the debtor’s                                        LA JOLLA, CA 92161
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.540     State what the contract      INSTITUTION/INVESTIGATOR               TSALIKIAN, EVA, MD
           or lease is for and the      STATEMENT OF AGREEMENT                 UNIVERSITY OF IOWA HOSPITALS & CLINICS
           nature of the debtor’s                                              DEPT OF PEDIATRICS
           interest                                                            2028 BT, 601 NEWTON RD
                                                                               IOWA CITY, IA 52242
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.541     State what the contract      INSTITUTION/INVESTIGATOR               TSALIKIAN, EVA, MD
           or lease is for and the      STATEMENT OF AGREEMENT                 UNIVERSITY OF IOWA HOSPITALS & CLINICS
           nature of the debtor’s                                              DEPT OF PEDIATRICS
           interest                                                            2028 BT, 601 NEWTON RD
                                                                               IOWA CITY, IA 52242
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.542     State what the contract      AGREEMENT FOR EXPANDED ACCESS          TX SCOTTISH RITE HOSPITAL FOR CHILDREN
           or lease is for and the      PROGRAM (INCLUDING ANY                 ATTN MATT FERGUSON, RESEARCH
           nature of the debtor’s       AMENDMENTS AND ADDENDUMS               2222 WELBORN STREET
           interest                     THERETO)                               DALLAS, TX 75219

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.543     State what the contract      AGREEMENT FOR EXPANDED ACCESS          TX SCOTTISH RITE HOSPITAL FOR CHILDREN
           or lease is for and the      PROGRAM (INCLUDING ANY                 ATTN STEVEN P SPARAGANA, MD
           nature of the debtor’s       AMENDMENTS AND ADDENDUMS               2222 WELBORN STREET
           interest                     THERETO)                               DALLAS, TX 75219

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.544     State what the contract      CONSULTING AGREEMENT (INCLUDING        UDHRAIN, ASHISH, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1125 DELACHAISE ST
           nature of the debtor’s       THERETO)                               NEW ORLEANS, LA 70115
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 91 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  130 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.545     State what the contract      CONSULTING AGREEMENT (INCLUDING        UNITED BIOSOURCE LLC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN CONTRACTS DEPT
           nature of the debtor’s       THERETO)                               920 HARVEST DR, STE 200
           interest                                                            BLUE BELL, PA 19422

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.546     State what the contract      INSTITUTION STATEMENT OF               UNIV OF KANSAS MED CTR RESEARCH INST
           or lease is for and the      AGREEMENT                              ATTN JAMIE CALDWELL, EXEC DIR
           nature of the debtor’s                                              3901 RAINBOW BLVD, MS 1039
           interest                                                            KANSAS CITY, KS 66160

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.547     State what the contract      INSTITUTION/INVESTIGATOR               UNIV OF KANSAS MED CTR RESEARCH INST
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN JAMIE CALDWELL, EXEC DIR
           nature of the debtor’s                                              3901 RAINBOW BLVD, MS 1039
           interest                                                            KANSAS CITY, KS 66160

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.548     State what the contract      DOW CORNING AND XIAMETER               UNIVAR USA INC
           or lease is for and the      RESTRICTED FLUID LETTER                ATTN PHARMA BUSINESS UNIT
           nature of the debtor’s                                              2001 CONTINENTAL BLVD
           interest                                                            CHARLOTTE, NC 28273

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.549     State what the contract      INSTITUTION/INVESTIGATOR               UNIVERSITY OF IOWA, THE
           or lease is for and the      STATEMENT OF AGREEMENT                 C/O DIVISION OF SPONSORED PROGRAMS
           nature of the debtor’s                                              ATTN CONTRACTS ADMINISTRATOR
           interest                                                            2 GILMORE HALL
                                                                               IOWA CITY, IA 52242
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.550     State what the contract      INSTITUTION/INVESTIGATOR               UNIVERSITY OF IOWA, THE
           or lease is for and the      STATEMENT OF AGREEMENT                 C/O DIVISION OF SPONSORED PROGRAMS
           nature of the debtor’s                                              ATTN CONTRACTS ADMINISTRATOR
           interest                                                            2 GILMORE HALL
                                                                               IOWA CITY, IA 52242
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 92 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  131 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.551     State what the contract      INSTITUTION/INVESTIGATOR               UNIVERSITY OF KANSAS MEDICAL CTR RESEARCH
           or lease is for and the      STATEMENT OF AGREEMENT                 INSTITUTE INC
           nature of the debtor’s                                              3901 RAINBOW BLVD
           interest                                                            KANSAS CITY, KS 66160

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.552     State what the contract      MASTER PRECLINICAL SERVICES            UNIVERSITY OF NC AT CHAPEL HILL
           or lease is for and the      AGREEMENT                              ATTN DIRECTOR
           nature of the debtor’s                                              720 MARTIN LUTHER KING JR BLVD
           interest                                                            STE 100, CB #1651
                                                                               CHAPEL HILL, NC 27514
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.553     State what the contract      CLINICAL TRIAL AGREEMENT               UNIVERSITY OF UTAH
           or lease is for and the                                             ATTN DIRECTOR
           nature of the debtor’s                                              OFFICE OF SPONSORED PROJECTS
           interest                                                            75 SOUTH 2000 EAST, RAB RM 211
                                                                               SALT LAKE CITY, UT 84112
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.554     State what the contract      CLINICAL TRIAL AGREEMENT               UNIVERSITY OF UTAH
           or lease is for and the                                             ATTN DIRECTOR
           nature of the debtor’s                                              OFFICE OF SPONSORED PROJECTS
           interest                                                            75 SOUTH 2000 EAST, RAB RM 211
                                                                               SALT LAKE CITY, UT 84112
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.555     State what the contract      CLINICAL TRIAL AGREEMENT               UT LE BOHNEUR PEDIATRIC SPECIALISTS INC
           or lease is for and the                                             O/B/O JAMES W WHELESS, MD
           nature of the debtor’s                                              51 N DUNLAP, STE 335
           interest                                                            MEMPHIS, TN 38103

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.556     State what the contract      AGREEMENT FOR EXPANDED ACCESS          UT LE BONHEUR PEDIATRIC SPECIALISTS INC
           or lease is for and the      PROGRAM                                C/O LE BONHEUR CHILDREN'S HOSPITAL FOUND
           nature of the debtor’s                                              ATTN SHEON P LYNCH
           interest                                                            50 N DUNLAP, STE 471R
                                                                               MEMPHIS, TN 38103
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 93 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  132 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.557     State what the contract      AGREEMENT FOR EXPANDED ACCESS          UT LE BONHEUR PEDIATRIC SPECIALISTS INC
           or lease is for and the      PROGRAM                                C/O METHODIST LE BONHEUR HEALTHCARE
           nature of the debtor’s                                              ATTN CHIEF LEGAL OFFICER
           interest                                                            1211 UNION AVE, STE 700
                                                                               MEMPHIS, TN 38105
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.558     State what the contract      INSTITUTION/INVESTIGATOR               UT LE BONHEUR PEDIATRIC SPECIALISTS
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN JOAN C HAN, MD
           nature of the debtor’s                                              50 NORTH DUNLAP
           interest                                                            MEMPHIS, TN 38103

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.559     State what the contract      INSTITUTION/INVESTIGATOR               UT LE BONHEUR PEDIATRIC SPECIALISTS
           or lease is for and the      STATEMENT OF AGREEMENT                 ATTN SHANNON TACKER, VP/EXEC DIR
           nature of the debtor’s                                              50 NORTH DUNLAP
           interest                                                            MEMPHIS, TN 38103

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.560     State what the contract      INSTITUTION/INVESTIGATOR               UT LE BONHEUR PEDIATRIC SPECIALISTS
           or lease is for and the      STATEMENT OF AGREEMENT                 O/B/O JOAN C HAN, MD
           nature of the debtor’s                                              ATTN SHANNON TACKER, VP/EXEC DIR
           interest                                                            50 N DUNLAP
                                                                               MEMPHIS, TN 38103
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.561     State what the contract      CLINICAL TRIAL AGREEMENT               VANDERBILT UNIVERSITY MEDICAL CENTER
           or lease is for and the                                             ATTN LIBBY SALBERG, DIRECTOR CONTRACT
           nature of the debtor’s                                              3319 WEST END AVE, STE 100
           interest                                                            NASHVILLE, TN 37203

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.562     State what the contract      CLINICAL TRIAL AGREEMENT               VANDERBILT UNIVERSITY MEDICAL CTR
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN CARY FU, PRINCIPAL INVESTIGATOR
           nature of the debtor’s       ADDENDUMS THERETO)                     DOCTORS' OFFICE TOWER
           interest                                                            2200 CHILDREN'S WAY, 9TH FL
                                                                               NASHVILLE, TN 37232
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 94 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  133 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.563     State what the contract      CLINICAL TRIAL AGREEMENT               VANDERBILT UNIVERSITY MEDICAL CTR
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN CARY FU, PRINCIPAL INVESTIGATOR
           nature of the debtor’s       ADDENDUMS THERETO)                     DOCTORS' OFFICE TOWER
           interest                                                            2200 CHILDREN'S WAY, 9TH FL
                                                                               NASHVILLE, TN 37232
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.564     State what the contract      CLINICAL TRIAL AGREEMENT               VANDERBILT UNIVERSITY MEDICAL CTR
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN LIBBY SALBERG, DIRECTOR CONTRACTS
           nature of the debtor’s       ADDENDUMS THERETO)                     3319 WEST END AVE, STE 100
           interest                                                            NASHVILLE, TN 37203

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.565     State what the contract      CONSULTING AGREEMENT (INCLUDING        VANDREY, RYAN, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1200 BEAR HOLLOW CT
           nature of the debtor’s       THERETO)                               FOREST HILL, MD 21050
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.566     State what the contract      FIRST AMENDMENT OF CLINICAL TRIAL      VARIETY CHILDRENS HOSPITAL
           or lease is for and the      AGREEMENT                              D/B/A MIAMI CHILDRENS HOSPITAL
           nature of the debtor’s                                              ATTN JOSE PERDORNO, VP ETHICS
           interest                                                            3100 SW 62ND AVE
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.567     State what the contract      LETTER OF INDEMNIFICATION              VARIETY CHILDRENS HOSPITAL
           or lease is for and the                                             D/B/A MIAMI CHILDRENS HOSPITAL
           nature of the debtor’s                                              ATTN JOSE PERDORNO, VP ETHICS
           interest                                                            3100 SW 62ND AVE
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.568     State what the contract      LETTER OF INDEMNIFICATION              VARIETY CHILDRENS HOSPITAL
           or lease is for and the                                             D/B/A MIAMI CHILDRENS HOSPITAL
           nature of the debtor’s                                              ATTN JOSE PERDORNO, VP ETHICS
           interest                                                            3100 SW 62ND AVE
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 95 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  134 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.569     State what the contract      CLINICAL TRIAL AGREEMENT               VARIETY CHILDREN'S HOSPITAL
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A NICKLAUS CHILDREN'S HOSPITAL
           nature of the debtor’s       ADDENDUMS THERETO)                     3100 SW 62ND AVE
           interest                                                            MIAMI, FL 33155

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.570     State what the contract      CLINICAL TRIAL AGREEMENT               VARIETY CHILDREN'S HOSPITAL
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A NICKLAUS CHILDREN'S HOSPITAL
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN DR IAN MILLER
           interest                                                            3200 SW 60TH CT, STE 302
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.571     State what the contract      AGREEMENT FOR EXPANDED ACCESS          VARIETY CHILDREN'S HOSPITAL
           or lease is for and the      PROGRAM (INCLUDING ANY                 D/B/A NICKLAUS CHILDREN'S HOSPITAL
           nature of the debtor’s       AMENDMENTS AND ADDENDUMS               ATTN DR IAN MILLER, MD
           interest                     THERETO)                               3100 SW 62 AVE
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.572     State what the contract      AGREEMENT FOR EXPANDED ACCESS          VARIETY CHILDREN'S HOSPITAL
           or lease is for and the      PROGRAM (INCLUDING ANY                 D/B/A NICKLAUS CHILDREN'S HOSPITAL
           nature of the debtor’s       AMENDMENTS AND ADDENDUMS               ATTN DR IAN MILLER, MD
           interest                     THERETO)                               3100 SW 62 AVE
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.573     State what the contract      CLINICAL TRIAL AGREEMENT               VARIETY CHILDREN'S HOSPITAL
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A NICKLAUS CHILDREN'S HOSPITAL
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN GENERAL COUNSEL
           interest                                                            3100 SW 62ND AVE
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.574     State what the contract      CLINICAL TRIAL AGREEMENT               VARIETY CHILDREN'S HOSPITAL
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A NICKLAUS CHILDREN'S HOSPITAL
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN GENERAL COUNSEL
           interest                                                            3100 SW 62ND AVE
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 96 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  135 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.575     State what the contract      CLINICAL TRIAL AGREEMENT               VARIETY CHILDREN'S HOSPITAL
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A NICKLAUS CHILDREN'S HOSPITAL
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN IAN MILLER, MD
           interest                                                            3100 SW 62ND AVE
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.576     State what the contract      CLINICAL TRIAL AGREEMENT               VARIETY CHILDREN'S HOSPITAL
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          D/B/A NICKLAUS CHILDREN'S HOSPITAL
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN JENNIFER MCCAFFERTY, DIR
           interest                                                            3100 SW 62ND AVE
                                                                               MIAMI, FL 33155
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.577     State what the contract      CONSULTING AGREEMENT (INCLUDING        VENITZ, JURGEN, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           222 W BROOK RUN DR
           nature of the debtor’s       THERETO)                               RICHMOND, VA 23238
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.578     State what the contract      CONSULTING AGREEMENT (INCLUDING        VERRICO, CHRISTOPHER, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3816 BRANDT ST
           nature of the debtor’s       THERETO)                               HOUSTON, TX 77006
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.579     State what the contract      CONSULTING AGREEMENT (INCLUDING        VERSTRAETE, JOHN, D O
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           C/O MID AMERICA INFECTIOUS
           nature of the debtor’s       THERETO)                               DISEASE CONSULTANTS
           interest                                                            3215 MAIN ST, STE 100A
                                                                               KANSAS CITY, MO 64111
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.580     State what the contract      MASTER SERVICES AGREEMENT              VINCE AND ASSOCIATES CLINICAL RESEARCH
           or lease is for and the                                             ATTN PATTI VON ARB
           nature of the debtor’s                                              10103 METCALF AVE
           interest                                                            OVERLAND PARK, KS 66212

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 97 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  136 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.581     State what the contract      MASTER SERVICES AGREEMENT              VINCE AND ASSOCIATES CLINICAL RESEARCH
           or lease is for and the                                             C/O VINCE AND ASSOCIATES CLINICAL R
           nature of the debtor’s                                              ATTN PATTI VON ARB
           interest                                                            10103 METCALF AVE
                                                                               OVERLAND PARK, KS 66212
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.582     State what the contract      CONSULTING AGREEMENT (INCLUDING        WALKER, JOAN
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UNV OF OK HEALTH SCIENCES CNTR
           nature of the debtor’s       THERETO)                               STEPHENSON CANCER CNTR
           interest                                                            800 NE 10TH ST, STE 5050
                                                                               OKLAHOMA CITY, OK 73104
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.583     State what the contract      CONSULTING AGREEMENT (INCLUDING        WALLACE, JOHN, PHD MBA
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ANTIBE THERAPEUTICS INC
           nature of the debtor’s       THERETO)                               15 PRINCE ARTHUR AVE
           interest                                                            TORONTO, ON M5R 1B2
                                                                               CANADA
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.584     State what the contract      CONSULTING AGREEMENT (INCLUDING        WALLACE, MARK, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           UCSD MEDICAL CTR
           nature of the debtor’s       THERETO)                               9500 GILMAN DR, MC 0898
           interest                                                            LA JOLLA, CA 92093

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.585     State what the contract      CONSULTING AGREEMENT (INCLUDING        WALSH, SHARON L, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           1208 BIRMINGHAM LN
           nature of the debtor’s       THERETO)                               LEXINGTON, KY 40513
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.586     State what the contract      CONSULTING AGREEMENT (INCLUDING        WEATHERALL, JUSTIN, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           208 SW 6TH COURT
           nature of the debtor’s       THERETO)                               POMPANO BEACH, FL 33060
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 98 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  137 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.587     State what the contract      CONSULTING AGREEMENT (INCLUDING        WEBSTER, LYNN R, MD FACPM FASAM
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           3838 SOUTH 700 EAST, STE 202
           nature of the debtor’s       THERETO)                               SALT LAKE CITY, UT 84106
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.588     State what the contract      CONSULTING AGREEMENT (INCLUDING        WEFEL, JEFFREY S, PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           2145 SOUTHGATE BLVD
           nature of the debtor’s       THERETO)                               HOUSTON, TX 77030
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.589     State what the contract      CONSULTING AGREEMENT (INCLUDING        WEN, PATRICK YUNG, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           DANA-FARBER CANCER INSTITUTE
           nature of the debtor’s       THERETO)                               450 BROOKLINE AVE
           interest                                                            BOSTON, MA 02215

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.590     State what the contract      AGREEMENT FOR EXPANDED ACCESS          WHELESS, JAMES W, MD
           or lease is for and the      PROGRAM                                49 N DUNLAP AVE, 3RD FL
           nature of the debtor’s                                              MEMPHIS, TN 38105
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.591     State what the contract      CLINICAL TRIAL AGREEMENT               WHELESS, JAMES W, MD
           or lease is for and the                                             51 N DUNLAP, STE 335
           nature of the debtor’s                                              MEMPHIS, TN 38103
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.592     State what the contract      CONSULTING AGREEMENT (INCLUDING        WHITE, H STEVE, RPH PHD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           601 BELMONT AVE EAST, B9
           nature of the debtor’s       THERETO)                               SEATTLE, WA 98102
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 99 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  138 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.593     State what the contract      CLINICAL TRIAL AGREEMENT               WILLIAM BEAUMONT HOSPITAL
           or lease is for and the                                             ATTN DANIEL ARNDT
           nature of the debtor’s                                              3601 W THIRTEEN MILDE RD
           interest                                                            ROYAL OAK, MI 48073

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.594     State what the contract      CLINICAL TRIAL AGREEMENT               WILLIAM BEAUMONT HOSPITAL
           or lease is for and the                                             ATTN DANILE ARNDT, MD
           nature of the debtor’s                                              3601 W THIRTEEN MILE RD
           interest                                                            ROYAL OAK, MI 48073

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.595     State what the contract      CLINICAL TRIAL AGREEMENT               WILLIAM BEAUMONT HOSPITAL
           or lease is for and the                                             RESEARCH INS
           nature of the debtor’s                                              ATTN GIACOMO JACK DECHELLIS, DIR
           interest                                                            3811 W THIRTEEN MILE RD, STE 501
                                                                               ROYAL OAK, MI 48073
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.596     State what the contract      CLINICAL TRIAL AGREEMENT               WILLIAM BEAUMONT HOSPITAL
           or lease is for and the                                             RESEARCH INS
           nature of the debtor’s                                              ATTN GIACOMO JACK DECHELLIS, DIR
           interest                                                            3811 W THIRTEEN MILE RD, STE 501
                                                                               ROYAL OAK, MI 48073
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.597     State what the contract      CLINICAL TRIAL AGREEMENT               WILLIAM BEAUMONT HOSPITAL
           or lease is for and the                                             RESEARCH INS
           nature of the debtor’s                                              ATTN GIACOMO JACK DECHELLIS, DIR
           interest                                                            3811 W THIRTEEN MILE RD, STE 501
                                                                               ROYAL OAK, MI 48073
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.598     State what the contract      CLINICAL TRIAL AGREEMENT               WILLIAM BEAUMONT HOSPITAL
           or lease is for and the                                             RESEARCH INS
           nature of the debtor’s                                              ATTN GIACOMO JACK DECHELLIS, DIR
           interest                                                            3811 W THIRTEEN MILE RD, STE 501
                                                                               ROYAL OAK, MI 48073
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 100 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  139 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.599     State what the contract      CONSULTING AGREEMENT (INCLUDING        WILSEY, BARTH, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           4725 MARLBOROUGH WAY
           nature of the debtor’s       THERETO)                               CARMICHAEL, CA 95608
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.600     State what the contract      CLINICAL TRIAL AGREEMENT               WINKLE, PETER, MD
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ANAHEIM CLINICAL TRIALS, LLC
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN PETER WINKLE
           interest                                                            1085 N HARBOR BLVD
                                                                               ANAHEIM, CA 92801
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.601     State what the contract      CLINICAL TRIAL AGREEMENT               WINKLE, PETER, MD
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ANAHEIM CLINICAL TRIALS, LLC
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN PETER WINKLE
           interest                                                            1085 N HARBOR BLVD
                                                                               ANAHEIM, CA 92801
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.602     State what the contract      CLINICAL TRIAL AGREEMENT               WINKLE, PETER, MD
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ANAHEIM CLINICAL TRIALS, LLC
           nature of the debtor’s       ADDENDUMS THERETO)                     ATTN PETER WINKLE
           interest                                                            1085 N HARBOR BLVD
                                                                               ANAHEIM, CA 92801
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.603     State what the contract      INDEMNIFICATION AGREEMENT              WIRB COPERNICUS GROUP INC
           or lease is for and the                                             ATTN DAWN POPE, COO
           nature of the debtor’s                                              202 CARNEGIE CENTER, STE 107
           interest                                                            PRINCETON, NJ 08540

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.604     State what the contract      A PHASE 1, OPEN-LABEL, RANDOMIZED,     WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      PARALLEL GROUP COMPARATIVE             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       BIOAVAILABILITY STUDY OF               ATTN KELLIE SILVER
           interest                     BUPRENORPHINE SUBLINGUAL SPRAY,        8609 CROSS PARK DR
                                        BUPRENORPHINE SUBLINGUAL TABLET        AUSTIN, TX 78754
                                        AND BUPRENEX INTRAVENOUS
                                        INJECTION IN HEALTHY VOLUNTEERS
                                        DTD 8/25/2017
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 101 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  140 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.605     State what the contract      A PHASE 1, OPEN-LABEL, RANDOMIZED,     WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      SINGLE-DOSE, FOUR-PERIOD,              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       FOUR-WAY CROSSOVER FOOD EFFECT         ATTN KELLIE SILVER
           interest                     STUDY OF CANNABIDIOL ORAL              8609 CROSS PARK DR
                                        SOLUTION USING DIFFERENT TYPES         AUSTIN, TX 78754
                                        OF MEALS IN HEALTHY SUBJECTS DTD
                                        12/27/2018
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.606     State what the contract      A PHASE 1, SINGLE DOSE,                WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      OPEN-LABEL, RANDOMIZED, PARALLEL       SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       GROUP STUDY OF BUPRENORPHINE           ATTN KELLIE SILVER
           interest                     SUBLINGUAL SPRAY BIOAVAILABLILITY      8609 CROSS PARK DR
                                        IN HEALTHY VOLUNTEERS DTD              AUSTIN, TX 78754
                                        7/13/2017
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.607     State what the contract      A PHASE 1, SINGLE-DOSE,                WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      OPEN-LABEL, CROSSOVER,                 SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       COMPARATIVE BIOAVAILABILITY STUDY      ATTN KELLIE SILVER
           interest                     OF EPINEPHRINE NASAL SPRAY AND         8609 CROSS PARK DR
                                        EPINEPHRINE INTRAMUSCULAR              AUSTIN, TX 78754
                                        INJECTION IN HEALTHY ADULTS DTD
                                        10/16/2018
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.608     State what the contract      A PHASE 1, SINGLE-DOSE,                WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      OPEN-LABEL, CROSSOVER,                 SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       COMPARATIVE BIOAVAILABILITY STUDY      ATTN KELLIE SILVER
           interest                     OF EPINEPHRINE NASAL SPRAY AND         8609 CROSS PARK DR
                                        EPINEPHRINE INTRAMUSCULAR              AUSTIN, TX 78754
                                        INJECTION IN HEALTHY ADULTS DTD
                                        4/8/2019
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.609     State what the contract      A PHASE 1, SINGLE-DOSE,                WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      OPEN-LABEL, RANDOMIZED, PARALLEL       SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       GROUP STUDY OF BUPRENORPHINE           ATTN KELLIE SILVER
           interest                     SUBLINGUAL SPRAY BIOAVAILABLILITY      8609 CROSS PARK DR
                                        IN HEALTHY VOLUNTEERS DTD              AUSTIN, TX 78754
                                        2/25/2016
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 102 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  141 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.610     State what the contract      A PHASE I, OPEN-LABEL RANDOMIZED,      WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      CROSSOVER, COMPARATIVE                 SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       BIOAVAILABILITY STUDY OF NALOXONE      ATTN KELLIE SILVER
           interest                     NASAL SPRAY, NALAXONE                  8609 CROSS PARK DR
                                        HYDROCHLORIDE INTRAVENOUS              AUSTIN, TX 78754
                                        INJECTION, AND NALAXONE
                                        HYDROCHLORIDE INTRAMUSCULAR
                                        INJECTION IN HEALTHY VOLUNTEERS
                                        DTD 9/20/2018
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.611     State what the contract      BIOANALYSIS OF CANNABIDIOL AND         WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      7-OH-CANNABIDIOL IN HUMAN PLASMA       SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       BY LC-MS-MS DTD 7/27/2017              ATTN KELLIE SILVER
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.612     State what the contract      BIOANALYSIS OF CANNBIDIOL IN           WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      SPRAGUE-DAWLEY RAT PLASMA BY           SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       LC-MS-MS                               ATTN KELLIE SILVER
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.613     State what the contract      BIOANALYSIS OF                         WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      DELTA-9-TETRAHYDROCANNABINOL           SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       (THC) AND                              ATTN KELLIE SILVER
           interest                     11-HYDROXY-DELTA-9-TETRAHYDROCA        8609 CROSS PARK DR
                                        NNABINOL IN RAT PLASMA BY              AUSTIN, TX 78754
                                        LC-MS/MS DTD 6/6/2018
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.614     State what the contract      BIOANALYSIS OF NALOXONE IN             WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      BEAGLE DOG PLASMA BY LC-MS/MS          SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       AND TOXICOKINETIC ANALYSIS DTD         ATTN KELLIE SILVER
           interest                     7/19/2018                              8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.615     State what the contract      BIOANALYSIS OF NALOXONE IN RAT         WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      PLASMA BY LC-MS/MS AND                 SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       TOXICOKINETIC ANALYSIS DTD             ATTN KELLIE SILVER
           interest                     7/25/2018                              8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 103 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  142 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.616     State what the contract      BIOANALYSIS OF NALOXONE IN RAT      WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      PLASMA BY LC-MS/MS AND              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       TOXICOKINETIC ANALYSIS DTD 7/3/2018 ATTN KELLIE SILVER
           interest                                                         8609 CROSS PARK DR
                                                                            AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.617     State what the contract      BIOANALYSIS OF NALOXONE IN             WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      SPRAGUE DAWLEY RAT BY LC-MS/MS         SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       AND TOXICOKINETIC ANALYSIS DTD         ATTN KELLIE SILVER
           interest                     11/28/2018                             8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.618     State what the contract      BIOANALYSIS OF NALOXONE IN             WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      SPRAGUE DAWLEY RAT BY LC-MS/MS         SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       AND TOXICOKINETIC ANALYSIS DTD         ATTN KELLIE SILVER
           interest                     11/5/2018                              8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.619     State what the contract      DEVELOPMENT AND VALIDATION OF A        WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      BIOANALYTICAL METHOD FOR               SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       DRONABINOL IN RAT PLASMA BY            ATTN KELLIE SILVER
           interest                     LC-MS-MS                               8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.620     State what the contract      INTEGRATED SUMMARY OF SAFETY           WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      DATA FOR NALOXONE DTD 10/5/2018        SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN KELLIE SILVER
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.621     State what the contract      NON-GLP BIOANALYSIS OF                 WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      DELTA-9-TETRAHYDROCANNABINOL           SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       (THC) AND                              ATTN KELLIE SILVER
           interest                     11-HYDROXY-DELTA-9-TETRAHYDROCA        8609 CROSS PARK DR
                                        NNABINOL IN SPRAGUE-DAWLEY RAT         AUSTIN, TX 78754
                                        PLASMA BY LC-MS-MS
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 104 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  143 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.622     State what the contract      PHASE 1, OPEN-LABEL, RANDOMIZED,       WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      MULTI-DAY, MULTIPLE DOSE, PARALLEL     SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       GROUP STUDY TO EVALUATE THE            ATTN KELLIE SILVER
           interest                     PHARMACOKINETICS, SAFETY, AND          8609 CROSS PARK DR
                                        TOLERABILITY OF BUPRENORPHINE          AUSTIN, TX 78754
                                        SUBLINGUAL SPRAY, BUPRENORPHINE
                                        SUBLINGUAL TABLET, AND BUPRENEX
                                        INTRAVENOUS INJECTION IN HEALTHY
                                        VO
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.623     State what the contract      A PHASE 1, SINGLE-DOSE,                WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      OPEN-LABEL, CROSSOVER,                 SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       COMPARATIVE BIOAVAILABILITY STUDY      ATTN SHERILYN ADCOCK, EVP
           interest                     OF EPINEPHRINE NASAL SPRAY AND         8609 CROSS PARK DR
                                        EPINEPHRINE INTRAMUSCULAR              AUSTIN, TX 78754
                                        INJECTION IN HEALTHY ADULTS DTD
                                        10/16/2018
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.624     State what the contract      BIOANALYSIS OF CANNBIDIOL IN           WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      SPRAGUE-DAWLEY RAT PLASMA BY           SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       LC-MS-MS                               ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.625     State what the contract      BIOANALYSIS OF NALOXONE IN             WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      BEAGLE DOG PLASMA BY LC-MS/MS          SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       AND TOXICOKINETIC ANALYSIS DTD         ATTN SHERILYN ADCOCK, EVP
           interest                     7/19/2018                              8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.626     State what the contract      DEVELOPMENT AND VALIDATION OF A        WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      BIOANALYTICAL METHOD FOR               SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       DRONABINOL IN RAT PLASMA BY            ATTN SHERILYN ADCOCK, EVP
           interest                     LC-MS-MS                               8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.627     State what the contract      NON-GLP BIOANALYSIS OF                 WORLD WIDE CLINICAL TRIALS EARLY PHASE
           or lease is for and the      DELTA-9-TETRAHYDROCANNABINOL           SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s       (THC) AND                              ATTN SHERILYN ADCOCK, EVP
           interest                     11-HYDROXY-DELTA-9-TETRAHYDROCA        8609 CROSS PARK DR
                                        NNABINOL IN SPRAGUE-DAWLEY RAT         AUSTIN, TX 78754
                                        PLASMA BY LC-MS-MS
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 105 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  144 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease


 2.628     State what the contract      MASTER SERVICES AGREEMENT              WORLD WIDE CLINICAL TRIALS INC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN LEGAL COUNSEL
           nature of the debtor’s       ADDENDUMS THERETO)                     3800 PARAMOUNT PKWY, STE 400
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.629     State what the contract      WORK ORDER NO 2                        WORLD WIDE CLINICAL TRIALS INC
           or lease is for and the                                             ATTN SAM SIMMONS, SVP FINANCE
           nature of the debtor’s                                              8609 CROSS PARK DR
           interest                                                            AUSTIN, TX 78754

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.630     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      1/29/2016                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.631     State what the contract      AGREED CHANGE ORDER DTD 1/9/2018       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.632     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      11/2/2017                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.633     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      12/18/2017                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 106 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  145 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.634     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      12/9/2016                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.635     State what the contract      AGREED CHANGE ORDER DTD 3/7/2018       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.636     State what the contract      AGREED CHANGE ORDER DTD 4/4/2016       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.637     State what the contract      AGREED CHANGE ORDER DTD 4/5/2016       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.638     State what the contract      AGREED CHANGE ORDER DTD 5/1/2017       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.639     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      5/16/2017                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 107 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  146 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.640     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      5/16/2017                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.641     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      5/25/2016                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.642     State what the contract      AGREED CHANGE ORDER DTD 5/3/2017       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.643     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      6/22/2018                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.644     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      6/27/2019                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.645     State what the contract      AGREED CHANGE ORDER DTD 6/7/2016       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 108 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  147 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.646     State what the contract      AGREED CHANGE ORDER DTD 7/1/2016       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.647     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      7/13/2017                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.648     State what the contract      AGREED CHANGE ORDER DTD 8/1/2018       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.649     State what the contract      AGREED CHANGE ORDER DTD 8/2/2018       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.650     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      8/30/2018                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.651     State what the contract      AGREED CHANGE ORDER DTD 8/9/2018       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 109 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  148 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.652     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      9/18/2018                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.653     State what the contract      AGREED CHANGE ORDER DTD 9/6/2017       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.654     State what the contract      AGREED CHANGE ORDER DTD 9/7/2018       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the                                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN EMILY HALES
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.655     State what the contract      AGREED PROPOSAL MF # 4006008 V04       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 4/17/2017                          SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.656     State what the contract      AGREED PROPOSAL MF# 4005833 V03        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 2/10/2017                          SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.657     State what the contract      AGREED PROPOSAL MF# 4005906 V06        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 3/22/2017                          SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 110 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  149 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.658     State what the contract      AGREED PROPOSAL MF# 4005907 V09        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 3/27/2017                          SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.659     State what the contract      AGREED PROPOSAL MF# 4006050 V02        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 5/9/2017                           SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.660     State what the contract      AGREED PROPOSAL MF# 4006079 V03        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 3/4/2017                           SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.661     State what the contract      AGREED PROPOSAL MF# 4006079-6332       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      V01 DTD 7/27/2017                      SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.662     State what the contract      AGREED PROPOSAL MF# 4006214 V05        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 11/6/2017                          SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.663     State what the contract      AGREED PROPOSAL MF# 4006409 V02        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 8/31/2017                          SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 111 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  150 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.664     State what the contract      AGREED PROPOSAL P4003773 V04 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      1/28/2016                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.665     State what the contract      AGREED PROPOSAL P4004722 V04 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      3/3/2016                               SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.666     State what the contract      AGREED PROPOSAL P4004727 V02 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      3/15/2016                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.667     State what the contract      AGREED PROPOSAL P4004728 V02 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      3/15/2016                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.668     State what the contract      AGREED PROPOSAL P4004787 V04 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      3/4/2016                               SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.669     State what the contract      AGREED PROPOSAL P4004968 V03 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      5/6/2016                               SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 112 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  151 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.670     State what the contract      AGREED PROPOSAL P4004999 V04 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      5/2/2016                               SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.671     State what the contract      AGREED PROPOSAL P4005021 V02 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      4/29/2016                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.672     State what the contract      AGREED PROPOSAL P4005342 V05 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      10/6/2016                              SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.673     State what the contract      AGREED PROPOSAL P4005443 V02 DTD       WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      10/31/2016                             SERVICES/BIOANALYTICAL SCIENCES INC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.674     State what the contract      AGREED CHANGE ORDER DTD                WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      1/25/2018                              SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.675     State what the contract      AGREED PROPOSAL MF# 4006583 V07        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 12/7/2018                          SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 113 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  152 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.676     State what the contract      AGREED PROPOSAL MF# 4006659V02         WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 12/8/2017                          SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.677     State what the contract      AGREED PROPOSAL MF# 4006664 V01        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 12/8/2017                          SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.678     State what the contract      AGREED PROPOSAL MF# 4006667 V01        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 12/8/2017                          SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.679     State what the contract      AGREED PROPOSAL MF# 4006676 V01        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 12/8/2017                          SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.680     State what the contract      AGREED PROPOSAL MF# 4006816 DTD        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      2/6/2018                               SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.681     State what the contract      AGREED PROPOSAL MF# 4006852 V02        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 3/12/2018                          SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 114 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  153 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.682     State what the contract      AGREED PROPOSAL MF# 4006868 V01        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 2/15/2018                          SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.683     State what the contract      AGREED PROPOSAL MF# 4006929 V01        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 3/9/2018                           SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.684     State what the contract      AGREED PROPOSAL MF# 4007046 V01        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 4/19/2018                          SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.685     State what the contract      AGREED PROPOSAL MF# 4007289 V01        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 6/15/2018                          SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.686     State what the contract      AGREED PROPOSAL MF# 4007322 V01        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 7/3/2018                           SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.687     State what the contract      AGREED PROPOSAL MF# 4007414 V01        WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 8/1/2018                           SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 115 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367        Filed 07/30/19           Page19-11294
                                                                                Case number (if known)  154 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.688     State what the contract      AGREED PROPOSAL MF# 4007578 V01         WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 9/13/2018                           SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                               ATTN SHERILYN ADCOCK, EVP
           interest                                                             8609 CROSS PARK DR
                                                                                AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.689     State what the contract      AGREED PROPOSAL MF# 4007621 V01         WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 9/20/2018                           SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                               ATTN SHERILYN ADCOCK, EVP
           interest                                                             8609 CROSS PARK DR
                                                                                AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.690     State what the contract      AGREED PROPOSAL MF# 4008143 V02         WORLDWIDE CLINICAL TRIALS EARLY PHASE -
           or lease is for and the      DTD 4/29/2019                           SERVICES/BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                               ATTN SHERILYN ADCOCK, EVP
           interest                                                             8609 CROSS PARK DR
                                                                                AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.691     State what the contract      PROPOSAL MF# 4007359 DTD 7/19/2018      WORLDWIDE CLINICAL TRIALS EARLY PHASE SERVICES
           or lease is for and the                                              BIOANALYTICAL SCIENCES LLC
           nature of the debtor’s                                               8609 CROSS PARK DR
           interest                                                             AUSTIN, TX 78754

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.692     State what the contract      LETTER OF INTENT DTD 8/25/2017          WORLDWIDE CLINICAL TRIALS INC
           or lease is for and the                                              ATTN AVERY MILES, LEGAL COUNSEL
           nature of the debtor’s                                               3800 PARAMOUNT PKWY, STE 400
           interest                                                             MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.693     State what the contract      CLINICAL TRIAL AGREEMENT                WORLDWIDE CLINICAL TRIALS INC
           or lease is for and the                                              ATTN SITE CONTRACTS MANAGER
           nature of the debtor’s                                               3800 PARAMOUNT PKWY DRIVE, STE 400
           interest                                                             MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 116 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  155 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.694     State what the contract      CLINICAL TRIAL AGREEMENT               WORLDWIDE CLINICAL TRIALS INC
           or lease is for and the                                             ATTN SITE CONTRACTS MANAGER
           nature of the debtor’s                                              3800 PARAMOUNT PKWY DRIVE, STE 400
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.695     State what the contract      CLINICAL TRIAL AGREEMENT               WORLDWIDE CLINICAL TRIALS INC
           or lease is for and the                                             ATTN SITE CONTRACTS MANAGER
           nature of the debtor’s                                              3800 PARAMOUNT PKWY, STE 400
           interest                                                            MORRISVILLE, NC 27520

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.696     State what the contract      CLINICAL TRIAL AGREEMENT               WORLDWIDE CLINICAL TRIALS INC
           or lease is for and the                                             ATTN SITE CONTRACTS MANAGER
           nature of the debtor’s                                              3800 PARAMOUNT PKWY, STE 400
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.697     State what the contract      CLINICAL TRIAL AGREEMENT               WORLDWIDE CLINICAL TRIALS INC
           or lease is for and the                                             ATTN SITE CONTRACTS MANAGER
           nature of the debtor’s                                              3800 PARAMOUNT PKWY, STE 400
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.698     State what the contract      CLINICAL TRIAL AGREEMENT               WORLDWIDE CLINICAL TRIALS INC
           or lease is for and the                                             ATTN SITE CONTRACTS MGR
           nature of the debtor’s                                              3800 PARAMOUNT PKWY, STE 400
           interest                                                            MORRISVILLE, NC 27520

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.699     State what the contract      CLINICAL TRIAL AGREEMENT               WORLDWIDE CLINICAL TRIALS INC
           or lease is for and the                                             ATTN SITE CONTRACTS MGR
           nature of the debtor’s                                              3800 PARAMOUNT PKWY, STE 400
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 117 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  156 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.700     State what the contract      CLINICAL TRIAL AGREEMENT               WORLDWIDE CLINICAL TRIALS INC
           or lease is for and the                                             ATTN SITE CONTRACTS MNGR
           nature of the debtor’s                                              3800 PARAMOUNT PKWY DR, STE 400
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.701     State what the contract      CLINICAL TRIAL AGREEMENT               WORLDWIDE CLINICAL TRIALS
           or lease is for and the                                             ATTN SITE CONTRACTS MANAGER
           nature of the debtor’s                                              3800 PARAMOUNT PKWY DR, STE 400
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.702     State what the contract      AGREED PROPOSAL MF# 4007577 V01        WORLDWIDE CLINICAL TRIALS
           or lease is for and the      DTD 9/13/2018                          EARLY PHASE SERVICES
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            2455 NE LOOP 410, STE 150
                                                                               SAN ANTONIO, TX 78217
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.703     State what the contract      AGREED PROPOSAL P4005083 V03 DTD       WORLDWIDE CLINICAL TRIALS
           or lease is for and the      6/28/2016                              EARLY PHASE SERVICES
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            2455 NE LOOP 410, STE 150
                                                                               SAN ANTONIO, TX 78217
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.704     State what the contract      AGREED PROPOSAL MF# 4007225 V01        WORLDWIDE CLINICAL TRIALS
           or lease is for and the      DTD 6/6/2018                           EARLY PHASE SERVICES
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.705     State what the contract      ASSIGNMENT AGREEMENT                   WORLDWIDE CLINICAL TRIALS
           or lease is for and the                                             EARLY PHASE SERVICES
           nature of the debtor’s                                              ATTN SHERILYN ADCOCK, EVP
           interest                                                            8609 CROSS PARK DR
                                                                               AUSTIN, TX 78754
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 118 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  157 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.706     State what the contract      WORK ORDER #1                          WORLWIDE CLINIAL TRIALS INC
           or lease is for and the                                             ATTN SITE CONTRACTS MGR
           nature of the debtor’s                                              3800 PARAMOUNT PKWY, STE 400
           interest                                                            MORRISVILLE, NC 27560

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.707     State what the contract      MASTER SERVICES AGREEMENT              XCENDA LLC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN CONTRACTS
           nature of the debtor’s       ADDENDUMS THERETO)                     4114 WOODLANDS PKWY, STE 500
           interest                                                            PALM HARBOR, FL 34685

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.708     State what the contract      MASTER SERVICES AGREEMENT              XCENDA LLC
           or lease is for and the      (INCLUDING ANY AMENDMENTS AND          ATTN LEGAL DEPT
           nature of the debtor’s       ADDENDUMS THERETO)                     CORPORATE CENTER 5
           interest                                                            3735 GLEN LAKE DR, STE 300
                                                                               CHARLOTTE, NC 28208
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.709     State what the contract      WORK ORDER # 1 DTD 11/1/2016           XCENDA LLC
           or lease is for and the                                             ATTN TRENT MCLAUGHLEN, VP
           nature of the debtor’s                                              4114 WOODLANDS PKWY, STE 500
           interest                                                            PALM HARBOR, FL 34685

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.710     State what the contract      STATEMENT WORK #4 DTD 06/20/18         XOGENE SERVICES LLC
           or lease is for and the                                             10 STERLING BOULEVARD
           nature of the debtor’s                                              ENGLEWOOD, NJ 07631
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.711     State what the contract      STATEMENT OF WORK # 3 DTD              XOGENE SERVICES LLC
           or lease is for and the      7/24/2016                              ATTN WOO SONG
           nature of the debtor’s                                              40 OGLE RD
           interest                                                            OLD TAPPAN, NJ 07675

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                             Page 119 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  158 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.712     State what the contract      STATEMENT OF WORK # 4 DTD              XOGENE SERVICES LLC
           or lease is for and the      6/20/2018                              ATTN WOO SONG
           nature of the debtor’s                                              40 OGLE RD
           interest                                                            OLD TAPPAN, NJ 07675

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.713     State what the contract      CONSULTING AGREEMENT (INCLUDING        YOURENCORE INC
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           ATTN TIMOTHY J TICHENOR
           nature of the debtor’s       THERETO)                               20 NORTH MERIDIAN ST, STE 800
           interest                                                            INDIANAPOLIS, IN 46204

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.714     State what the contract      GENERAL POWER OF ATTORNEY              YUHONG INTELLECTUAL PROPERTY LAW FIRM
           or lease is for and the                                             ONE JUNEFIELD PLAZA
           nature of the debtor’s                                              6 XUANWUMENWAI ST, SUITE 705
           interest                                                            XINCHENG DISTRICT
                                                                               BEIJING 100052
           State the term remaining     UNDETERMINED                           REPUBLIC OF CHINA
           List the contract number
           of any government
           contract

 2.715     State what the contract      CONSULTING AGREEMENT (INCLUDING        ZALESKI, HENRY, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           6550 FANNIN, STE 2423
           nature of the debtor’s       THERETO)                               HOUSTON, TX 77030
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.716     State what the contract      QUOTATION 3776 DTD 10/31/2018          ZEF SCIENTIFIC INC
           or lease is for and the                                             12707 HIGH BLUFF DR, STE 200
           nature of the debtor’s                                              SAN DIEGO, CA 92130
           interest
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract

 2.717     State what the contract      CONSULTING AGREEMENT (INCLUDING        ZUPANC, MARY, MD
           or lease is for and the      ANY AMENDMENTS AND ADDENDUMS           CHIEF, PEDIATRIC NEUROLOGY
           nature of the debtor’s       THERETO)                               CHILDREN'S HOSPITAL OF ORANGE COUNTY
           interest                                                            1201 W LA VETA AVE
                                                                               ORANGE COUNTY, CA 92868
           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 120 of 121
 Debtor                    Case 19-11292-JTD
           Insys Development Company, Inc.                Doc 367       Filed 07/30/19           Page19-11294
                                                                               Case number (if known)  159 of (KG)161
           (Name)


      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.718     State what the contract      CLINICAL TRIAL AGREEMENT               ZUPANC, MARY, MD
           or lease is for and the                                             CS NEUROLOGY
           nature of the debtor’s                                              505 S MAIN ST, STE 1200
           interest                                                            ORANGE, CA 92868

           State the term remaining     UNDETERMINED

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                            Page 121 of 121
                                Case 19-11292-JTD               Doc 367       Filed 07/30/19           Page 160 of 161
  Fill in this information to identify the case:

 Debtor        Insys Development Company, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number         19-11294 (KG)
  (if known)
                                                                                                                                 ¨ Check if this is an
                                                                                                                                     amended filing

 Official Form 206H
 Schedule H: Codebtors                                                                                                                             4/19

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.    Does the debtor have any codebtors?
       þ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       ¨ Yes.




Official Form 206H                                               Schedule H: Codebtors                                                        Page 1 of 1
  Fill in this information toCase
                              identify19-11292-JTD
                                       the case:                    Doc 367             Filed 07/30/19               Page 161 of 161
 Debtor        Insys Development Company, Inc.


 United States Bankruptcy Court for the: District of Delaware


 Case number         19-11294 (KG)
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    04/19
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          þ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ¨ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 7/29/2019
                           MM / DD / YYYY
                                                                û   /s/ Andrew G. Long
                                                                    Signature of individual signing on behalf of debtor


                                                                    Andrew G. Long
                                                                    Printed name


                                                                    CEO
                                                                    Position or relationship to debtor




Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
